--------------------------------------------------------------------------------

Exhibit 10.3

Execution Copy

CREDIT AGREEMENT

Dated as of August 29, 2013

among

VILLAGE FARMS CANADA LIMITED PARTNERSHIP and

VILLAGE FARMS, L.P.

as Borrowers

and

certain affiliates of the Borrowers

as Guarantors

and

BANK OF MONTREAL

as Lender

--------------------------------------------------------------------------------




TABLE OF CONTENTS ARTICLE 1 INTERPRETATION 1 Section 1.1 Definitions 1 Section
1.2 Business Day 28 Section 1.3 Accounting Principles and Calculations 28
Section 1.4 Conflict 29 Section 1.5 Currency 29 Section 1.6 Time of Essence 29
Section 1.7 Headings and Table of Contents 29 Section 1.8 General Interpretation
29 Section 1.9 Computation of Time Periods 30 Section 1.10 Severability 30
Section 1.11 Schedules and Exhibits 30 ARTICLE 2 CREDIT FACILITY 31 Section 2.1
Facility 31 Section 2.2 Advances 31 Section 2.3 Availments 31 Section 2.4
Purpose of Advances 32 Section 2.5 Borrowing Procedures 32 Section 2.6 Reserves
33 Section 2.7 Bank Products 34 Section 2.8 Conversion of Loans and Bankers’
Acceptances 34 Section 2.9 Conversion and Rollover Not Repayment 35 Section 2.10
Deposit of Proceeds of Advances 35 Section 2.11 Evidence of Obligations 35
ARTICLE 3 INTEREST, FEES AND EXPENSES 35 Section 3.1 Interest on Loans 35
Section 3.2 Overdue Amounts 36 Section 3.3 Confirmation of Certain Rates 36
Section 3.4 Inability to Determine Rates 37 Section 3.5 Payment of Interest 37
Section 3.6 Acceptance Fees 38 Section 3.7 Standby Commitment Fee 39 Section 3.8
Arrangement Fee 39 Section 3.9 Cash Management Fees 39 Section 3.10 Field
Examination Expenses 39 Section 3.11 Monthly Administration Fees 39 Section 3.12
Termination Fee 39 Section 3.13 Fees for Hedging Arrangements 40 Section 3.14
Indemnity 40 Section 3.15 Breakage Costs 41 Section 3.16 Change in Circumstances
41 Section 3.17 Illegality 43

(i)

--------------------------------------------------------------------------------




ARTICLE 4 BANKERS’ ACCEPTANCES 43 Section 4.1 Purchase of Bankers’ Acceptances
43 Section 4.2 Form of Drafts 43 Section 4.3 Procedure for Drawing 43 Section
4.4 Presigned Draft Forms 44 Section 4.5 Payment, Conversion or Renewal of
Bankers’ Acceptances 44 ARTICLE 5 LETTERS OF CREDIT 45 Section 5.1 Letter of
Credit 45 Section 5.2 Drawings 45 Section 5.3 Rollover 46 Section 5.4 Fees for
Letters of Credit 46 ARTICLE 6 LIBOR LOANS 46 Section 6.1 Minimum Advance. 46
Section 6.2 Term. 46 Section 6.3 Rollover of Libor Loans 46 ARTICLE 7 HEDGING
ARRANGEMENTS 47 Section 7.1 Hedging Arrangements 47 ARTICLE 8 PAYMENTS AND
REPAYMENTS OF FACILITIES 48 Section 8.1 Place and Application of Payments and
Collections 48 Section 8.2 Maturity of Revolving Loans 48 Section 8.3 Mandatory
Repayments 48 Section 8.4 Payments Generally 49 Section 8.5 Taxes 49 Section 8.6
No Set-Off 50 ARTICLE 9 COLLATERAL 50 Section 9.1 Collateral 50 Section 9.2
Collateral Proceeds 51 Section 9.3 Security Documents 51 Section 9.4 Additional
Credit Parties 52 ARTICLE 10 CONDITIONS PRECEDENT 52 Section 10.1 Conditions
Precedent to Disbursements of Advances 52 Section 10.2 Conditions Precedent to
All Advances 54 Section 10.3 Waiver of any Condition Precedent 55 ARTICLE 11
REPRESENTATIONS AND WARRANTIES 55 Section 11.1 Representations and Warranties of
the Credit Parties 55 Section 11.2 Deemed Repetition 63 ARTICLE 12 COVENANTS 63
Section 12.1 Affirmative Covenants 63 Section 12.2 Negative Covenants 71 Section
12.3 Financial Covenants of the Borrower 75

(ii)

--------------------------------------------------------------------------------




ARTICLE 13 DEFAULT AND ENFORCEMENT 76 Section 13.1 Events of Default 76 Section
13.2 Rights upon Default and Event of Default 79 Section 13.3 Waiver of Default
79 ARTICLE 14 REMEDIES 80 Section 14.1 Remedies Cumulative 80 Section 14.2
Remedies Not Limited 80 Section 14.3 Set-Off 80 Section 14.4 Lender May Perform
Covenants 81 ARTICLE 15 GENERAL PROVISIONS 81 Section 15.1 Assignment 81 Section
15.2 Amendments 82 Section 15.3 Notice 82 Section 15.4 Disruption of Postal
Service 82 Section 15.5 Environmental Indemnity 82 Section 15.6 Further
Assurances 83 Section 15.7 Judgment Currency 83 Section 15.8 Waivers 83 Section
15.9 Reimbursement of Expenses 84 Section 15.10 Governing Law 84 Section 15.11
Submission to Jurisdiction 84 Section 15.12 Waiver of Trial by Jury 84 Section
15.13 Counterparts 84 Section 15.14 Excluded Subsidiaries 85 Section 15.15
Entire Agreement 85 Section 15.16 Acknowledgement 85


SCHEDULES AND EXHIBITS

 

     

SCHEDULE11.1(d)

Business and Operations

 

SCHEDULE 11.1(e)

Approvals

 

SCHEDULE 11.1(j)

Litigation

 

SCHEDULE 11.1(l)

Taxes

 

SCHEDULE 11.1(m)

Equity Interests

 

SCHEDULE 11.1(s)

Intellectual Property

 

SCHEDULE 11.1(t)

Real Property and Locations of Collateral

 

SCHEDULE 11.1(u)(i)

Environmental Matters

 

SCHEDULE 11.1(w)

Material Contracts and Licences

 

SCHEDULE 11.1(x)

Existing Debt

 

SCHEDULE 11.1(hh)

Deposit Accounts

 

SCHEDULE 12.1(4)

Insurance

 

SCHEDULE 12.2(8)

Transactions with Affiliates

 

EXHIBIT “A”

Form of Borrowing Base Certificate

 

EXHIBIT “B”

Compliance Certificate

 

(iii)

--------------------------------------------------------------------------------




EXHIBIT “C”

Drawdown Notice

EXHIBIT “D”

Rollover/Conversion Notice

EXHIBIT “E”

Permitted Liens

(iv)

--------------------------------------------------------------------------------




CREDIT AGREEMENT

This Credit Agreement is made as of August 29, 2013 among VILLAGE FARMS CANADA
LIMITED PARTNERSHIP and VILLAGE FARMS, L.P. as borrowers, CERTAIN AFFILIATES OF
THE BORROWERS, as guarantors, and BANK OF MONTREAL, as lender.

WHEREAS the Borrowers have requested that the Lender establish a credit facility
in favour of the Borrower; and

WHEREAS the Lender has agreed to establish such credit facility in favour of the
Borrowers, subject to the terms and conditions set forth herein; and

WHEREAS the Guarantors have agreed to guarantee the obligations of the Borrowers
hereunder and to secure their respective obligations under such guarantees by
granting security therefor, as set out herein;

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged by each of the parties hereto), the parties hereto
make the following agreements.

ARTICLE 1

INTERPRETATION

Section 1.1 Definitions

In this Agreement, the following terms shall have the following meanings, unless
the context expressly or by necessary implication requires otherwise:

“Acceptable A/R Insurance” means accounts receivable insurance issued by an
insurer satisfactory to the Lender at all times, in its sole discretion, and
administered by a broker satisfactory to the Lender at all times, in its sole
discretion, and in an amount and upon terms satisfactory to the Lender at all
times, in its sole discretion, in respect of which the Borrower has assigned in
favour of the Lender all proceeds payable thereunder and such insurer has
provided a written acknowledgement to the Lender, including an agreement to pay
the proceeds of such accounts receivable insurance policy directly to the
Lender.

“Acceptance Fee” means, with respect to any particular Bankers’ Acceptance, a
fee payable in advance to the Lender, calculated on the face amount of such
Bankers’ Acceptance at an annual rate (based on a 365 day year), equal to 1.50%.

“Accommodation” means any Advance made by way of Loan, purchase of a Bankers’
Acceptance, issuance of a Letter of Credit or Hedging Arrangement.

“Accommodations Outstanding” means, at any particular date of determination with
respect to the Facility, the aggregate outstanding amount of all Accommodations
made under such Facility as of such date including the Aggregate Revolver
Outstandings and the Aggregate Actual Hedge Exposure.

--------------------------------------------------------------------------------

- 2 -

“Actual Hedge Exposure” means, with respect to any particular Hedging
Arrangement, the amount owing pursuant thereto (in Canadian Dollars, or the
Exchange Equivalent thereof if such amount is owing in US Dollars), if any, by
any Credit Party in the event of a default or termination thereunder, determined
in accordance with the terms of the applicable Hedging Arrangement.

“Additional Compensation” has the meaning set forth in Section 3.16.

“Advance” means an extension of credit under the Facility by the Lender to the
Borrower.

“Affiliate” means, with respect to any particular Person, any other Person that
directly or indirectly Controls (including any member of the senior management
group of such Person), is Controlled by, or is under common Control with, such
Person, or which owns, directly or indirectly, not less than 5% of the
outstanding Equity Interests of such Person.

“Aggregate Actual Hedge Exposure” means, as of any particular date of
determination, the aggregate amount of the Actual Hedge Exposure under all
Hedging Arrangements.

“Aggregate Deemed Hedge Exposure” means, as of any particular date of
determination, the aggregate of (a) the Deemed Hedge Exposure for all Hedging
Arrangements made in Canadian Dollars, plus (b) the Exchange Equivalent in
Canadian Dollars of the Deemed Hedge Exposure for all Hedging Arrangements made
in US Dollars.

“Aggregate Revolver Outstandings” means, as of any particular date of
determination, the aggregate of (a) the aggregate outstanding Principal Amount
of all Revolving Loans, plus (b) the aggregate face amount of all outstanding
Bankers’ Acceptances, plus (c)one hundred percent (100%) of the aggregate
undrawn face amount of all outstanding Letters of Credit, plus (d) the aggregate
amount of any unpaid reimbursement obligations in respect of Letters of Credit,
plus (e) the Aggregate Deemed Hedge Exposure for all Hedging Arrangements, plus
(f) all other Obligations for Bank Products. If any such amount is in US
Dollars, for purposes of this definition, such amount shall be the Exchange
Equivalent in Canadian Dollars.

“Agreement” means, this agreement, including all Schedules and Exhibits hereto,
together with all amendments, renewals, supplements, variations, restatements,
amendments and restatements or replacements hereof from time to time hereafter,
made in accordance with the terms hereof.

“Applicable Law” means, at any particular time in respect of any particular
Person, property, transaction or event, all laws, statutes, regulations,
treaties, judgments and decrees applicable to that Person, property, transaction
or event (whether or not having the force of law) and all applicable
requirements, requests, official directives, consents, approvals,
authorizations, guidelines, decisions, rules, orders and policies of any
Governmental Authority having or purporting to have authority over such Person,
property, transaction or event.

--------------------------------------------------------------------------------

- 3 -

“Applicable Margin” means the Base Rate Margin, Prime Rate Margin, LIBOR Margin,
US Prime Rate Margin, Letter of Credit Fee or Acceptance Fee, as applicable.

“Assignee” has the meaning set forth in Section 15.1(2).

“Associate” has the meaning given to such term in Section 195(1) of the Business
Corporations Act (British Columbia), as in effect on the Closing Date.

“Audited Financial Statements” means, in respect of any particular Fiscal Year,
the audited consolidated and consolidating balance sheet of the Borrower Group
as at the last day of such Fiscal Year and the accompanying notes thereto and
the related audited consolidated and consolidated income statements, cash flow
statements and changes in shareholders’ equity for such Fiscal Year, as
applicable, and the accompanying notes thereto, all prepared in accordance with
GAAP and setting forth in each case, in comparative form, figures for the
corresponding period in the preceding Fiscal Year, all in reasonable detail and
fairly presenting in all material respects the financial position and the
results of operations of the Borrower, its Subsidiaries and each other Credit
Party as at the date thereof and for the Fiscal Year then ended, certified by
the Auditor.

“Auditor” means PricewaterhousCoopers LLP or any other independent chartered
accounting firm selected by the Borrower that is of national standing or is
otherwise acceptable to the Lender.

“Authorized Representative” means, with respect to any Person that is not an
individual, the chief executive officer, chief financial officer or president of
such Person (or a Person in a similar capacity with respect to non-corporate
entities).

“Bank Products” means (a) all Hedging Arrangements, and (b) all products and
services provided under or in connection with any agreement or other Credit
Document executed by the Borrower or any Affiliate of the Borrower in respect of
Cash Management Obligations, (c) to the extent not otherwise included in the
foregoing, all other types of banking products, services and facilities (other
than Letters of Credit) that are provided to the Borrower by the Lender, or any
Person that was an Affiliate of the Lender at the time at which such Person
agreed to provide such services, products or facilities.

“Bankers’ Acceptance” means, a bill of exchange subject to the Bills of Exchange
Act (Canada) or a depository note as defined in, and issued in accordance with,
the Depository Bills and Notes Act (Canada), denominated in Canadian Dollars,
drawn by the Canadian Borrower and accepted by the Lender.

“Base Rate” means, on any particular date of determination, the fluctuating rate
per annum equal to the higher of (a) the rate of interest per annum publicly
announced from time to time by the Lender as its reference rate for determining
rates on US Dollar denominated commercial loans made by it in Canada and (b) the
Federal Funds Rate plus 100 Basis Points per annum.

“Base Rate Loan” means, a Loan that bears interest at a rate based upon the Base
Rate.

--------------------------------------------------------------------------------

- 4 -

“Base Rate Margin” means 0.25% per annum.

“Basis Point” means one one-hundredth of one percent (.01%).

“Blocked Account” shall have the meaning given thereto in the Lockbox Agreement.

“Blocked Account Agreement” means the blocked account agreement made as of
August 29, 2013 between Bank of Montreal, in its capacity as provider of banking
services, the Canadian Borrower and the Lender, in its capacity as lender under
this Agreement, as amended, restated or replaced from time to time.

“Borrowers” means the Canadian Borrower and the US Borrower; “Borrower” means
any one of them, as applicable.

“Borrower’s Account” means any account of any Borrower maintained at the Branch
of Account or at any other branch of the Lender (or an Affiliate of the Lender)
or an account of any Borrower maintained at the Chicago Branch or at any other
branch of the Lender (or an Affiliate of the Lender) in the United States of
America.

“Borrowing Base” means, as of any particular date of determination, an amount
equal (without duplication) to the aggregate of:

(a) 85% (or such lesser or greater percentage as the Lender may determine
appropriate at any time) of the Value of all Eligible Receivables other than
Insured Receivables and other than Designated Receivables; plus

(b) 90% (or such lesser or greater percentage as the Lender may determine
appropriate at any time) of the Value of all Insured Receivables; plus

(c) 90% (or such lesser or greater percentage as the Lender may determine
appropriate at any time) of the Value of all Designated Receivables; plus

(d) 100% (or such lesser percentage as the Lender may deem appropriate at any
time) of cash of the Borrower maintained in blocked accounts, and subject to the
blocked account agreements, with the Lender; minus

(e) all Reserves (other than Priority Payables); minus

(f) all Priority Payables.

“Borrowing Base Certificate” means a Certificate executed by an Authorized
Representative of the Borrower, substantially in the form of Exhibit “A”.

“Borrower Group” means Village Farms International Inc., and each Subsidiary
including without limitation the Canadian Borrower and the US Borrower.

“Branch of Account” means the branch of the Lender located at First Canadian
Place, Toronto, Ontario or such other branch of the Lender (or an Affiliate of
the Lender, as applicable) in Canada or the United States of America as the
Lender may advise the Borrower in writing from time to time.

--------------------------------------------------------------------------------

- 5 -

“Business Day” means any day on which the Lender is open for over-the-counter
business in Toronto, Ontario, and excludes (a) Saturday, Sunday and any other
day that is a statutory holiday in Toronto, Ontario (b) with respect to LIBOR
Loans, any other day that is not a day on which dealings in US Dollar deposits
are conducted by and between banks in the London interbank Eurodollar market,
and (c) with respect to the Chicago Branch, any Saturday, Sunday or any other
day on which commercial banks in Chicago, Illinois are authorized or required by
law to close.

“Business Plan” means, with respect to any particular Fiscal Year, the business
plan of the Borrower and each other Credit Party for such Fiscal Year (including
any amendments thereto from time to time approved by the Lender), prepared on a
consolidated and unconsolidated basis for the Borrower and each other Credit
Party, and including a projected monthly and year to date income statement,
balance sheet, statement of cash flows, listing of proposed Capital
Expenditures, financial covenant calculations, borrowing base availability,
major assumptions to be utilized and financial projections for such Fiscal Year
on a month-to-month basis, and such other information as is requested by the
Lender, all in form and content satisfactory to the Lender.

“Canadian Benefit Plan” means, with respect to any Canadian Credit Party, any
employee benefit plan of any nature or kind whatsoever that is maintained by or
contributed to, or required to be contributed to, by such Canadian Credit Party
for any of its Canadian employees or former Canadian employees (excluding any
statutory employee benefit plans with respect to which such Canadian Credit
Party is required to comply, including the Canada Pension Plan and the Quebec
Pension Plan).

“Canadian Borrower” means Village Farms Canada Limited Partnership, a limited
partnership formed and existing under the laws of British Columbia, and its
successors and permitted assigns.

“Canadian Credit Party” means any Credit Party organized and existing under the
federal laws of Canada or any province or territory thereof.

“Canadian Dollar Equivalent” means, as at any particular date of determination
with respect to any amount denominated in US Dollars, the Exchange Equivalent in
Canadian Dollars of such amount on such date.

“Canadian Dollars”, ”$”, “Cdn$” and “C$” each refer to the lawful money of
Canada.

“Canadian Pension Plans” means, with respect to any Canadian Credit Party, a
Canadian Benefit Plan that is considered to be a pension plan for the purposes
of any applicable pension benefits or tax statute or regulation in Canada
established, maintained or contributed to by such Credit Party for any of its
Canadian employees or former Canadian employees.

--------------------------------------------------------------------------------

- 6 -

“Capital Expenditure” means, for any particular period, with respect to any
particular Credit Party, any expenditure made by such Credit Party during such
period in connection with the acquisition, improvement or maintenance of any
capital or fixed asset of such Credit Party that is required in accordance with
GAAP to be capitalized on the balance sheet of such Credit Party.

“Capitalized Lease Obligations” means, for any particular period, the aggregate
liability in respect of all Capital Leases of the Credit Parties on a
consolidated basis for such period, determined in accordance with GAAP.

“Capital Lease” means, with respect to any particular Credit Party, any lease or
other arrangement relating to property or assets that is required in accordance
with GAAP to be listed as a capital lease on the balance sheet of such Credit
Party.

“Cash Equivalents” means, as at any particular date of determination:

(a) any bond, debenture or other evidence of indebtedness issued, or fully and
unconditionally guaranteed or insured, by the Government of Canada or the
government of a province of Canada, or any agency or political subdivision
thereof, and maturing not more than six months from the date of issuance
thereof;

(b) certificates of deposit, time deposits, repurchase agreements, reverse
repurchase agreements, or bankers’ acceptances issued by any commercial bank
organized under the laws of Canada, having combined capital and surplus of not
less than $1,000,000,000 and a rating of at least “A-1”(or the equivalent
thereof) from Standard & Poor’s Corporation, or the equivalent rating from
Moody’s Investors Services Inc. or DBRS Ltd., and maturing not more than six
months from the date of issuance or execution thereof, as applicable;

(c) commercial paper having a rating of at least “A-1” from Standard & Poor’s
Corporation, or the equivalent rating from Moody’s Investors Services Inc. or
DBRS Ltd., and maturing not more than three months after the date of issuance
thereof;

(d) any bond, debenture or other evidence of indebtedness issued, or fully and
unconditionally guaranteed or insured, by the Government of the United States of
America or any agency or political subdivision thereof, payable in US Dollars,
having a rating of at least “A-1” (or the equivalent thereof) from Standard &
Poor’s Corporation or an equivalent rating from DBRS Ltd. or Moody’s Investors
Services, Inc., and maturing not more than six months after the date of issuance
thereof.

“Cash Management Obligations” means, with respect to any particular Person, any
direct or indirect liability, contingent or otherwise, of such Person in respect
of cash management services, (including treasury, depository, overdraft,
controlled disbursement, credit, electronic funds transfer, automatic clearing
house transfer and other cash management arrangements), including obligations
for the payment of fees, interest, charges, expenses, legal fees and
disbursements relating to any of the foregoing.

--------------------------------------------------------------------------------

- 7 -

“CDOR Rate” means, on any particular date of determination, the annual rate of
interest that is the arithmetic average of the rates posted by all listed
institutions for bankers’ acceptances for the relevant period, as displayed and
identified as such on the Reuters Screen CDOR Page (as defined at such time of
determination in the International Swap Dealer Association, Inc. definitions) at
approximately 10:00 a.m. on such date or, if such date is not a Business Day, on
the immediately preceding Business Day (as adjusted by the Lender after 10:00
a.m. to reflect any error in any posted rate or in the posted average annual
rate); and if such rate does not appear at such time on such Reuters Screen CDOR
Page, then the CDOR Rate shall be the rate quoted at such time on such date by
the Lender for banker’s acceptances accepted by the Lender.

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended.

“Certificate” means, with respect to any Person that is not an individual, a
written certificate signed on behalf of such Person by an Authorized Person and,
with respect to a Person that is an individual, a written certificate signed by
such individual.

“Change of Control” means any event or circumstance whereby Village Farms
International, Inc. shall cease to directly or indirectly, beneficially own and
control at least 50.01% (on a fully diluted basis) of the economic and voting
Equity Interests of the Borrowers.

“Chicago Branch” means the branch of the Lender located at 115 South LaSalle
St., 12- W, Chicago Illinois 60603 or such other branch in Illinois as the
Lender may designate from time to time.

“Claim” means any claim, demand, cause of action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Credit Party) at law or
in equity, or before or by any Governmental Authority, domestic or foreign of
any nature whatsoever, whether pending or, to the knowledge of any Credit Party,
threatened against or affecting any Credit Party or any property of a Credit
Party.

“Closing Date” means __________________, 2013.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, all of the present and future undertaking,
property and assets (excluding real property) against or in respect of which
Liens in favour of the Lender are now or are hereafter granted (or purported to
be granted) pursuant to the Security documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter,
non-disturbance agreement, acknowledgement agreement or similar agreement
executed by any lessor, mortgagee, warehouseman, processor, consignee or other
Person (other than a Credit Party) in possession of, having a lien upon, or
having rights or interests in any location at which Collateral is situate, in
favour of and for the benefit of the Lender, its successors and assigns, and in
form and content satisfactory to the Lender.

--------------------------------------------------------------------------------

- 8 -

“Collection Accounts” shall have the meaning given thereto in the Blocked
Account Agreement.

“Commitment” means the Revolving Commitment.

“Compliance Certificate” means a Certificate executed by the Borrowers
substantially in the form of Exhibit “B”.

“Contingent Obligations” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against Loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Hedging Arrangement; (d) to make, take-or-pay or similar payments if
required regardless of non-performance by any other party or parties to an
agreement; (e) for the obligations of another through any agreement to purchase,
repurchase or otherwise acquire any obligation of another Person or any property
constituting security therefor, or to provide funds for the payment or discharge
of such obligation; and (f) to maintain the solvency, financial condition or any
balance sheet item or level of income of another Person. The amount of any
Contingent Obligation (other than in respect of a Hedging Arrangement) shall be
equal to the amount of the obligation so guaranteed or otherwise supported or,
if not a fixed and determined amount, the maximum amount so guaranteed or
supported. The amount of any Contingent Obligation in respect of a Hedging
Arrangement shall equal the Deemed Hedge Exposure for such Hedging Arrangement.

“Contract Period” means, with respect to any particular Bankers’ Acceptance,
Letter of Credit or Hedging Arrangement, the period selected by the Borrower in
accordance with the terms of this Agreement during which such instrument,
commitment or arrangement will be outstanding.

“Contractual Obligation” means, with respect to any Person, any provision of any
indenture, mortgage, deed of trust, contract, undertaking, agreement or other
instrument (including any Equity Interest issued by such Person) to which such
Person is a party or by which, whether in writing or orally, such Person or any
of its assets is bound or to which such Person or any of its assets is subject.

“Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” and “under common Control with”) means, with respect to any
Person, the possession, directly or indirectly, of the power to direct, or to
cause the direction of, the management and policies of such Person, whether
through the ability to exercise voting power over any Equity Interests, whether
by contract or otherwise.

--------------------------------------------------------------------------------

- 9 -

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control, which together with a Borrower and any of
its Subsidiaries, are treated as a single employer under Section 414 of the Code
or Section 4001 of ERISA.

“Conversion” means the conversion of an outstanding Advance, or a portion of an
outstanding Advance, into another Type of Advance under Section 2.8.

“Conversion Date” means the Business Day on which a Conversion occurs.

“Credit Documents” means, collectively, this Agreement, the Security, the
Guarantees, each Letter of Credit Application, the Hedging Arrangements, any
certificate completed and executed by a Credit Party and all other Certificates,
instruments, agreements and other documents (including without limitation any
agreements pertaining to Hedging Arrangements and Bank Products) delivered, or
to be delivered, to the Lender under or in connection with this Agreement or any
of the Facilities provided for herein and any fee letters entered into between
the Borrower and the Lender in respect of fees payable to the Lender.

“Credit Parties” means, collectively, the Canadian Borrower, the US Borrower and
each other Person that may now or hereafter become a Guarantor.

“Debt” means, in respect of any particular Credit Party:

(a) all indebtedness of such Credit Party for borrowed money;

(b) any obligation, contingent or otherwise, that is required to be classified
as a liability in accordance with GAAP on the balance sheet of such Credit
Party;

(c) any obligation secured by a Lien on any property, assets or undertaking
owned or acquired by such Credit Party, whether or not such obligation has been
assumed;

(d) any debt or liability of such Credit Party that represents the deferred
acquisition cost of property or assets created or arising under any conditional
sale agreement or other title retention agreement regardless of whether the
rights and remedies of the seller under such agreement in the event of default
are limited to repossession or sale of the property or assets covered thereby;

(e) any liabilities, contingent, unmatured or otherwise, under indemnities given
in respect of any bankers’ acceptance, letter of credit or letter of guarantee;

(f) any operating lease under which such Credit Party has furnished a residual
value guarantee in respect of which such Credit Party is liable as lessee; and

(g) any Capital Lease by which such Credit Party is bound.

--------------------------------------------------------------------------------




- 10 -

“Debt Service” means, for any period, the amount required by the Borrower Group
(on a consolidated basis) to service its outstanding Debt during that period and
includes (without limitation) interest, required principal payments, payments
required or made under any Capital Lease, fees payable in respect of letters of
credit or letters of guarantee and the stamping fees and discount rates
associated with bankers’ acceptances facilities and shares which, by their
terms, or upon the happening of any event, mature or are mandatorily redeemable
or are redeemable at the option of the holder and which shares are not fully
subordinated to the Lien created by the Security documents.

“Deemed Hedge Exposure” means, with respect to any particular Hedging
Arrangement, 10% of the principal amount thereof, or such other percentage
thereof as is determined appropriate by the Lender in accordance with its
policies in effect from time to time for Hedging Arrangements.

“Default” means any event, circumstance or omission that constitutes an Event of
Default or that, after the giving of notice, the passage of time or the failure
to remedy such event, circumstance or omission within a period of time, would
constitute an Event of Default.

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) the Applicable
Margin plus (c) two percentage points (2.00%) per annum. Each Default Rate shall
be adjusted simultaneously with any change in the applicable Interest Rate. In
addition, the Default Rate shall result in an increase in the Letter of Credit
Fee by two percentage points per annum.

“Deposit Account” means any bank, deposit or similar account in which cash
proceeds or Cash Equivalents are deposited or held.

“Designated Receivables” means Eligible Receivables owing to a Credit Party from
certain designated persons which are approved in writing from time to time by
the Lender in its sole discretion.

“Discount Proceeds” means, for any Bankers’ Acceptance issued hereunder, an
amount calculated on the applicable Drawdown Date (which is rounded to the
nearest full cent) as follows:

1

___________
1 + (DR(CP)) xBA

365

Where:

(a) BA = the face amount of the Bankers’ Acceptance;

(b) DR = the Discount Rate applicable to the BA expressed as a decimal;

--------------------------------------------------------------------------------

- 11 -

(c) CP = the applicable Contract Period in days; and

(d) the product of (DR(CP/365)) is rounded up or down to the fifth decimal place
and .000005 is rounded up.

“Discount Rate” means as of any particular date of determination, with respect
to the issuance of any Bankers’ Acceptance, the CDOR Rate quoted as of such date
for bankers’ acceptances with the same maturity date.

“Drafts” means drafts drawn by the Canadian Borrower to be accepted as Bankers’
Acceptances.

“Drawdown Date” means any Business Day on which an Advance is made or is deemed
to be made.

“Drawdown Notice” is defined in Section 2.5(1).

“EBITDA” means, with reference to any particular Person for any particular
period, Net Income of such Person for such period plus, without duplication, all
amounts deducted in arriving at such Net Income amount in respect of (i)
Interest Expense for such period, plus (ii) income taxes for such period, plus
(iii) all amounts properly charged for depreciation of fixed assets and
amortization of intangible assets during such period on the books of such
Person, plus or minus any adjustments for (iv) non cash gains or losses and
extraordinary/unusual non-recurring items (such latter items to be agreed upon
by the Lender in its sole discretion) for the respective period. Notwithstanding
the foregoing, proceeds in respect of business interruption insurance for losses
which have occurred prior to the Closing Date will not be included in the
calculation of EBITDA, whereas proceeds in respect of business interruption
insurance for losses which have occurred after the Closing Date will be included
in the calculation of EBITDA.

“EDC” means Export Development Canada and its successors and assigns.

“Eligible Receivable” means any Receivable arising from the sale of Inventory in
the ordinary course of a Credit Party’s business, which the Lender determines to
be an “Eligible Receivable”, and, without limiting the discretion of the Lender
to make such determination, the Lender may include Receivables that satisfy all
of the following criteria:

(a) such Receivable is subject to the Lender’s perfected, first priority Lien
and no other Liens (other than Permitted Liens, if applicable);

(b) such Receivable is evidenced by an invoice or other documentary evidence
satisfactory to the Lender;

(c) such Receivable does not arise out of a sale made by the relevant Credit
Party to an Affiliate of the relevant Credit Party or to a Person controlled by
an Affiliate of the relevant Credit Party;

--------------------------------------------------------------------------------

- 12 -

(d) such Receivable is not unpaid more than 90 days after the original invoice
date or more than 60 days after the invoice due date;

(e) such Receivable is not owing from an account debtor in respect of which 25%
or more of the aggregate amount of all Receivables from such account debtor are
unpaid more than 60 days after the invoice due dates or 90 after the original
invoice dates;

(f) such Receivable would not cause the aggregate amount of all Receivables
owing by any account debtor and its Affiliates to exceed 10% (25% in respect of
Wal- Mart Stores, Inc. and its Affiliates, Loblaw Companies Limited and its
Affiliates and Publix Super Markets, Inc. and its Affiliates) of all Eligible
Receivables;

(g) no covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;

(h) the account debtor in respect of such Receivable is not a creditor or
supplier of the applicable Credit Party, and such account debtor has not
disputed its liability or made any claim with respect to any other Receivable
due from such account debtor to such Credit Party;

(i) none of the following events has occurred and is continuing with respect to
the applicable account debtor for such Receivable: (i) death or judicial
declaration of incompetency of an account debtor who is an individual; (ii) the
filing by or against the account debtor of a request, proposal, notice of intent
to file a proposal, proceeding, action or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as a bankrupt,
winding-up, or other relief under any bankruptcy, insolvency, restructuring,
liquidation, winding-up, corporate or similar laws of Canada, any province or
territory thereof, or any foreign jurisdiction, now or hereafter in effect;
(iii) the making of a general assignment by the account debtor for the benefit
of creditors; (iv) the appointment of a receiver, trustee, monitor, custodian,
liquidator, administrator, interim receiver, receiver and manager, monitor or
trustee or other official for the account debtor or for any of the assets of the
account debtor, including “trustee” under the Bankruptcy and Insolvency Act,
(Canada); (v) the institution by or against the account debtor of any other type
of insolvency, liquidation, bankruptcy, winding-up or reorganization proceeding
(under the laws of Canada, the United States of America or otherwise, including
applicable corporate statutes, the Bankruptcy and Insolvency Act (Canada) and
the Companies’ Creditors Arrangement Act (Canada) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, the account debtor; (vi) the sale, assignment, or
transfer of all or any material part of the assets of the account debtor; (vii)
the non-payment generally by the account debtor of its debts as they become due;
(viii) the failure, cessation of the business of the account debtor as a going
concern or insolvency of the account debtor; or (ix) the account debtor calling
a meeting of its creditors or indicating its consent to any proceeding or action
hereinabove described;

--------------------------------------------------------------------------------

- 13 -

(j) the sale giving rise to such Receivable was not made to an account debtor
outside Canada or the United States of America, unless the sale is on letter of
credit, guarantee or acceptance terms, in each case, as applicable, acceptable
to the Lender in its reasonable credit judgment, or unless the Receivable is an
Insured Receivable;

(k) shipment of the merchandise or the rendition of services has been completed
and the sale giving rise to such Receivable was not made on a bill and hold,
guaranteed sale, sale-and-return, sale on approval, consignment or any other
repurchase or return basis and is not evidenced by chattel paper unless endorsed
to the Lender and the account debtor’s obligation to pay is absolute and is not
otherwise conditional upon completion of any further performance under any
contract, agreement or arrangement or fulfillment of any condition or other
matter;

(l) the Lender has not determined, in its sole discretion that the prospect of
collection of such Receivable is impaired or that such Receivable is
uncollectible or collection is otherwise doubtful or that such Receivable may
not be paid by reason of the account debtor’s financial position;

(m) the account debtor is not the Government of the United States of America,
any state, or any department, agency or instrumentality of any of them, unless
the applicable Credit Party assigns its right to payment of such Receivable to
the Lender pursuant to the Assignment of Claims Act of 1940, as amended or has
otherwise complied with all other Applicable Laws, statutes, regulations and
ordinances;

(n) the account debtor is not located in any State of the United States of
America or any Province of Canada which requires the filing of a Notice of
Business Activities Report or registration or licencing to carry on business or
similar report, registration or licencing in order to permit the relevant Credit
Party to seek judicial enforcement in such State of the United States of America
or Province of Canada of payment of such Receivable, unless the relevant Credit
Party has qualified to do business in such Province or State or has filed a
Notice of Business Activities Report or registration or licencing to carry on
business or equivalent report, registration or licencing for the then current
year;

(o) the account debtor is not the Government of Canada nor, any province
thereof, or any department, agency or instrumentality thereof, unless the
Borrower applicable Credit Party has complied with all Applicable Laws, statutes
(including the Financial Administration Act (Canada)), regulations and
ordinances in order to duly and validly assign such Receivable to the Lender;

(p) the goods giving rise to such Receivable have been shipped and delivered to
and accepted by the customer or the services giving rise to such Receivable have
been performed by the relevant Credit Party and accepted by the customer and the
Receivable otherwise represents a final sale;

--------------------------------------------------------------------------------

- 14 -

(q) the aggregate Receivables of such account debtor do not exceed a credit
limit determined by the Lender, in its sole discretion, in respect of which the
Borrower has received prior written notice, to the extent such Receivables
exceed such limit;

(r) such Receivable does not represent amounts that have been rebilled or that
are subject to any credit notes, allowances, or rebates, including volume
rebates;

(s) such Receivable is not subject to any offset, deduction (other than ordinary
course volume rebates deducted as provided in paragraph (r) above), defence, or
any cause asserted for non-payment of any Receivables, including any dispute,
claim, complaint, set-off, defence, contra account or counterclaim (real or
asserted), lawful or unlawful, whether arising from or relating to a sale of
merchandise by a Credit Party or any other transaction or occurrence, or
otherwise contingent in any respect or for any reason;

(t) the applicable Credit Party has not made any agreement with such account
debtor for any extension of the time for payment or any deduction from payment,
except for discounts or allowances made in the ordinary course of business for
prompt payment, all of which discounts or allowances are reflected in the
calculation of the face value of each applicable invoice related to such
Receivable;

(u) no return, rejection or repossession of the merchandise has occurred; and

(v) such Receivable is payable to the applicable Credit Party and is not subject
to any right, claim or interest of any Person, other than the Lender.

“Environmental Claim” means any Claim in respect of a breach of any
Environmental Law, including any remedial order, control order, stop order or
other administrative order, complaint or sanction.

“Environmental Laws” means all Applicable Laws pertaining to environmental or
occupational health and safety matters, in effect as at the date hereof and as
may be brought into effect or amended at a future date, including those
pertaining to reporting, licensing, permitting, investigation, remediation and
clean-up in connection with any presence or Release of a Hazardous Substance or
threat of same or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling and the like of a
Hazardous Substance.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required pursuant to any applicable Environmental
Law.

“Equipment” means all equipment and any other machinery, tools, fixtures, trade
fixtures, furniture, furnishings, office equipment, vehicles and all other goods
now or hereafter used or usable in connection with a Credit Party’s business
(other than Inventory), together with all parts, accessories and attachments
relating to any of the foregoing.

--------------------------------------------------------------------------------

- 15 -

“Equity Interest” means any shares, interests, participations or other rights to
participate in the voting or equity ownership of a corporation and any
equivalent ownership interests in any Person that is not a corporation,
including any partnership or membership interest, and any warrant, option or
other right to acquire or that is convertible into any ownership interest, and
any other arrangement or right to, directly or indirectly, acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended, a
statute promulgated under the laws of the United States of America, together
with the regulations thereunder as the same may be amended or replaced from time
to time.

“ERISA Affiliate” means as applied to any Person (i) any corporation that is a
member of a controlled group of corporations (within the meaning of Section
414(b) of the Code) of which that Person is a member, (ii) any trade or business
(whether or not incorporated) that is a member of a group of trades or
businesses under common control (within the meaning of Section 414(c) of the
Code) of which that Person is a member, (iii) any member of an affiliated
service group (within the meaning of Section 414(m) or Section 414(o) of the
Code) of which that Person, any corporation described in clause (i) above or any
trade or business described in clause (ii) above is a member, and (iv) any
Person that was formerly a Person described in clause (i), clause (ii) or clause
(iii) above, with respect to the period during which such Person was a Person
described in clause (i), clause (ii) or clause (iii) and to the extent that any
liabilities arise after such period for which any Credit Party or any Subsidiary
of such Credit Party may be liable under the Code or ERISA.

“Event of Default” is defined in Section 13.1.

“Excess Amount” is defined in Section 8.3(1).

“Excess Availability” means, as at any particular date of determination, (i) the
lesser of the Revolving Commitment and the Borrowing Base, minus (ii) the
Aggregate Revolver Outstandings.

“Exchange Equivalent” means, as of any particular date of determination, with
reference to any particular amount expressed in one currency, the amount of
another applicable currency required to purchase such amount in the first
currency on such date either (i) in the case of any amount derived directly or
indirectly from any Financial Statements of the Credit Parties, the exchange
rate used to convert from Canadian Dollars to US Dollars or US Dollars to
Canadian Dollars, as applicable, in the preparation of such Financial
Statements, and (ii) in all other cases, the applicable rate for the purchase by
the Lender of the applicable amount of Canadian Dollars or US Dollars through
its principal foreign exchange trading office at approximately 11:00 a.m.
(Toronto time) on such date it is a Business Day and on the immediately
preceding Business Day if such date is not a Business Day.

“Excluded Subsidiaries” means Village Farms DR, S.R.L.;

--------------------------------------------------------------------------------

- 16 -

“Excluded Taxes” means, (a) any Taxes imposed on or measured by the Lender’s net
income and franchise taxes imposed on it by the jurisdiction (or any political
subdivision thereof) under the laws of which the Lender is organized or in which
its principal office or applicable lending office is located, and (b) any branch
tax, branch profits tax or any similar tax imposed by any jurisdiction.

“Facility” means the Revolving Facility.

“FCC” means Farm Credit Canada.

“FCC Credit Agreement” means the Credit Agreement dated March 28, 2013 between
FCC and Village Farms Canada Limited Partnership, as amended, restated or
replaced from time to time.

“FCC Credit Documents” means the FCC Credit Agreement and all loan documents,
instruments, agreements, guarantees, security and mortgages entered into by any
of the Credit Parties from time to time pursuant to the FCC Credit Agreement.

“FCC Debt” means Debt owing to FCC under the FCC Credit Agreement.

“FCC Lien” means the Liens arising under or created by the FCC Credit Documents.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) of the quotations for the day
of such transactions received by the Lender from three federal funds brokers of
recognized standing selected by it.

“Financial Statements” means Audited Financial Statements or Unaudited Financial
Statements, as applicable.

“Fiscal Year” means the fiscal year of each Credit Party, all of which currently
end on December 31.

“Fixed Charge Coverage Ratio” means, with reference to the Borrower Group (on a
consolidated basis) in respect of any particular Twelve Month Period (a) EBITDA,
less cash Taxes, dividends paid and non-financed Capital Expenditures, divided
by (b) Debt Service.

“GAAP” means generally accepted accounting principles in Canada as in effect
from time to time as set forth in the opinions and pronouncements of the
relevant Canadian public and private accounting boards and institutes which are
applicable to the relevant Person and the circumstances as of the date of
determination consistently applied (including, without limitation, to the extent
the same are adopted (subject to Section 1.3 hereof) by the Borrower, the
International Financial Reporting Standards adopted by the Accounting Standards
Board of the Canadian Institute of Chartered Accountants).

--------------------------------------------------------------------------------

- 17 -

“Governmental Approvals” means, at any particular date of determination with
respect to any Person or its property assets, all licenses, permits, consents,
authorizations and approvals required from Governmental Authorities for the
conduct of such Person’s business on such date.

“Governmental Authority” means any domestic or foreign government including any
federal, provincial, state, territorial or municipal government and any
executive, legislative, judicial, regulatory or administrative functions of, or
pertaining to, government or any Person, body, department, bureau, agency,
board, tribunal, commission branch or office thereof or having or claiming to
have jurisdiction over the Credit Parties or any of their respective property or
assets.

“Guarantees” means all guarantees held from time to time by or on behalf of the
Lender guaranteeing or intending to guarantee, directly or indirectly, repayment
of all, or any part of, the Obligations.

“Guarantor” means each Person that now or hereafter guarantees, or is intended
to guarantee, repayment of all, or any part of, the Obligations. As of the
Closing Date, the Guarantors are set out on the signature pages hereto.

“Hazardous Substance” means any solid, liquid, gas, odour, heat, sound,
vibration, radiation or combination of them that may impair the natural
environment, injure or damage property or plant or animal life or harm or impair
the health of any individual and includes, but is not limited to, petroleum, its
derivatives, by-products or other hydrocarbons, asbestos, controlled products,
wastes and any other materials are regulated by Environmental Laws or which may
not by their nature be hazardous, either in fact or as defined in or pursuant to
any Environmental Laws but which become prohibited, controlled or regulated by
any Governmental Authority.

“Hedging Arrangement” means (a) any and all forward foreign exchange
transactions, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transactions is governed by a or subject to any master agreement
and (b) any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any international foreign exchange master agreement, or any
other master agreement, including any such obligations or liabilities under any
such master agreement and its related schedules, in each case for the purpose of
hedging the Credit Parties’ exposure to exchange rates or currency valuations.

“Honour Date” means, with respect to any particular Letter of Credit, the date
on which the Borrower receives notice of any payment by the Lender under such
Letter of Credit.

--------------------------------------------------------------------------------

- 18 -

“Indemnified Person” means the Lender, its Affiliates, agents, representatives,
attorneys any receiver or receiver and manager appointed by the Lender, and the
respective officers, directors and employees of each of the foregoing Persons.

“Insured Receivables” means, at any particular time of determination, any
Receivable that is insured at such time by Acceptable A/R Insurance.

“Intellectual Property” means all trade or brand names, business names,
trade-marks (including logos), trade-mark registrations and applications, brand
names, service marks, service mark registrations and applications, copyrights,
copyright registrations and applications, issued patents and pending
applications and other patent rights, industrial design registrations, pending
applications and other industrial design rights, trade secrets, proprietary
information and know-how, equipment and parts lists and descriptions,
instruction manuals, inventions, inventors’ notes, research data, blue prints,
drawings and designs, formulae, processes, technology and other intellectual
property, together with all registered user agreements, technology transfer
agreements and other agreements or instruments relating to any of the foregoing.

“Intercreditor Agreement” means the intercreditor agreement dated as of August
29, 2013 entered into among FCC, the Lender and the Obligors, as the same may be
amended, varied, supplemented, modified, amended and restated, renewed or
replaced at any time and from time to time.

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capital Leases and
all amortization of debt discount and expense) of the Borrower for such period
determined in accordance with GAAP.

“Interest Payment Date” means, (a) with respect to any particular LIBOR Loan,
the last day of each three month period during the Interest Period applicable to
such LIBOR Loan and the Maturity Date, and (b) with respect to any other Loan,
the last Business Day of each calendar month and the Maturity Date.

“Interest Period” means, with respect to any particular LIBOR Loan, the period
commencing on the date on which such LIBOR Loan is advanced or continued or
another Loan is converted into such LIBOR Loan, as applicable, and ending on the
date that is one, two, three or six months (each month being a period of 30 days
for purposes of this definition) thereafter, as selected by the Borrower in its
Drawdown Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

--------------------------------------------------------------------------------

- 19 -

(c) no Interest Period shall extend beyond the Maturity Date.

“Interest Rate” means each or any of the interest rates referred to herein,
including without limitation the Default Rate and the interest rates set out in
Section 3.1.

“Inventory” means all “inventory”, as such term is defined in the PPSA, now or
hereafter acquired by any Credit Party, including and any other goods which are
held for sale or lease or are to be furnished under contracts of service or
consumed in a Credit Party’s business, all raw materials, work in process and
finished goods, all goods that are returned or repossessed that would otherwise
have constituted inventory as otherwise set out herein, and all materials and
supplies of every kind and nature used or usable in connection with the
acquisition, manufacture, processing, supply, servicing, storing, packing,
shipping, advertising, selling, leasing or furnishing of the foregoing, and any
other components or parts thereof.

“Investment” means, with respect to any particular Person, any loan made,
guarantee given, other contingent liability incurred, debt or equity investment
made in any other Person, by such Person.

“Issuance Date” means the date on which a Letter of Credit is issued pursuant to
this Agreement.

“ITA” means the Income Tax Act (Canada) and any successor thereto, and any
regulations promulgated thereunder.

“Landlord” means any Person that is leasing a Real Property Interest to a Credit
Party pursuant to a Lease between such Person and such Credit Party, whether
oral or in writing.

“Laws” means, collectively, all international, foreign, federal, provincial,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“Lease” means, any lease of real or personal property in respect of which any
Credit Party has a leasehold interest, as lessee.

“Lender” means Bank of Montreal and its successors and assigns.

“Letter of Credit” means any commercial or standby letter of credit or letter of
guarantee issued by the Lender or an affiliate of the Lender at the request of
the Borrower pursuant to and in accordance with Article 5.

--------------------------------------------------------------------------------

- 20 -

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit, executed by the Borrower in the
form required by the Lender at the time such application is made.

“Letter of Credit Fee” means, as of any particular date of determination in
respect of any particular Letter of Credit, the rate per annum payable to the
Lender on such date in respect of the face amount of such Letter of Credit,
equal to 2.25% per annum, and calculated and payable quarterly in advance.

“LIBOR” means, with respect to any particular Interest Period for any particular
LIBOR Loan, the rate per annum appearing on the Telerate Page 3750 at
approximately 11:00 a.m. (London, England time) on the second Business Day prior
to the first day of such Interest Period, and if such rate is not available in
respect of such Interest Period, then the rate of interest per annum, calculated
on the basis of a year of 360 days, at which the Lender is offered deposits in
US Dollars by prime banks in the London interbank market at approximately 11:00
a.m. (London, England time) on the second Business Day prior to the first day of
such Interest Period; in each case, for a period comparable to such Interest
Period and in an amount approximately equal to the amount of the LIBOR Loan
outstanding during such Interest Period.

“LIBOR Loan” means a Loan that bears interest at a rate based upon LIBOR.

“LIBOR Margin” means 1.50% per annum.

“Lien” means any lien (whether statutory or otherwise), mortgage, pledge,
deposit arrangement, preference, priority assignment, security interest, deed of
trust, hypothecation, sequestration, deemed trust, charge or other encumbrance
or preferential arrangement of any kind or nature whatsoever (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof, easement, right of
way, or capitalized Lease, any option, trust or other preferential arrangement
having the practical effect of any of the foregoing, and in the case of Equity
Interest, any purchase option, call or similar right of a third party with
respect to such Equity Interest.)

“Loan” means any Revolving Loan, including a Prime Rate Loan, a Base Rate Loan,
a US Prime Rate Loan or a LIBOR Loan.

“Lockbox Agreement” means the lockbox and blocked account agreement dated August
29, 2013 between BMO Harris Bank N.A., the US Borrower and the Lender, as
amended, restated or replaced from time to time.

“Loss” means any loss whatsoever, whether direct or indirect, including
expenses, costs, damages, judgments, penalties, awards, assessments, fines and
any and all fees, disbursements and expenses of counsel, experts and
consultants.

“Material Adverse Change” means a change that results in, or would reasonably be
expected to result in a Material Adverse Effect.

--------------------------------------------------------------------------------




- 21 -

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent), property or financial
condition of the Credit Parties, taken as a whole; (b) a material adverse effect
on the ability of the Credit Parties, taken as a whole, to perform their
obligations under the Credit Documents; or (c) a material adverse effect on the
rights and remedies of the Lender under the Credit Documents or the Lender’s
ability to enforce its rights or remedies under this Agreement or any other
Credit Document.

“Material Contract” means, with respect to any particular Person, any contract,
licence or other agreement to which such Person is a party or by which it is
bound that is material to such Person’s business, operations, properties, assets
or prospects, having regard to the subject matter thereof or the potential
consequences of a breach or termination thereof.

“Maturity Date” means the earlier of (i) the third anniversary of the Closing
Date (namely __________________, 2016), and (ii) the date on which the Facility
is terminated earlier pursuant to this Agreement.

“Mortgage” means any deed of trust, trust deed, hypothec, charge or mortgage in
respect of a freehold or leasehold interest in real property made, or required
to be made, by any Credit Party in favour or for the benefit of the Lender, in
form and substance reasonably satisfactory to the Lender.

“Net Income” means, with respect to the Borrower (on a consolidated basis) for
any period, net income of the Borrower for such period.

“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for the payment of monetary
amounts (whether or not performance is then required or contingent, or whether
or not those amounts are liquidated or determinable) owing by the Borrower to
the Lender or any of its Affiliates, of any kind or nature, present or future,
whether or not evidenced by any agreement or other instrument, owing under or in
connection with any or all of the Credit Documents (including without limitation
Bank Products), including all obligations owing by the Borrower to the Lender
under the Facility.

“Original Currency” is defined in Section 15.7.

“Other Currency” is defined in Section 15.7.

“PACA” means the Perishable Agricultural Commodities Act (PACA) of 1930 – (P.L.
71-325 (June 10, 1930), as amended from time to time.

“PACA Priority Payables” means any amount due and payable by a Credit Party to a
third party producer that is secured by a Lien or trust created pursuant to
PACA, that encumbers any Eligible Receivables and that ranks, or is capable of
ranking prior to or pari passu with any Lien on such Eligible Receivables
granted in favour of the Lender.

“Permitted Collateral Location” is defined in Section 12.1(gg).

--------------------------------------------------------------------------------

- 22 -

“Permitted Liens” means, with respect to any property or asset of any Person:

(a) Liens created by the Security documents;

(b) Liens for Taxes which are not delinquent or remain payable without penalty
or which are being contested in good faith by appropriate proceedings commenced
in a timely manner and diligently pursued and for which appropriate reserves
have been taken in accordance with GAAP, provided that, the aggregate amount of
all outstanding Taxes secured by such Liens do not at any time exceed $100,000
and there is no material risk, as determined by the Bank in its sole discretion,
that enforcement proceedings in respect of any such Lien will result in the
seizure or sale of any Collateral;

(c) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent for more than 90 days or remain payable without penalty
or which are being contested in good faith by appropriate proceedings, provided
that the aggregate amount of all such Liens does not at any time exceed $100,000
and there is no material risk, as determined by the Bank in its sole discretion,
that enforcement of any such Lien would result in the seizure or sale of any
Collateral;

(d) Liens (other than any Lien imposed in respect of a Canadian Pension Plan)
consisting of pledges or deposits required in the ordinary course of business in
connection with workplace safety insurance, employment insurance and other
social security legislation or to secure the performance of tenders, statutory
obligations, surety, stay, customs and appeals bonds, bids, leases, governmental
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or to secure liability to insurance carriers;

(e) Purchase Money Liens securing indebtedness not in excess of $100,000 in the
aggregate;

(f) Liens arising solely in respect of indebtedness between Credit Parties
provided that such indebtedness is assigned to the Lender and such Liens are
subordinated to Liens arising under the Security;

(g) permits, licenses, agreements, restrictions, easements, rights-of-way and
other similar interests in land (including permits, licenses, agreements,
restrictions, easements and rights-of-way for sidewalks, public ways, sewers,
drains, gas steam and water mains, utilities, telephone and telegraph conduits,
poles, wires and cables) which do not, in the reasonable opinion of the Lender,
materially impair the use or the value of the real property and improvements
thereon;

(h) title defects or irregularities in respect of real property, and
reservations, limitations, provisos and conditions, if any, expressed in any
original grants from the Crown, provided that in the opinion of the Lender, such
matters do not materially impair or detract from the use or the value of the
real property and improvements thereon or materially interfere with the business
of the Credit Parties;

--------------------------------------------------------------------------------

- 23 -

(i) Liens held by Landlords in respect of property held under Lease and any
other Liens of a similar nature which do not, in the opinion of the Lender,
materially impair the use of such property in the operation of the business of
the Credit Parties or the value of such property for the purposes of such
business;

(j) applicable municipal and other governmental restrictions affecting the use
of real property or the nature of any structure which may be erected thereon,
provided that in the reasonable opinion of the Lender, such matters do not
materially impair or detract from the use or the value of the real property and
improvements thereon or materially interfere with the business of the Credit
Parties;

(k) the right reserved to or vested in any Governmental Authority to terminate
any lease, licence, franchise, grant or permit, or to require annual or other
payments as a condition to the continuance thereof, provided that any such right
does not, in the opinion of the Lender, materially impair the value thereof or
materially interfere with the business of the Credit Parties;

(l) the FCC Lien which is subject to the provisions of the Intercreditor
Agreement;

(m) Liens arising in respect of any PACA Priority Payables; and

(n) Liens disclosed in Exhibit “E” as of the Closing Date and any other Lien
consented to in writing by the Lender.

provided that the use of the term “Permitted Liens” to describe the foregoing
Liens shall mean that such Liens are permitted to exist (whether in priority to
or subsequent in priority to the Security, as determined by Applicable Law); and
for greater certainty such Liens shall not be entitled to priority over the
Security by virtue of being described in this Agreement as “Permitted Liens”.

“Person” means any natural person, sole proprietorship, partnership, syndicate,
trust, joint venture, Governmental Authority or any incorporated or
unincorporated entity or association of any nature.

“PPSA” shall mean the Personal Property Security Act (British Columbia) together
with any regulations thereunder, in each case as in effect on the date hereof.

“Prime Rate” means, on any particular date of determination, the greater of (a)
the rate of interest, expressed as an annual rate, announced on such date by the
Lender as its reference rate then in effect for determining interest rates on
Canadian Dollar denominated commercial loans made by it in Canada, and (b) the
CDOR Rate in effect from time to time, plus 100 Basis Points per annum.

“Prime Rate Loan” means a Loan in Canadian Dollars that bears interest at a rate
based upon the Prime Rate.

--------------------------------------------------------------------------------

- 24 -

“Prime Rate Margin” means 0.25% per annum.

“Principal Amount” means (a) with reference to any Loan, the principal amount
thereof; (b) with reference to a Bankers’ Acceptance, the face amount thereof;
(c) with reference to a Letter of Credit, the maximum amount payable to the
beneficiary thereof; and (d) with reference to a Hedging Arrangement, the Deemed
Hedge Exposure.

“Priority Payables” means, as at any particular time of determination, any
amount due and payable at such time by a Credit Party that is secured by a Lien
(whether choate or inchoate) or a statutory right in favour of a Governmental
Authority, that encumbers any Collateral and that ranks, or is capable of
ranking prior to or pari passu with any Lien on such Collateral granted in
favour of the Lender, including without limitation, amounts due deducted or
withheld, as applicable, and not yet paid, contributed or remitted, as
applicable, by any Credit Party in respect of vacation pay, termination and
severance pay, realty, municipal or similar Taxes, or pursuant to any
legislation relating to workers’ compensation, employment insurance, the ITA,
any Canadian Pension Plan, the Wage Earners Protection Act or any similar
legislation. Notwithstanding the foregoing, only 50% of all PACA Priority
Payables shall be excluded from the calculation of Priority Payables as at the
Closing Date, provided, however, that after the Closing Date the Lender may in
its sole discretion revoke such exclusion of 50% (or change the percentage
amount of such exclusion, including down to 0%) of all PACA Priority Payables by
notice to the Borrower.

“Purchase Money Lien” means any Lien on specific fixed assets (including Capital
Leases but, for greater certainty, excluding real property) granted by such
Credit Party to secure payment of the purchase price thereof, and all
extensions, renewals or replacements of such loan, provided that the obligations
secured thereby do not at any time exceed 100% of the lesser of the cost or fair
market value of such fixed assets of a Credit Party and, with respect to any
extension, renewal or replacement of such Lien, the obligations secured thereby
are not increased.

“Real Property Interest” means, at any particular time of determination, any
interest (whether fee, leasehold or otherwise) in real property owned at such
time by any Credit Party.

“Receivables” means all “accounts”, as such term is defined in the PPSA, now or
hereafter acquired by any Credit Party and includes all accounts, contract
rights, instruments, and chattel paper relating to accounts, drafts and
acceptances of such Credit Party, and all other obligations owing to any other
Credit Party arising out of or in connection with the sale or lease of
Inventory, the performance of services or otherwise, all guarantees and other
security therefor, whether secured or unsecured, now existing or hereafter
created, and whether or not specifically sold or assigned to the Lender
hereunder or in connection herewith.

“Release” means a discharging, spraying, injection, abandonment, depositing,
spilling, leaking, seeping, pouring, emitting, emptying, throwing, dumping,
placing, pumping, escaping, leaching, migrating, dispensing, dispersal,
disposing, and exhausting, and when used as a noun has a correlative meaning.

--------------------------------------------------------------------------------

- 25 -

“Reserves” means reserves that limit the Excess Availability under the Revolving
Facility, consisting of reserves against Eligible Receivables established from
time to time by the Lender, in the Lender’s sole discretion in accordance with
Section 2.6, including without limitation rent reserves, reserves in respect of
Bank Products, reserves in respect of suppliers the Lender has identified would
be likely to exercise unpaid seller’s thirty (30) day goods rights to repossess
goods or revendication rights, reserves in respect of dilution in excess of the
percentage assumed by the Lender for the purpose of establishing the advance
rates used to calculate the Borrowing Base, warehousemen’s and bailees’ charges
reserves established from time to time by the Lender in its sole discretion in
respect of Priority Payables and with respect to amounts that the Lender
believes may be required to be paid in connection with the preservation,
protection, collection or realization of Collateral, or in connection with any
obligation of any Credit Party set forth in any Credit Document.

“Revolving Commitment” means the commitment of the Lender to make Revolving
Loans and to issue Letters of Credit under the Revolving Facility, up to an
aggregate outstanding Principal Amount not exceeding $10,000,000.

“Revolving Facility” means the revolving facility established pursuant to
Section 2.1 hereof.

“Revolving Loan” means any Loan made under the Revolving Facility.

“Rollover” means the extension of any existing LIBOR Loan, Bankers’ Acceptance
or Letter of Credit for an additional Interest Period or Contract Period, as
applicable.

“Rollover Date” means the date on which a Rollover occurs.

“Schedules” means the schedules to this Agreement, which are listed in Section
1.11.

“Securities” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Security” means all security agreements and other documents held by the Lender
from time to time which secure or are intended to secure, directly or
indirectly, repayment of the Obligations, and the security interests,
assignments and Liens constituted thereby;

“Solvent” means:

(a) with respect to a Canadian Credit Party that, as of the particular date of
determination, (i) the aggregate property of such Credit Party is sufficient, if
disposed of at a fairly conducted sale under legal process, to enable payment of
all its obligations, due and accruing due; (ii) the aggregate property of such
Credit Party is, at a fair valuation, sufficient to enable payment of all its
obligations, due and accruing due; (iii) such Credit Party is able to meet its
obligations as they generally become due; and (iv) such Credit Party has not
ceased paying its current obligations in the ordinary course of business as they
generally become due;

--------------------------------------------------------------------------------

- 26 -

(b) with respect to any US Credit Party that, as of the date of determination,
(i) the sum of such Credit Party’s debt (including contingent liabilities) does
not exceed the fair market value of such Credit Party’s assets; (ii) such Credit
Party’s capital is not unreasonably small in relation to its business as
contemplated on the Closing Date and reflected in the projections and Business
Plan delivered to the Lender prior to the Closing Date or with respect to any
transaction contemplated or undertaken after the Closing Date; (iii) such Credit
Party has not incurred and does not intend to incur, and does not believe (nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay as they become due (whether at maturity or otherwise); and (iv) such Credit
Party is “solvent” within the meaning given that term and similar terms under
Applicable Laws relating to fraudulent transfers and conveyances; and

(c) with respect to any other Credit Party that, as of the particular date of
determination, such Credit Party is “solvent” under Applicable Law;

and for purposes of this definition, the amount of any Contingent Obligation at
such time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Subordinated Debt” means Debt owing by any Credit Party in respect of which the
payee has agreed to postpone payment of all principal and interest thereon to
payment and satisfaction in full of the Obligations and such payee has
subordinated any security taken in respect of such Debt to the Lien of the
Lender, all in form and substance satisfactory to the Lender in its sole
discretion.

“Subsidiary” of any particular Person means any other Person in respect of which
such Person and/or any one of its Affiliates holds, directly or indirectly,
other than by way of security only, Securities or other Equity Interests to
which are attached more than 50% of the votes that may be cast (or, through
operation of law or otherwise, has the ability to elect or cause the election of
a majority of the directors, members, or individuals holding similar positions,
or having similar powers, to the board of directors, or other governing body of
such other Person or otherwise control its activities.

“Tax” and “Taxes” include, at any time, all taxes, surtaxes, duties, levies,
imposts, rates, fees, assessments, withholdings, dues and other charges of any
nature imposed by any Governmental Authority (including income, capital
(including large corporations), withholding, consumption, sales, use, transfer,
goods and services or other value-added, excise, customs, anti-dumping,
countervail, net worth, stamp, registration, franchise, payroll, employment,
health, education, business, school, property, local improvement, development,
education development and occupation taxes, together with all fines, interest,
penalties on or in respect of, or in lieu of or for non-collection of, those
taxes, surtaxes, duties, levies, imposts, rates, fees, assessments,
withholdings, dues and other charges.

--------------------------------------------------------------------------------

- 27 -

“Telerate Page 3750” means the display of interest settlement rates for US
Dollar deposits in the London Interbank Eurocurrency Market designated as page
3750 on the service provided by Bridge Telerate (or such other display as may
replace it on that service for the purpose of displaying LIBOR).

“Twelve Month Period” means the period of twelve (12) calendar months ending on
or immediately prior to such date of determination.

“Type of Advance” means any type of Accommodation, determined by reference to
the interest or discount option applicable thereto.

“Unaudited Financial Statements” means in respect of any month, the unaudited
consolidated balance sheets of the Borrower Group as at the last day of such
month and the related unaudited consolidated and consolidating income
statements, cash flow statements and changes in shareholders’ equity for such
month, as applicable, and the accompanying notes thereto, all prepared in
accordance with GAAP and setting forth in each case, in comparative form,
figures for the corresponding period for the preceding month, as applicable, all
in reasonable detail and fairly presenting in all material respects the
financial position and the results of operations of the Borrower Group as at the
date thereof and for the month then ended.

“US Benefit Plan” means, with respect to any US Credit Party, any “employee
benefit plan” as defined in Section 3(3) of ERISA (other than a multiemployer
plan as defined in Section 3(37) or Section 4001(a)(3) of ERISA) which is
sponsored, maintained or contributed to, or required to be contributed to, by
such Credit Party or any of its ERISA Affiliates for the benefit of current or
former U.S. employees of such Credit Party or any of its ERISA Affiliates.

“US Borrower” means Village Farms, L.P., a limited partnership formed and
existing under the laws of Delaware, and its successors and permitted assigns.

“US Credit Party” means any Credit Party organized and existing under the laws
of the United States of America or any state or subdivision thereof.

“US Dollars” and the symbol “US$” each means lawful money of the United States
of America.

“US Pension Plan” means a US Benefit Plan that is a “pension plan”, as such term
is defined in Section 3(2) of ERISA, which is subject to Title IV of ERISA
(other than a multiemployer plan as defined in Section 4001(a)(3) of ERISA), and
to which an Credit Party, or any corporation, trade or business that is, along
with any other Person, a member of a Controlled Group, may reasonably be
expected to have liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

--------------------------------------------------------------------------------

- 28 -

“US Prime Rate Margin” means 0.25% per annum.

“US Prime Rate Loan” means a Loan in US Dollars made by the Chicago Branch that
bears interest at a rate based upon the US Prime Rate.

"US Prime Rate" means a fluctuating rate of interest per annum, expressed on the
basis of a year of 360 days, as applicable, which is equal at all times to the
greater of (a) the reference rate of interest (however designated) of the
Chicago Branch for determining interest chargeable by it on United States Dollar
commercial loans in the United States and (b) the sum of (i) the Federal Funds
Rate and (ii) 100 Basis Points per annum. Any change in the US Prime Rate shall
be effective on the date the change becomes effective generally.

“Value” means, as at any particular date of determination: (a) with respect to
Receivables, the face amount thereof, exclusive of all sales, excise and similar
taxes; and (b) with respect to Purchase Money Liens, the lesser of cost and fair
market value, determined in accordance with GAAP.

“written” or “in writing” includes printing, typewriting, or any electronic
means of communication capable of being legibly reproduced at the point of
reception.

Section 1.2 Business Day

Except as otherwise expressly provided herein, if any payment or calculation is
to be made pursuant to this Agreement, or any other action is to be taken
pursuant to this Agreement, on or as of a day which is not a Business Day, such
payment, calculation or other action, as applicable will be made or taken, as
applicable, on or as of the next day that is a Business Day unless the Business
Day next following the day is in the next following month, in which event the
payment, calculation or action shall be made or taken, as applicable, on or as
of the immediately preceding Business Day.

Section 1.3 Accounting Principles and Calculations

Unless otherwise specifically provided herein, any accounting term used in this
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied. That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. If there occurs after the date hereof any
change in GAAP from that used in the preparation of the financial statements
referred to in Section 12.1(5) or if, after the date hereof the Borrowers and
its Subsidiaries (if any) adopt any other accounting principles for use in the
preparation of their financial statements (such changes in GAAP and such
adoption being referred to herein as “Accounting Changes”) that affects in any
respect the calculation of any covenants contained in this Agreement (including
those in Section 13.3), the Lender and the Borrower shall negotiate in good
faith amendments to the provisions of this Agreement that relate to the
calculation of such covenants with the intent of having the respective positions
of the Lender and the Borrower after such Accounting Changes conform as nearly
as possible to their respective positions as of the date of this Agreement and,
until any such amendments have been agreed upon by the Lender and the Borrower,
or if no such changes are mutually agreed upon, the covenants in this Agreement
(including those in Section 12.3) shall be calculated as if no Accounting
Changes have occurred and all financial statements of the Borrower and its
Subsidiaries (if any) shall be prepared and delivered in accordance with GAAP.

--------------------------------------------------------------------------------

- 29 -

Section 1.4 Conflict

Except as otherwise provided in Article 5 with respect to Letters of Credit or
in Article 7 with respect to Hedging Arrangements, if there is a conflict or
inconsistency between any provision of this Agreement and any provision of
another Credit Document contemplated by or delivered under or in connection with
this Agreement, the relevant provision of this Agreement shall prevail. For
greater certainty, notwithstanding events of default set forth in such other
Credit Documents, the events of default contained in such other Credit Documents
will only be applicable to the extent that the relevant representation, warranty
and/or covenant relating specifically to the property secured, charged or
hypothecated by such other Credit Document is not addressed in the Credit
Agreement.

Section 1.5 Currency

Unless otherwise specified, all dollar amounts stated herein refer to Canadian
Dollars. For greater certainty the Borrower may satisfy any of its reporting
obligations hereunder using figures in Canadian or US Dollars, at its option.

Section 1.6 Time of Essence

Time shall be of the essence in all provisions of this Agreement.

Section 1.7 Headings and Table of Contents

The division of this Agreement into sections, the insertion of headings and the
provision of a table of contents are for convenience of reference only and are
not to affect the construction or interpretation of this Agreement.

Section 1.8 General Interpretation

Unless otherwise specified, words importing the singular include the plural and
vice versa and words importing gender include all genders. Unless otherwise
specified, references in this Agreement to Sections, Schedules and exhibits are
to sections of, and schedules and exhibits to, this Agreement. Unless otherwise
specified, each reference to an enactment of legislation is deemed to be a
reference to that enactment of legislation, and to the regulations made under
that enactment, as amended or re-enacted from time to time. Unless otherwise
specified, references to time of day or date mean the local time or date in the
City of Toronto, Ontario. “Including” means “including without limitation” and
the term “including” shall not be construed to limit any general statement that
precedes such term to the specific or similar items or matters immediately
following it.

--------------------------------------------------------------------------------

- 30 -

Section 1.9 Computation of Time Periods

In this Agreement and any other Credit Document, except where expressly
otherwise provided, in the computation of a period of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” mean “to but excluding”.

Section 1.10 Severability

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, such provision shall be deemed to be
severable and the illegality, invalidity or unenforceability of such provision
shall not affect the legality, validity or enforceability of the remaining
provisions of this Agreement or the legality, validity or enforceability of such
provision in any other jurisdiction in which such provision is not illegal,
invalid or unenforceable.

Section 1.11 Schedules and Exhibits

The following Schedules and Exhibits are attached to and form part of this
Agreement:

Schedule

Description

   

Schedule 11.1(d)

Business and Operations

   

Schedule 11.1(e)

Approvals

   

Schedule 11.1(j)

Litigation

   

Schedule 11.1(l)

Taxes

   

Schedule 11.1(m)

Equity Interests

   

Schedule 11.1(s)

Intellectual Property

   

Schedule 11.1(t)

Real Property and Locations of Collateral

   

Schedule 11.1(u)(i)

Environmental Matters

   

Schedule 11.1(w)

Material Contracts and Licences

   

Schedule 11.1(x)

Existing Debt

   

Schedule 11.1(hh)

Deposit Accounts

   

Schedule 12.1(4)

Insurance

   

Schedule 12.2(8)

Transactions with Affiliates


--------------------------------------------------------------------------------

- 31 -

Exhibit

Description

   

Exhibit “A”

Borrowing Base Certificate

   

Exhibit “B”

Compliance Certificate

   

Exhibit “C”

Drawdown Notice

   

Exhibit “D”

Rollover/Conversion Notice

   

Exhibit “E”

Permitted Liens


ARTICLE 2

CREDIT FACILITY

Section 2.1 Facility

Subject to the terms and conditions set forth in this Agreement, the Lender
hereby agrees to make available to the Borrowers a revolving credit facility
(the “Revolving Facility”) in a maximum Principal Amount not exceeding the
Revolving Commitment.

Section 2.2 Advances

Subject to the terms and conditions set forth in this Agreement the Borrowers
may borrow, repay and reborrow under the Revolving Facility provided that the
Aggregate Revolver Outstandings do not at any time exceed the lesser of the
Revolving Commitment and the Borrowing Base at such time.

Section 2.3 Availments

The Borrowers may avail themselves of the Facility at any time and from time to
time prior to the Maturity Date, subject to and in accordance with the terms and
conditions set forth herein. Subject to the terms and conditions set forth in
this Agreement, the Lender agrees to make Accommodations available to (a) the
Canadian Borrower under the Facility by way of Prime Rate Loans, Base Rate
Loans, Bankers’ Acceptances, LIBOR Loans, Letters of Credit and Hedging
Arrangements, and (b) to the US Borrower under the Facility by way of Letters of
Credit and US Prime Rate Loans. For greater certainty, all Advances to the US
Borrower shall be made by the Chicago Branch. The Borrowers have the option of
allocating any portion of the Facility to the US Borrower in US Dollars and to
change such allocation on a quarterly basis at the end of each fiscal quarter
upon providing the Lender with ten (10) Business Days prior written notice of
such allocation. As of the Closing Date, the current allocation of the Facility
to the US Borrower and BMO Chicago is US$1,650,000.

.

--------------------------------------------------------------------------------

- 32 -

Section 2.4 Purpose of Advances

The Borrowers shall use the proceeds of all Advances hereunder for such legal
and proper purposes as are consistent with all Applicable Laws and with the
terms of this Agreement; and without limiting the foregoing, the Borrowers shall
use the proceeds of any particular Advance as follows:

(a) the proceeds of all Advances under the Revolving Facility shall be used
solely to provide for the ongoing general corporate and working capital purposes
of the Borrower and other relevant Credit Parties, and to repay certain existing
indebtedness of the Borrower; and

(b) for greater certainty, the proceeds of all Advances under the Hedging
Arrangements shall be used solely to assist in foreign exchange risk management
by the Canadian Borrower in the normal course of its operations.

Section 2.5 Borrowing Procedures

(1) Drawdown Notice. Each Drawdown (other than an Advance under a Hedging
Agreement) shall be made upon the relevant Borrower’s irrevocable written
notice, substantially in the form attached as Exhibit “C” (a “Drawdown Notice”),
delivered to the Lender at or before the applicable time specified below for
such Type of Advance:

Type of Advance

Notice

   

Prime Rate Loans

Before 11:00 a.m. on the applicable

 

Drawdown Date.

   

Base Rate Loans

Before 11:00 a.m. on the applicable

 

Drawdown Date.

   

US Prime Rate Loans

Before 11:00 a.m. on the applicable

 

Drawdown Date.

   

Bankers’ Acceptances

Before 11:00 a.m. two Business Days prior

 

to the requested Drawdown Date.

   

LIBOR Loans

Before 11:00 a.m. three Business Days prior

 

to the requested Drawdown Date.

   

Letters of Credit

Before 11:00 a.m. five Business Days prior

 

to the requested Issuance Date.

Each Drawdown Notice must specify the Borrower’s requested Type of Advance,
Drawdown Date (which must be a Business Day), Principal Amount and the Contract
Period or Interest Period, if applicable.

--------------------------------------------------------------------------------

- 33 -

(2) Drawdown Notice Irrevocable. Any Drawdown Notice made pursuant to Section
2.5(1) shall be irrevocable and the Borrower shall be bound to borrow the funds
requested therein in accordance therewith. The crediting of the applicable
Advance to the Borrower in the Lender’s records conclusively establishes, in the
absence of manifest error, the Borrower’s obligation to repay such Advance as
provided herein.

(3) No Liability. The Lender shall be entitled to rely upon, and shall not incur
any liability to the Borrower as a result of acting upon, any Drawdown Notice.
The Lender shall not be responsible for any error or omission in any Drawdown
Notice or in the performance thereof and the Borrower shall indemnify the Lender
for any Loss or expense suffered or incurred by the Lender as a consequence of
the Lender acting upon instructions given in any such Drawdown Notice.

(4) Limits on Advances. Notwithstanding any other term of this Agreement, the
Borrower shall not request an Advance under the Facility, and the Lender shall
not be obligated to make an Advance under the Facility, if:

(a) the amount of such Advance would exceed the Excess Availability under the
Facility;

(b) such Advance would have a maturity date, Contract Period or Interest Period,
as applicable, that extends beyond the Maturity Date of the Facility;

(c) Section 3.4 would be applicable to such Advance;

(d) such Advance is a Bankers’ Acceptance and after issuing such Bankers’
Acceptance, more than three (3) different Contract Periods would be in effect
for outstanding Bankers’ Acceptances; or

(e) such Advance is a LIBOR Loan and after making such Advance, more than three
(3) different Interest Periods would be in effect for outstanding LIBOR Loans.

(5) Determination of Rates and Fees. Each determination by the Lender of any
applicable rate or fee shall, in the absence of manifest error, be final,
conclusive and binding on the Borrowers.

Section 2.6 Reserves

Notwithstanding any other provision of this Agreement to the contrary, the
Lender shall have the right at any time and from time to time to establish
Reserves, and to adjust the amount of any existing Reserve, against the amount
of Revolving Loan which the Borrower may otherwise request hereunder, in such
amounts and with respect to such matters as the Lender shall deem necessary or
appropriate, including, without limitation, (i) Reserves in respect of dilution
and Reserves in respect of amounts owing by any Credit Party to holders of Liens
that may have priority over the Liens of the Lender (regardless of whether such
third party Liens are Permitted Liens) and (ii) Reserves in respect of any
accounts payable that are more than thirty (30) days past the date on which
payment thereof is due. The amount of all Reserves established by the Lender
shall be subtracted from the Borrowing Base when calculating the Excess
Availability in respect of the Facility. In addition, the Lender may from time
to time reduce the percentages applicable to Eligible Accounts as they relate to
the Borrowing Base, to the extent determined necessary or appropriate by the
Lender.

--------------------------------------------------------------------------------

- 34 -

Section 2.7 Bank Products

The Borrower may request and the Lender may, in its sole and absolute
discretion, arrange for the Borrower to obtain, Bank Products. If Bank Products
are provided by an Affiliate of the Lender, the Borrower agrees to indemnify and
hold the Lender harmless from all costs and obligations now or hereafter
incurred by the Lender which arise from any indemnity given by the Lender to
such Affiliate related to such Bank Products. This indemnity obligation shall
survive payment of the Obligations and termination of this Agreement. The
Borrower acknowledges and agrees that the obtaining of Bank Products from the
Lender or any of its Affiliates is subject to all rules and regulations of the
Lender or such Affiliate that are applicable to such Bank Products.

Section 2.8 Conversion of Loans and Bankers’ Acceptances

Subject to this Agreement, the Canadian Borrower may, during the term of this
Agreement, effective on any Business Day, convert, in whole or in part, any
outstanding Advance (other than Advances by way of Letter of Credit or Hedging
Arrangement) under the Facility into another Type of Advance permitted under the
Facility (other than an Advance by way of Letter of Credit or Hedging
Arrangement) upon the Borrower’s irrevocable written notice, substantially in
the form attached hereto as Exhibit “D” (in either case, a “Conversion Notice”,
delivered to the Lender at or before the applicable time specified in Section
2.5(1) for the Type of Advance into which the outstanding Advance is to be
converted under Section 2.5(1), subject to the following conditions:

(a) notwithstanding any other term in this Agreement, no Advance denominated in
Canadian Dollars may be converted into an Advance denominated in US Dollars and
no Advance denominated in US Dollars may be converted into an Advance
denominated in Canadian Dollars;

(b) each Conversion shall be for minimum aggregate amounts and whole multiples
in excess thereof as are specified in respect of that Type of Advance in this
Article 2;

(c) a LIBOR Loan may only be converted on the last day of the relevant Interest
Period;

(d) a Bankers’ Acceptance may only be converted on the last day of the relevant
Contract Period;

(e) a Conversion into a LIBOR Loan shall only be made to the extent that the
conditions outlined in Section 3.4 shall not exist on the relevant Conversion
Date; and

--------------------------------------------------------------------------------

- 35 -

(f) no Event of Default shall have occurred and be continuing on the relevant
Conversion Date or after giving effect to the Conversion to be made on such
Conversion Date.

Section 2.9 Conversion and Rollover Not Repayment

No Conversion or Rollover shall constitute a repayment of any Advance or a new
Advance.

Section 2.10 Deposit of Proceeds of Advances

The Lender shall credit to the Canadian Borrower’s Account or the US Borrower’s
Account, as applicable, on the applicable Drawdown Date (a) the proceeds of each
Advance made by way of Prime Rate Loan, Base Rate Loan, US Prime Rate Loan or
LIBOR Loan, and

(b) with respect to each Bankers’ Acceptance purchased by the Lender on such
Drawdown Date, the amount by which the face amount of such Bankers’ Acceptance
exceeds the purchase price paid by the Lender.

Section 2.11 Evidence of Obligations

The Lender shall open and maintain at its Branch of Account, accounts and
records evidencing the Obligations of the Borrowers under this Agreement and all
Advances and repayments made hereunder, which shall constitute conclusive
evidence thereof in the absence of manifest error provided, however, that the
obligations of the Borrowers and the other Credit Parties to make payment under
and in connection with this Agreement and the other Credit Documents shall not
be affected by any failure of the Lender to make or maintain any such account or
record. The Lender may, but shall not be obligated to, require the Borrower to
execute and deliver to the Lender promissory notes from time to time as
additional evidence of the Obligations.

ARTICLE 3

INTEREST, FEES AND EXPENSES

Section 3.1 Interest on Loans

(1) The Borrower shall pay to the Lender interest calculated and payable in
accordance with this Article 3, both before and after maturity, default and
judgment on the unpaid Principal Amount of each Loan made hereunder from the
date of the Advance until the Principal Amount of such loan is repaid in full,
at the following rates per annum:

(a) with respect to each Prime Rate Loan, at a rate per annum equal to the Prime
Rate plus the Prime Rate Margin;

(b) with respect to each Base Rate Loan, at a rate per annum equal to the Base
Rate plus the Base Rate Margin;

(c) with respect to each US Prime Rate Loan, at a rate per annum equal to the US
Prime Rate plus the US Prime Rate Margin; and

--------------------------------------------------------------------------------

- 36 -

(d) with respect to each LIBOR Loan, at a rate per annum equal, at all times
during each LIBOR Interest Period for such LIBOR Loan, to the sum of the LIBOR
for such LIBOR Interest Period plus the LIBOR Margin.

(2) Each change in the Prime Rate, Base Rate or US Prime Rate announced by the
Lender shall result in a corresponding change in the rate of interest payable
hereunder for Prime Rate Loans or Base Rate Loans, as applicable.

(3) If any Event of Default occurs and is continuing and the Lender in its
discretion so elects, then, while any such Event of Default is continuing, and,
after notification of the Borrower, all of the Obligations shall bear interest
at the Default Rate applicable thereto.

Section 3.2 Overdue Amounts

(1) The Borrowers shall pay to the Lender interest as prescribed in this
Agreement both before and after demand, default and judgment. Interest on any
overdue amounts hereunder or in connection herewith is payable upon demand by
the Lender (a) for overdue amounts in Canadian Dollars, at the Prime Rate plus
the Applicable Margin plus 2.00% per annum, (b) for overdue amounts in US
Dollars from the Canadian Borrower at the Base Rate plus the Applicable Margin
plus 2.00% per annum, and (c) for overdue amounts in US Dollars from the US
Borrower (including in respect of any overdue amounts required to indemnify the
Lender in respect of a drawing made under a Letter of Credit issued at the
request of the US Borrower), at the US Prime Rate plus the Applicable Margin
plus 2.00% per annum in each case calculated on a daily basis on the actual
number of days elapsed in a 360, 365 or 366 day year, as applicable, computed
from the date the amount becomes due until such overdue amount is paid in full,
and shall be compounded on the last Business Day of each month ending during
such period of arrears. Without duplication, the Borrower shall pay interest on
any Excess Amount, upon demand by the Lender (a) for Excess Amounts in Canadian
Dollars, at the Prime Rate plus the Applicable Margin plus 2.00% per annum, and
(b) for Excess Amounts in US Dollars, at the Base Rate plus the Applicable
Margin plus 2.00% per annum, in each case calculated on a daily basis on the
actual number of days elapsed in a 365 or 366 day year, as applicable, computed
from the date on which such Excess Amount arises to, but excluding, the date on
which such Excess Amount is repaid and shall be compounded on the last Business
Day of each month ending during such period of arrears.

Section 3.3 Confirmation of Certain Rates

(1) The Lender shall, prior to 11:00 a.m. (Toronto time) on the third Business
Day immediately preceding the commencement of each Interest Period in respect of
a LIBOR Loan, including the first such Interest Period, endeavour to inform the
Borrower of the prevailing LIBOR for the relevant Interest Period.

(2) The Lender shall, prior to 11:00 a.m. (Toronto time) on the Business Day
immediately preceding the date on which any Bankers’ Acceptance is issued,
endeavour to inform the Borrower of the applicable discount rate which will be
used to determine the purchase price thereof.

--------------------------------------------------------------------------------

- 37 -

Section 3.4 Inability to Determine Rates

(1) If the Lender determines that for any reason a market for Bankers’
Acceptances does not exist at any time or the Lender cannot for other reasons,
after reasonable efforts, readily sell Bankers’ Acceptances or perform its other
obligations under this Agreement with respect to Bankers’ Acceptances, the
Lender will promptly so notify the Borrower. Thereafter, the Borrower’s right to
request the acceptance of Bankers’ Acceptances shall be and remain suspended
until the Lender determines, and the Lender notifies the Borrower, that the
condition causing such suspension no longer exists.

(2) If the Lender determines for any reason that adequate and reasonable means
do not exist for determining the LIBOR for any requested LIBOR Interest Period
with respect to a proposed LIBOR Advance, or that the LIBOR for any requested
LIBOR Interest Period with respect to a proposed LIBOR Advance does not
adequately and fairly reflect the cost to the Lender of funding such LIBOR
Advance, the Lender will promptly so notify the Borrower. Thereafter, the
obligation of the Lender to make or maintain LIBOR Advances shall be suspended
until the Lender revokes such notice. Upon receipt of such notice, the Borrower
may, upon two Business Days’ prior written notice to the Lender, revoke any
pending request for a borrowing, conversion or continuation of LIBOR Advances
and, unless the Lender receives such revocation notice not less than two
Business Days’ prior to the applicable proposed date for the LIBOR Advance, the
Borrower will be deemed to have converted such request into a request for a
borrowing of Base Rate Advances in the amount specified therein.

Section 3.5 Payment of Interest

(1) Accrued interest in relation to each LIBOR Loan shall be payable in arrears
on the earlier of the last day of (i) the relevant Interest Period; and (ii) the
90 day period commencing with the first day of such Interest Period, provided
that if such last day of such 90 day period is not a Business Day, such last day
shall be extended to the next succeeding Business Day unless such next
succeeding Business Day falls in the next calendar month in which event such
last day shall be the preceding Business Day. Accrued interest in relation to
each Prime Rate Loan, each Base Rate Loan and each US Prime Rate Loan shall be
payable monthly in arrears on the first Business Day of the following month.

(2) Interest on each Loan hereunder on which interest is payable shall accrue
from day to day from the first day of an Interest Period, Contract Period or the
Drawdown Date, as the case may be, to the last day of the Interest Period,
Contract Period or Drawdown Date, as the case may be, and shall be calculated on
the basis of the actual number of days elapsed divided by, in the case of a
LIBOR Loan and US Prime Rate Loan, 360, and, in the case of each Prime Rate Loan
and Base Rate Loan, the actual number of days in the relevant calendar year,
whether 365 or 366, as the case may be.

(3) For the purposes of the Interest Act (Canada), whenever any interest or fee
under this Agreement is calculated using a rate based on a period other than a
calendar year, such rate determined pursuant to such calculation, when expressed
as an annual rate, is equivalent to such rate as determined multiplied by the
actual number of days in the calendar year in which the period for which such
interest or fee is payable (or compounded) ends and divided by the number of
days comprising such other period.

--------------------------------------------------------------------------------

- 38 -

(4) The Lender’s certificate as to each amount and/or each rate of interest
payable hereunder shall, in the absence of error which the Borrower can
demonstrate to the reasonable satisfaction of the Lender, be conclusive evidence
of such amount and/or rate.

(5) If any provision of this Agreement or any other Credit Document would
obligate the Borrower or a Credit Party to make any payment of interest or other
amount payable to the Lender in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by the Lender of interest at a
criminal rate (as construed under the Criminal Code (Canada)), then
notwithstanding that provision, that amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by law or result in a receipt by
the Lender of interest at a criminal rate, the adjustment to be effected, to the
extent necessary, as follows:

(a) first, by reducing the amount or rate of interest required to be paid to the
Lender under this Article 3; and

(b) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Lender which would constitute interest for purposes
of the Criminal Code (Canada);

provided that, notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if the Lender receives an amount in excess of
the maximum permitted by the Criminal Code (Canada), then the Borrower shall be
entitled, by notice in writing to the Lender, to obtain reimbursement from the
Lender in an amount equal to the excess, and pending reimbursement, the amount
of the excess shall be deemed to be an amount payable by the Lender to the
Borrower.

(6) Any amount or rate of interest referred to in this Agreement shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that any
Advance remains outstanding on the assumption that any charges, fees or expenses
that fall within the meaning of “interest” (as defined in the Criminal Code
(Canada)) shall, if they relate to a specific period of time, be pro-rated over
that period of time and otherwise be pro-rated over the period from the earlier
of the date of advance and the Closing Date to the relevant Maturity Date and,
in the event of a dispute, a certificate of a Fellow of the Canadian Institute
of Actuaries appointed by the Lender shall be conclusive for the purposes of
that determination.

Section 3.6 Acceptance Fees

The Canadian Borrower shall pay to the Lender, in advance on the date of
issuance of each Bankers’ Acceptance, an Acceptance Fee with respect to each
Bankers’ Acceptance issued hereunder.

--------------------------------------------------------------------------------

- 39 -

Section 3.7 Standby Commitment Fee

Commencing on the Closing Date, the Borrowers shall pay to the Lender a standby
commitment fee in Canadian Dollars at an annual rate (based on a 365 day year,
or 366 days in the case of a leap year) of 0.375% on the undrawn portion of the
amount of the Revolving Commitment, such fee to be calculated and payable
monthly, in arrears, on the first Business Day following the end of each
calendar month, on the outstanding daily undrawn portion of the Revolving
Credit, for the period from the Closing Date to and including the last day of
the first calendar month ending after the Closing Date and thereafter from the
first day of each calendar month to and including the last day of such calendar
month. The Lender will debit the Borrower’s Account for the amount of each
standby commitment fee payable hereunder. For purposes of determining the
undrawn portion of the Revolving Credit in respect of any Advance in US Dollars,
the Lender shall determine the Exchange Equivalent of such Advance in Canadian
Dollars on the first Business Day of the month in which such commitment fee is
payable.

Section 3.8 Arrangement Fee

The Borrowers shall pay to the Lender on the Closing Date an arrangement fee in
the amount of $25,000, which arrangement fee shall be due and payable and
fully-earned on the Closing Date.

Section 3.9 Cash Management Fees

The Borrowers shall pay to the Lender monthly cash management fees, on a per
transaction basis, as agreed between the Borrower and the Lender.

Section 3.10 Field Examination Expenses

The Borrowers shall, forthwith upon request by the Lender, reimburse the Lender
for all reasonable out-of-pocket expenses incurred in connection with each field
examination of the Collateral performed by the Lender or its agents or
representatives.

Section 3.11 Monthly Administration Fees

The Borrowers shall pay to the Lender an administration fee in the amount of
$1,200 on the first Business Day of each calendar month (provided that the
monthly administration fee for the calendar month during which the initial
Advance is made hereunder shall be pro rated, based upon the number of days in
such calendar month) and such administration fee shall be paid by the Borrowers
so long as any Obligations remain owing to the Lender or the Lender has any
obligation to make any Accommodation available to the Borrower.

Section 3.12 Termination Fee

(1) The Borrowers may terminate all of the Facility in whole (but not in part)
at any time prior to the third anniversary of the Closing Date if: (i) the
Borrowers provide the Lender with not less than thirty (30) days’ prior written
notice of its intention to terminate the Facilities, and (ii) the Borrowers
repay in full all outstanding Obligations, together with all accrued and unpaid
interest thereon, all accrued and unpaid commitment fees and all other fees due
hereunder (including any prepayment fee payable pursuant to Section 3.12(2)) to
the Maturity Date, and (iii) all outstanding Letters of Credit and Hedging
Arrangements are terminated to the satisfaction of the Lender, or the
obligations pursuant to all such Letters of Credit and Hedging Arrangements are
cash collateralized or otherwise secured in such form and in such amount as is
satisfactory to the Lender, acting reasonably.

--------------------------------------------------------------------------------

- 40 -

(2) If the Borrowers terminate the Facility prior to the third anniversary of
the Closing Date, or if all or any of the Obligations are declared due and
payable pursuant to Article 13, the Borrowers shall pay a prepayment fee to the
Lender, as liquidated damages for the loss of bargain and not as a penalty, in
an amount equal to (i) three percent (3%) of the aggregate Commitments under the
Facility, if such termination or declaration occurs on or prior to the first
anniversary of the Closing Date, or (ii) two percent (2%) of the aggregate
Commitments under the Facility, if such termination or declaration occurs after
the first anniversary of the Closing Date, but on or prior to the second
anniversary of the Closing Date, or (iii) zero percent (0%) of the aggregate
Commitments under the Facility, if such termination or declaration occurs after
the second anniversary of the Closing Date.

(3) Notwithstanding the foregoing, the Borrowers shall not be obligated to pay
any prepayment fee that would otherwise be payable pursuant to Section 3.12(2)
if the Borrowers terminate the Facility as a result of (a) the transfer of such
Facility to another division of Bank of Montreal or (b) any increase by the
Lender to 100% of PACA Priority Payables being excluded from the Borrowing Base.

Section 3.13 Fees for Hedging Arrangements

Hedging Arrangements shall be provided at the Lender’s rates in effect on the
date on which such Hedging Arrangements become effective, as determined by the
Lender, and any such determination shall, in the absence of manifest error, be
final, conclusive and binding upon the Borrower.

Section 3.14 Indemnity

(1) General. Each Credit Party shall, and does hereby, jointly and severally
indemnify the Indemnified Persons against all suits, actions, proceedings,
claims, Losses, expenses (including fees, charges and disbursements of counsel),
damages and liabilities including, without limitation, liabilities arising under
Environmental Laws that the Lender may sustain or incur as a consequence of (i)
any default under this Agreement or any other Credit Document, (ii) any
misrepresentation contained in any writing delivered to the Lender in connection
with this Agreement, (iii) the use of proceeds of any Facility, or (iv) the
operations of any of the Credit Parties or any Affiliate of any of the Credit
Parties, except that no Indemnified Person shall be indemnified for any of the
foregoing matters to the extent the same resulted from its own gross negligence
or wilful misconduct as determined by a court of competent jurisdiction.

--------------------------------------------------------------------------------

- 41 -

(2) Certificate. A certificate of the Lender setting out the basis for the
determination of the amount necessary to indemnify the relevant Person pursuant
to this Section 3.14(2) shall be conclusive evidence, absent manifest error, of
the correctness of that determination.

(3) Survival. It is the intention of each of the Credit Parties and the Lender
this Section 3.14 shall supersede any other provisions in this Agreement which
in any way limit the liability of any of the Credit Parties and that each of the
Credit Parties shall be liable for any obligations arising under this Section
3.14 even if the amount of the liability incurred exceeds the amount of the
other Obligations. The obligations of the Credit Parties under this Section
3.14(3) are joint and several and absolute and unconditional and shall not be
affected by any act, omission or circumstance whatsoever, whether or not
occasioned by the fault of the Lender, except in respect of gross negligence or
wilful misconduct by it. The obligations of each of the Credit Parties under
this Section 3.14 shall survive the repayment of the other Obligations and the
termination of the Facilities.

Section 3.15 Breakage Costs

(1) The Canadian Borrower may not repay, prepay or cancel any Advance made by
way of a Bankers’ Acceptance prior to the expiry of the Contract Period relating
thereto without the prior written consent of the Lender and the provision of
cash collateral by the Borrower to the Lender in an amount determined by the
Lender in its discretion, acting reasonably.

(2) If a Borrower repays, prepays or cancels an Advance (including repayment
pursuant to Section 3.12, by way of LIBOR Loan, Letter of Credit or Hedging
Arrangement prior to the last day of the applicable Contract Period), the
applicable Borrower shall indemnify the Lender for any loss or expense suffered
or incurred by the Lender including any loss of profit or expenses which the
Lender incurs by reason of the liquidation prior to the last day of the
applicable Contract Period or redeployment of deposits or other funds acquired
by it to effect or maintain the Advance or any interest or other charges payable
to lenders of funds borrowed by the Lender in order to maintain the Advance
until the last day of the applicable Contract Period together with any other
charges, costs or expenses incurred by the Lender relative thereto.

(3) A certificate of the Lender setting out the basis for the determination of
the amount necessary to indemnify the Lender pursuant to this Section 3.15 shall
be conclusive evidence, absent manifest error, of the correctness of such
determination.

Section 3.16 Change in Circumstances

(1) Reduction in Rate of Return. If at any time the Lender determines, acting
reasonably, that any change in any Applicable Law or any interpretation thereof
after the date of this Agreement, or compliance by the Lender with any
direction, requirement, guidelines or policies or request from any Governmental
Authority given after the date of this Agreement, whether or not having the
force of law, has or would have, as a consequence of the Lender’s obligations
under this Agreement, and taking into consideration the Lender’s policies with
respect to capital adequacy, the effect of reducing the rate of return on the
Lender’s capital (in respect of making, maintaining or funding an Advance
hereunder) to a level below that which the Lender would have achieved but for
the change or compliance, then from time to time, upon demand of the Lender, the
Borrowers shall pay the Lender such additional amounts as will compensate the
Lender for the reduction.

--------------------------------------------------------------------------------

- 42 -

(2) Taxes, Reserves, Capital Adequacy, etc. If, after the date of this
Agreement, the introduction of any Applicable Law or any change or introduction
of a change in any Applicable Law (whether or not having the force of law) or in
the interpretation or application thereof by any court or by any Governmental
Authority, central bank or other authority or entity charged with the
administration thereof, or any change in the compliance of the Lender therewith
now or hereafter:

(a) subjects the Lender to, or causes the withdrawal or termination of a
previously granted exemption with respect to, any Tax or changes the basis of
taxation, or increases any existing Tax on payments of principal, interest, fees
or other amounts payable by the Borrowers to the Lender under or by virtue of
this Agreement (except for Excluded Taxes); or

(b) imposes, modifies or deems applicable any reserve, special deposit, deposit
insurance or similar requirement against assets held by, or deposits in or for
the account of, or loans by or any other acquisition of funds by, an office of
the Lender in respect of any Advance or any other condition with respect to this
Agreement;

and the result of any of the foregoing, in the sole determination of the Lender
acting reasonably, shall be to increase the cost to, or reduce the amount
received or receivable by the Lender or its effective rate of return in respect
of making, maintaining or funding an Advance hereunder, the Lender shall, acting
reasonably, determine that amount of money which shall compensate the Lender for
the increase in cost or reduction in income.

(3) Payment of Additional Compensation. If the Lender determines that it is
entitled to compensation in accordance with the provisions of this Section 3.16
(“Additional Compensation”), the Lender shall promptly so notify the Borrowers
and shall provide to the Borrowers a photocopy of the relevant Applicable Law or
direction, requirement, guideline, policy or request, as applicable, and a
certificate of an officer of the Lender setting forth the Additional
Compensation and the basis of calculation thereof, which shall be conclusive
evidence of the Additional Compensation in the absence of manifest error. The
Borrowers shall pay to the Lender within 30 Business Days of the giving of
notice the Additional Compensation for the account of the Lender accruing from
the date of the notification. The Lender shall be entitled to be paid Additional
Compensation from time to time to the extent that the provisions of this Section
3.16 are then applicable notwithstanding that the Lender has previously been
paid Additional Compensation.

--------------------------------------------------------------------------------

- 43 -

Section 3.17 Illegality

If any Applicable Law, or any change therein or in the interpretation or
application thereof by any court or by any Governmental Authority or central
bank or other authority or entity charged with the interpretation or
administration thereof, or compliance by the Lender with any request or
direction (whether or not having the force of law) of any Governmental
Authority, central bank or other authority or entity charged with the
administration or interpretation thereof, now or hereafter makes it unlawful or
impossible for the Lender to make, fund or maintain an Advance or to perform its
obligations under or by virtue of this Agreement, the Lender may, by written
notice thereof to the Borrowers, terminate its obligations to make further
Advances under this Agreement, and the Borrowers, if required by the Lender,
shall repay forthwith (or at the end of such longer period as the Lender in its
discretion has agreed) the Principal Amount of the Advance together with accrued
interest without penalty or bonus (and in the case of Bankers’ Acceptances, the
face amount thereof) and such Additional Compensation as may be applicable to
the date of payment and all other outstanding Obligations to the Lender. If any
change shall only affect a portion of the Lender’s obligations under this
Agreement which is, in the opinion of the Lender, severable from the remainder
of this Agreement so that the remainder of this Agreement may be continued in
full force and effect without otherwise affecting any of the obligations of the
Lender or the Borrowers under this Agreement, the Lender shall only declare its
obligations under that portion so terminated by written notice to the Borrowers.

ARTICLE 4

BANKERS’ ACCEPTANCES

Section 4.1 Purchase of Bankers’ Acceptances

The Lender agrees, subject to and on the terms and conditions of this Agreement
and from time to time on any Business Day prior to the Maturity Date to accept
Bankers’ Acceptances in accordance with Section 4.3(1).

Section 4.2 Form of Drafts

Each Bankers’ Acceptance accepted by the Lender shall (i) be in a minimum amount
of Cdn. $1,000,000 and in an integral multiples of Cdn. $100,000, (ii) be dated
the date of the Advance, and (iii) mature and be payable by the Canadian
Borrower (in common with all other Bankers’ Acceptances purchased in connection
with such Advance) on a Business Day which occurs, at the election of the
Borrower 30 through 180 days after the Drawdown Date and on or prior to the
Maturity Date.

Section 4.3 Procedure for Drawing

(1) The Canadian Borrower shall request the issuance of a Bankers’ Acceptance by
delivering a Drawdown Notice to the Lender in accordance with Section 2.5(1).
Upon satisfaction of the applicable conditions set forth in Article 10 and this
Article 4, the Lender shall, not later than 3:00 p.m. (Toronto time) on the
applicable Drawdown Date, complete and accept the requested Bankers’ Acceptance
in accordance with the Drawdown Notice. The Lender also agrees to purchase such
Bankers’ Acceptance for a purchase price equal to the Discount Proceeds
applicable thereto. The Lender shall remit the applicable purchase price, less
the applicable Acceptance Fee, to the Canadian Borrower in accordance with
Article 2.

--------------------------------------------------------------------------------

- 44 -

(2) Bankers’ Acceptances purchased by the Lender may be held by the Lender for
its own account until the expiry of the Contract Period or sold by the Lender at
any time prior to the expiry of the Contract Period, in the Lender’s sole
discretion.

(3) The Canadian Borrower agrees not to claim any days of grace for the payment
at maturity of any Bankers’ Acceptance, and hereby waives any defences to
payment which might otherwise exist if a Bankers’ Acceptance is held by the
Lender for its own account at maturity.

(4) The Canadian Borrower hereby appoints the Lender as its true and lawful
attorney to complete and issue Bankers’ Acceptances on behalf of the Borrower in
accordance with written, verbal or facsimile transmitted instructions provided
by any of the Borrower’s officers or by any other Person authorized to provide
such instructions in accordance with the most recent banking resolution or
certificate provided by the Borrower to the Lender. The Borrower hereby ratifies
such completion and issuance of Bankers’ Acceptances that its said attorney may
do by virtue hereof. The Borrower agrees to indemnify and hold harmless the
Indemnified Persons from and against any charges, complaints, costs, damages,
expenses, losses or liabilities of any kind or nature which they may incur,
sustain or suffer, arising from or by reason of acting, or failing to act, as
the case may be, on any verbal or facsimile transmitted instructions or in
reliance upon this power of attorney. The Borrower hereby agrees that each
Bankers’ Acceptance completed and issued and accepted by the Lender on behalf of
the Borrower is a valid, binding and negotiable instrument of the Borrower as
drawer and endorser. The Borrower agrees that the Lender’s accounts and records
will constitute prima facie evidence of the execution and delivery by the
Borrower of Bankers’ Acceptances. This power of attorney shall continue in force
until written notice of revocation has been served upon the Lender by the
Borrower at the Lender’s address provided in this Agreement.

Section 4.4 Presigned Draft Forms

To enable the Lender to create Bankers’ Acceptances or complete Drafts in the
manner specified in this Article 4, the Canadian Borrower shall supply the
Lender with such number of Drafts as the Lender reasonably requests, duly
endorsed and executed on behalf of the Borrower. The signature of any officer of
the Borrower on a Draft may be mechanically reproduced and Drafts bearing such
facsimile signature shall be binding upon the Borrower as if they had been
manually signed. If the individuals whose manual or facsimile signature appears
on any Draft no longer hold office at the date of signature, at the date of its
acceptance by the Lender or at any time after such date, any Drafts so signed
shall be valid and binding upon the Borrower.

Section 4.5 Payment, Conversion or Renewal of Bankers’ Acceptances

(1) Upon the maturity of a Bankers’ Acceptance, the Canadian Borrower may (i)
elect to issue a replacement Bankers’ Acceptance by giving a Drawdown Notice in
accordance with Section 2.5(1), (ii) elect to have all or a portion of the
Principal Amount of the Bankers’ Acceptance converted to another Type of Advance
by giving a Conversion Notice in accordance with Section 2.8, or (iii) pay, on
or before 1:00 p.m. (Toronto time) on the Contract Date for such Bankers’
Acceptance, an amount in Canadian Dollars equal to the Principal Amount of such
Bankers’ Acceptance (notwithstanding that the Lender may be the holder). Any
such payment or action shall satisfy the Borrower’s obligations under such
Bankers’ Acceptance.

--------------------------------------------------------------------------------

- 45 -

(2) If the Canadian Borrower fails to pay any Bankers’ Acceptance when due or to
issue a replacement Draft having a Principal Amount equal to such Bankers’
Acceptance or converted the Principal Amount of the Bankers’ Acceptance
converted to another Type of Advance, in accordance with Section 4.5(1), the
unpaid amount due and payable shall be converted to a Prime Rate Loan made by
the Lender under the Revolving Facility and shall bear interest calculated and
payable as provided in Article 3. This Conversion shall occur as of the
applicable maturity date of such Bankers’ Acceptance and without any necessity
for the Borrower to give a Conversion Notice.

ARTICLE 5

LETTERS OF CREDIT

Section 5.1 Letter of Credit

The Lender agrees, on the terms and subject to the conditions hereinafter set
forth, to issue Letters of Credit in Canadian Dollars or US Dollars or such
other major currency as the Lender may agree in its sole discretion for the
account of the applicable Borrower from time to time on any Business Day prior
to 5 Business Days before the Maturity Date. The aggregate Principal Amount of
Letters of Credit issued and outstanding at any time hereunder shall not exceed
an amount equal to the lesser of (a) $3,500,000 (including the Exchange
Equivalent thereof in Canadian Dollars of any letters of Credit issued in a
different currency) and (b) the Excess Availability under the Revolving Credit
on the applicable date of determination. No Letter of Credit issued hereunder
shall expire on a date that is later than the earlier of (a) the date
immediately preceding the first anniversary of the date on which such Letter of
Credit was issued or renewed, if applicable, and (b) the Maturity Date. Each
Drawdown Notice for a Letter of Credit shall be accompanied by a Letter of
Credit Application, completed and duly executed and delivered by the Borrower,
and shall be governed by and subject to the Lender’s customary Letter of Credit
terms and procedures from time to time in effect.

Section 5.2 Drawings

Any drawing under a Letter of Credit shall be funded by a Loan by way of a Prime
Rate Loan (if drawn by the Canadian Borrower in Canadian Dollars under the
Revolving Facility), or by way of a Base Rate Loan (if drawn by the Canadian
Borrower in US Dollars or any other currency under the Revolving Facility), or
by way of a US Prime Rate Loan (if drawn by the US Borrower in US Dollars or any
other currency under the Revolving Facility).

--------------------------------------------------------------------------------

- 46 -

Section 5.3 Rollover

At least three Business Days before the maturity date of any Letter of Credit
the applicable Borrower shall notify the Lender, by notice substantially in the
form attached as Exhibit “D” if it wishes the issue of a replacement Letter of
Credit on the maturity date or if it wishes to extend the maturity date of any
Letter of Credit. If the applicable Borrower fails to provide the foregoing
notice, the maturing Letter of Credit shall expire on its maturity date.
Notwithstanding the foregoing, the Lender shall have the sole discretion in
determining whether or not to issue any replacement Letter of Credit or to
extend the maturity date thereof.

Section 5.4 Fees for Letters of Credit

The applicable Borrower shall pay a Letter of Credit Fee to the Lender in
respect of each Letter of Credit issued hereunder.

ARTICLE 6

LIBOR LOANS

Section 6.1 Minimum Advance.

Each Advance by way of Libor Loan shall be in a minimum aggregate amount of
US$1,000,000 and whole multiples of US$100,000.

Section 6.2 Term.

Each Libor Loan shall have an Interest Period of one, two, three or six months
(each month being a period of 30 days for purposes of this Section), subject to
availability. No Interest Period of a Libor Loan shall extend beyond the
Maturity Date.

Section 6.3 Rollover of Libor Loans.

At least three Business Days before the expiry of the Interest Period of each
Libor Loan, the Canadian Borrower shall notify the Lender in form and substance
substantially in accordance with Exhibit “D”, if it intends to:

(a) enter into a new Interest Period with respect to the maturing Libor Loan, or

(b) repay the maturing Libor Loan.

If the Canadian Borrower fails to provide the foregoing notice or make the
required payment, payment of its Obligations to the Lender with respect to that
maturing Libor Loan shall be funded with an Advance under a Base Rate Loan in
the amount outstanding under that Libor Loan.

--------------------------------------------------------------------------------

- 47 -

ARTICLE 7

HEDGING ARRANGEMENTS

Section 7.1 Hedging Arrangements

(1) The Canadian Borrower may from time to time enter into Hedging Arrangements
with the Lender pursuant to which the Lender will, in the sole discretion of the
Lender, provide to the Borrower, at rates determined by the Lender, foreign
exchange rate protection in respect of such foreign exchange rate transactions
in the ordinary course of the Borrower’s business, subject to the terms of this
Agreement and the applicable Credit Documents relating to such Hedging
Arrangement. The Borrower agrees that no Hedging Arrangement will be entered
into for speculative purposes.

(2) The Aggregate Deemed Hedge Exposure under all outstanding Hedging
Arrangements shall not at any time exceed $500,000 and the aggregate face amount
of all outstanding Hedging Agreements shall not exceed at any time $5,000,000.

(3) With respect to foreign exchange rate agreements, the term of such agreement
shall expire not later than the earlier of (a) one (1) year from the date such
Hedging Arrangement is executed by the Borrower and (b) the Maturity Date.

(4) The Canadian Borrower agrees to complete such Credit Documents and to pay
such fees as the Lender may require in respect of each such Hedging Arrangement.

(5) The Security documents shall secure all obligations owing under or in
respect of each Hedging Arrangement entered into between the Borrower and the
Lender.

(6) If an Event of Default has occurred and is continuing, the Canadian Borrower
shall, upon request by the Lender, immediately pay to the Lender an amount equal
to 10% (or such other percentage as the Lender, acting reasonably, shall
determine appropriate) of the Aggregate Actual Hedge Exposure for all
outstanding Hedging Agreements in respect of which the Lender has not already
been fully reimbursed, and pay all other amounts owing to the Lender under the
terms of all outstanding Hedging Arrangements, and the Borrower agrees that the
Lender would not have an adequate remedy at law for failure of the Borrower to
honour any such demand and that the Lender shall have the right to require the
Borrower to specifically perform such undertaking without regard to the date
upon which the Lender is required under any outstanding Hedging Arrangements to
purchase any currency on behalf of the Borrower, the date upon which the
Borrower is obligated to reimburse the Lender for currency purchased by the
Lender on its behalf or the date upon which the Borrower is obligated to pay to
the Lender any other amounts owing to such Lender under the terms of any Hedging
Arrangements.

(7) The Borrowers will not enter into arrangements similar to the Hedging
Arrangements with any Person other than the Lender. Notwithstanding the
foregoing and for greater certainty, the Borrower may, on an unsecured basis,
enter into commodity Hedging Arrangements in respect of natural gas with persons
other than the Lender.

--------------------------------------------------------------------------------

- 48 -

ARTICLE 8

PAYMENTS AND REPAYMENTS OF FACILITIES

Section 8.1 Place and Application of Payments and Collections

(1) All payments of principal, interest, fees and all other Obligations payable
hereunder and under the other Credit Documents shall be made to the Lender at
its office at the address set out on the signature page hereof (or at such other
place as the Lender may specify). All such payments shall be made in the
currency in which such Obligations are denominated, in immediately available
funds at the place of payment, without set-off or counterclaim and without
reduction for, and free from, any and all present or future taxes, levies,
imposts, duties, fees, charges, deductions, withholdings, restrictions or
conditions of any nature imposed by any government or any political subdivision
or taxing authority thereof (but excluding any taxes imposed on or measured by
the net income of the Lender).

(2) Any voluntary prepayment of a Revolving Loan shall be applied to repay such
Revolving Loan to the full extent thereof and any excess shall be returned to
the Borrowers.

(3) Any mandatory repayment of Accommodations Outstanding made by the Borrower
pursuant to Section 8.3 shall, upon receipt by the Lender, be applied by the
Lender to the Obligations then due and payable, in such order and such manner as
the Lender determines appropriate. The Borrower hereby irrevocably waives the
right to direct the application of payments and collections at any time received
by the Lender from or on behalf of the Borrower, and the Borrower hereby
irrevocably agrees that the Lender shall have the continuing exclusive right to
apply and reapply any and all such payments and collections received at any time
by the Lender against the Obligations in such manner as the Lender determines
appropriate.

(4) The Borrower hereby irrevocably authorizes the Lender to charge any of the
Deposit Accounts for the amounts from time to time necessary to pay any then due
Obligations; provided that the Borrower acknowledges and agrees that the Lender
shall be under no obligation to do so and the Lender shall incur no liability to
the Borrower or any other Person for the Lender’s failure to do so.

Section 8.2 Maturity of Revolving Loans

The Borrower shall repay in full the outstanding Principal Amount under the
Revolving Facility, and all accrued and unpaid interest thereon, on the Maturity
Date.

Section 8.3 Mandatory Repayments

(1) Currency Fluctuations. The Borrowers covenant and agree that if at any time
the Exchange Equivalent in Canadian Dollars of the aggregate Principal Amount of
all outstanding Accommodations under the Facility exceeds lesser of (i) the
Revolving Commitment, and (ii) the Borrowing Base, or any other limit set herein
in respect of the Facility is exceeded at any time, whether or not as a result
of any change in the exchange rate between Canadian Dollars and US Dollars (the
amount by which the Accommodation thereunder exceeds the Excess Availability
being herein referred to as the “Excess Amount”), the Borrowers shall
immediately and without notice or demand prepay such Facility to the extent
necessary to ensure that the aggregate Principal Amount outstanding under such
Facility does not exceed the Excess Availability thereunder.

--------------------------------------------------------------------------------

- 49 -

(2) Asset Dispositions. Each Credit Party agrees that, subject to the provisions
of the Intercreditor Agreement and the FCC Credit Documents all proceeds derived
from the sale or disposition (whether voluntary or involuntary, including as a
result of expropriation), or on account of damage or destruction, of Collateral
consisting of real estate, Equipment or other fixed assets of such Credit Party
shall, upon the occurrence and during the continuation of an Event of Default or
in circumstances where there is not a sufficient Borrowing Base to support the
Accommodations Outstanding, be paid to the Lender as a mandatory prepayment of
the Facility (but in circumstances where there is not sufficient Borrowing Base
to support the Accommodations Outstanding, only to the extent required to reduce
the Accommodations Outstanding to the Borrowing Base).

(3) Insurance Proceeds. Each Credit Party agrees that, subject to the provisions
of the Intercreditor Agreement, all insurance proceeds which may become payable
to such Credit Party in respect of any Collateral consisting of Receivables
and/or Inventory shall, upon the occurrence and continuation of an Event of
Default or in circumstances where there is not a sufficient Borrowing Base to
support the Accommodations Outstanding, be paid to the Lender as a mandatory
prepayment of the Facility (but in circumstances where there is not sufficient
Borrowing Base to support the Accommodations Outstanding, only to the extent
required to reduce the Accommodations Outstanding to the Borrowing Base).

Section 8.4 Payments Generally

All amounts owing in respect of the Facility, whether on account of principal,
interest or fees or otherwise, shall be paid in the currency in which the
Advance is outstanding. Each payment under this Agreement shall be made for
value on the day the payment is due. All interest and other fees shall continue
to accrue until payment has been received by the Lender. Each payment shall be
made by debit to the Borrower’s Account by the Lender at or before 1:00 p.m.
(Toronto time) on the day that payment is due. Each Borrower hereby authorizes
the Lender to debit the Borrower’s Account in respect of any and all payments to
be made by such Borrower or any Credit Party under or in connection with this
Agreement and the other Credit Documents.

Section 8.5 Taxes

(1) Payments. All payments to be made by or on behalf of the Borrowers under or
with respect to the Credit Documents shall be made free and clear of and without
deduction or withholding for, or on account of, any present or future Taxes,
unless such deduction or withholding is required by Applicable Law. If a
Borrower is required to deduct or withhold any Taxes from any amount payable to
the Lender (i) the amount payable shall be increased as may be necessary so that
after making all required deductions or withholdings (including deductions and
withholdings applicable to, and taking into account all Taxes on, or arising by
reason of the payment of, additional amounts under this Section 8.5), the Lender
receives and retains an amount equal to the amount that it would have received
had no such deductions or withholdings been required, (ii) the relevant Borrower
shall make such deductions or withholdings, and (iii) the relevant Borrower
shall remit the full amount deducted or withheld to the relevant taxing
authority in accordance with Applicable Law. Notwithstanding the foregoing, the
Borrowers shall not be required to pay additional amounts in respect of Excluded
Taxes.

--------------------------------------------------------------------------------

- 50 -

(2) Indemnity. Each of the Borrowers shall indemnify the Lender for the full
amount of any Taxes (other than Excluded Taxes) imposed by any jurisdiction on
amounts payable by the Borrowers under this Agreement and paid by the Lender and
any liability (including penalties, interest and reasonable expenses) arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally asserted, and any Taxes levied or imposed with respect to any indemnity
payment made under this Section 8.5. Each of the Borrowers shall also indemnify
the Lender for any Taxes (other than Excluded Taxes) that may arise as a
consequence of the execution, sale, transfer, delivery or registration of, or
otherwise with respect to this Agreement or any other Credit Document. The
indemnifications contained in this Section 8.5 shall be made within 30 days
after the date the Lender makes written demand therefor.

(3) Evidence of Payment. Within 30 days after the date of any payment of Taxes
by a Borrower, the relevant Borrower shall furnish to the Lender the original or
a certified copy of a receipt evidencing payment by the Borrower of such Taxes
with respect to any amount payable to the Lender hereunder.

(4) Survival. Each of the Borrower’s obligations under this Section 8.5 shall
survive the termination of this Agreement and the payment of all amounts payable
under or with respect to this Agreement.

Section 8.6 No Set-Off

All payments to be made by the Borrowers shall be made without set-off or
counterclaim and without any deduction of any kind.

ARTICLE 9

COLLATERAL

Section 9.1 Collateral

The payment and performance of the Obligations shall at all times, unless
otherwise explicitly agreed in writing by the Lender, be secured by, among other
things, all of the Credit Parties’ assets, including without limitation, all
Receivables, Inventory, Equipment, chattel paper, documents of title,
instruments, intangibles, and property of the Credit Parties (other than real
property), in each case whether now or hereafter acquired or arising and subject
to Permitted Liens, pursuant to the Security required by the Lender, including
all documents listed in Section 9.3.

--------------------------------------------------------------------------------

- 51 -

Section 9.2 Collateral Proceeds

Each Borrower shall make such arrangements as shall be necessary or appropriate
in the Lender’s opinion to ensure, subject to the Intercreditor Agreement, that
all proceeds of the Collateral are promptly paid into the Blocked Account or the
Collection Accounts to be dealt with in accordance with the Lockbox Agreement
and the Blocked Account Agreement, as applicable; and until so remitted, such
proceeds shall, subject to the Intercreditor Agreement, be deemed to be held in
trust for the Lender until deposited into the Blocked Account or the Collection
Accounts and without limiting the foregoing, each Borrower and each other Credit
Party agrees to make such arrangements as shall be necessary or appropriate to
assure that all proceeds of the Collateral are deposited (in the same form as
received) in the Blocked Account or the Collection Accounts to be dealt with in
accordance with the Lockbox Agreement and the Blocked Account Agreements, as
applicable. Any proceeds of Collateral received by any Credit Party shall be
held in trust for the Lender until deposited into the Blocked Account or the
Collection Accounts in the same form in which received, shall not be commingled
with any assets of such Credit Party, and, subject to the Intercreditor
Agreement, shall be deposited immediately to the Blocked Account or the
Collection Accounts to be dealt with in accordance with the Lockbox Agreement
and the Blocked Account Agreement, as applicable. Each Borrower, and each of the
other Credit Parties, acknowledges that all funds in the Blocked Account and the
Collection Accounts are to be dealt with in accordance with the Lockbox
Agreement and the Blocked Account Agreement, as applicable, and that, to the
extent of any interest of the Credit Parties therein, the Lender, subject to the
Intercreditor Agreement, has (and is hereby granted to the extent it does not
already have) a Lien on such accounts and all funds contained therein to secure
the Obligations. Notwithstanding the foregoing and for greater certainty, prior
to the occurrence of an Event of Default and in circumstances where there is
sufficient Borrowing Base to support the Accommodations Outstanding, all funds
in the Blocked Account and the Collection Accounts shall be transferred to
accounts controlled by the Borrower in accordance with the Lockbox Agreement and
the Blocked Account Agreement, as applicable. Upon the occurrence of an Event of
Default or in circumstances where there is not a sufficient Borrowing Base to
support the Accommodations Outstanding, no amounts deposited in the Blocked
Accounts and the Collection Accounts shall be released to the Credit Parties,
but shall, subject to the Intercreditor Agreement, instead be applied to, or
otherwise held for application to, or as Security for, the outstanding
Obligations (but in circumstances where there is not a sufficient Borrowing Base
to support the Accommodations Outstanding, only to the extent required to reduce
the Accommodations Outstanding to the Borrowing Base) and (to the extent so
provided in any other Credit Document) any and all other indebtedness,
liabilities and obligations, present or future, of each of the Credit Parties to
the Lender, it being understood and agreed that the Borrower notwithstanding
such application shall have the right to obtain additional Loans under this
Agreement subject to the terms and conditions hereof.

Section 9.3 Security Documents

The Credit Parties shall cause the following Security Documents and guarantee to
be executed and delivered to the Lender on or prior to the Closing Date, to
secure the Obligations, each in form and substance satisfactory to the Lender:

--------------------------------------------------------------------------------

- 52 -

(a) a general security agreement executed by each Credit Party, creating a
security interest in all of the present and future personal property, assets and
undertaking of such Credit Party, including Securities (or the equivalent),
Receivables and Inventory registered in every location where such Credit Party
has assets, subject only to Permitted Liens;

(b) a general assignment of book debts executed by each Canadian Credit Party;

(c) an assignment of the interest of each Credit Party in all insurance policies
held by or for the benefit of such Credit Party (subject to the terms of the
Intercreditor Agreement);

(d) a Guarantee, executed by each Guarantor; and

(e) such other security agreements as may be requested by the Lender, acting
reasonably.

Section 9.4 Additional Credit Parties

Village Farms International, Inc. shall ensure that each Person that becomes a
Subsidiary of the Borrower or a Guarantor after the Closing Date and that is not
a party hereto shall forthwith execute and deliver to the Lender a guarantee and
other Security documents similar to those delivered by the other Credit Parties.
The Borrowers shall deliver or cause the delivery of such legal opinions and
other supporting documents as the Lender reasonably requires.

ARTICLE 10

CONDITIONS PRECEDENT

Section 10.1 Conditions Precedent to Disbursements of Advances

The obligation of the Lender to make available the initial Advance under the
Facility is subject to and conditional upon the satisfaction of the following
conditions:

(a) Delivery of Credit Documents. The Lender shall have received sufficient
copies, in form and substance satisfactory to the Lender, of the following:

(i) all documents relating to the Security and all other Credit Documents, duly
executed by all the parties thereto (other than the Lender);

(ii) a Certificate of an Authorized Representative of each Credit Party, dated
the Closing Date, with respect to its constating documents and by-laws and the
due authorization, execution and delivery of all Credit Documents to which it is
a party and all the transactions contemplated thereby, and confirming that all
representations and warranties contained in this Agreement are true and correct
as if made on the date of the Certificate;

(iii) the Lender shall have received a good standing, status or compliance
certificate (as applicable) for each of the Credit Parties (dated as of the date
no earlier than five (5) days prior to the date hereof) from the applicable
government office in the jurisdiction of its incorporation and each jurisdiction
in which it is qualified to do business;

--------------------------------------------------------------------------------

- 53 -

(iv) opinions of counsel to the Credit Parties, addressed to the Lender and its
counsel with respect to, inter alia, due authorization, execution, delivery, and
enforceability of the Credit Documents and the creation, validity and perfection
of the security interests constituted by the Security;

(v) duly executed and binding certificate(s) of insurance evidencing the
insurance required under this Agreement, that: (A) all losses under all
insurance policies are payable to the Lender, as first loss payee (subject to
the terms of the Intercreditor Agreement), (B) the Lender has been added as an
additional insured in respect of all liability policies, (C) the policies
contain a standard mortgage clause approved by the Insurance Bureau of Canada,
and (D) that the Lender will be given at least 30 days prior written notice of
any cancellation or termination of any policy;

(vi) such other Credit Documents as the Lender may reasonably request, including
(A) the Security documents listed in Section 9.3 hereof, (B) all applicable
Collateral Access Agreements, (C) the Lender shall have received and reviewed,
to its satisfaction, original copies of the environmental questionnaires or
checklists in form and substance acceptable to the Lender completed by the
applicable Borrower in respect of each premise occupied by each Credit Party;
and (D) standard credit documentation used by the Lender in connection with the
issuance of Letters of Credit, and Hedging Arrangements, if applicable, prior to
any Advance in respect thereof;

(vii) estoppel letters, discharges, subordination agreements and/or
intercreditor agreements (including in respect of Farm Credit Canada), as
applicable, in respect of existing security filings;

(viii) an executed Borrowing Base Certificate, together with an executed
Compliance Certificate prepared by the Canadian Borrower on behalf of the
Borrowers; and

(ix) such other documents or agreements as may be requested by the Lender
including without limitation blocked account agreements

(b) Payout and Discharge. All funds owed by the Credit Parties to those
creditors identified (based upon information provided by any Credit Party) by
the Lender shall be repaid in full and all Liens (other than Permitted Liens and
any related existing Debt incurred in connection therewith) and/or security
registrations made in favour of such creditors shall be discharged or the Lender
shall have received an undertaking from such creditors to discharge all such
Liens and/or security registrations in form and substance satisfactory to the
Lender.

--------------------------------------------------------------------------------

- 54 -

(c) Registration of Security. All registrations, recordings and filings of or
with respect to the Security which in the opinion of counsel to the Lender are
necessary to render effective the Lien intended to be created thereby (subject
to Permitted Liens) shall have been completed.

(d) Fees. All fees payable in accordance with this Agreement on or before the
Closing Date (including legal fees and expenses of the Lender) shall have been
paid to the Lender.

(e) Due Diligence. The Lender shall have completed, to its satisfaction, its
business, legal and accounting due diligence review with the respect to the
Credit Parties, including but not limited to all required financial results
including monthly projections for the balance of the 2013 Fiscal Year, the
assets (field examination), the corporate structure and organizational
documents, environmental (including environmental checklists and indemnity in
the Lender’s standard form and environmental reports as deemed necessary),
material contracts, insurance (including business interruptions insurance,
claims made in respect thereof and the impact of May 2012 hail storm on the
operations of the Credit Parties), claims and lawsuits, background checks on key
management and key management contracts as required by the Lender.

(f) Excess Availability. Immediately after giving effect to the initial Advance
hereunder, the Excess Availability with respect to the Revolving Facility on a
pro forma basis shall be not less than $1,000,000 after taking into account the
payment of all fees and expenses owing in connection with the transaction and
any Reserves established as of the Closing Date.

(g) Material Adverse Change. No Material Adverse Change shall have occurred with
respect to the Credit Parties.

(h) Financial Statements. The Lender shall have received the Borrower’s
consolidated and non-consolidated financial statements for the last three (3)
Fiscal Years, together with the most recently prepared month-end financial
reports.

Section 10.2 Conditions Precedent to All Advances

The obligation of the Lender to make available any Advance, (except Rollovers or
Conversions), including the first Advance, are subject to and conditional upon
each of the conditions below being satisfied on the applicable Drawdown Date:

(a) No Default. No Default or Event of Default exist has occurred and is
continuing on the Drawdown Date, or would result from making the Advance.

(b) Representations Correct. The representations and warranties contained in
Section 12.1 shall be true and complete on each Drawdown Date as if made on that
date.

--------------------------------------------------------------------------------

- 55 -

(c) No Breach of Laws. Such Advance shall not violate any order, judgment or
decree of any court or other authority or any provision of law or regulation
applicable to the Lender as then in effect;

(d) Notice of Advance. The applicable Borrower shall have provided notice in
respect of such Advance as required hereunder.

(e) Borrowing Base Certificate. The Borrower shall have provided a current
Borrowing Base Certificate in accordance with Section 12.1(5)(a).

(f) Certain Advances. The Borrower shall execute and deliver to the Lender
customary credit documentation required by the Lender from time to time in
connection with each Letter of Credit, Bankers’ Acceptance and Hedging
Arrangement.

Section 10.3 Waiver of any Condition Precedent

The conditions stated in Section 10.1 and Section 10.2 are inserted for the sole
benefit of the Lender and the conditions stated therein may only be waived by
the Lender, and any such waiver may be made in whole or in part, with or without
terms or conditions and in respect of all or any portion of the Advances,
without affecting the right of the Lender to assert terms and conditions in
whole or in part in respect of any other future Advance.

ARTICLE 11

REPRESENTATIONS AND WARRANTIES

Section 11.1 Representations and Warranties of the Credit Parties

Each Credit Party, for and on behalf of itself as applicable, makes the
following representations and warranties to the Lender, all of which shall
survive the execution and delivery of this Agreement, and acknowledges and
confirms that the Lender is, among other things, relying upon such
representations and warranties as a basis for its decision to enter into this
Agreement and to make Advances hereunder:

(a) Status. Each Credit Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation
and it has the power and authority to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage.
Each Credit Party is duly qualified to carry on its business, and is in good
standing, in each jurisdiction where the ownership, leasing or operation of its
property or the conduct of its business requires such qualification except where
not being so qualified would not have a Material Adverse Effect.

(b) Power and Authority. It has the corporate or other equivalent power to
execute, deliver and perform the terms and provisions of each Credit Document to
which it is a party and has taken all necessary action to authorize the
execution, delivery and performance by it of each Credit Document to which it is
a party. Each Credit Party has duly executed and delivered each Credit Document
to which it is a party,

--------------------------------------------------------------------------------

- 56 -

(c) No Violation. Neither the execution, delivery or performance by each Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, contravenes any Applicable Law, conflicts with
or results in any breach of any of the terms, covenants, conditions or
provisions of, or constitutes a default under, or results in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Credit Documents) upon any of its property or assets pursuant to, any
indenture, mortgage, deed of trust, credit agreement, loan agreement or any
other agreement or instrument to which it is a party or by which it or any of
its property or assets is bound or to which it may be subject, or breaches or
violates any provision of its constating documents or any Contractual Obligation
to which it is a party.

(d) Business and Operations. The business and operations of each Credit Party,
and the locations thereof, are accurately described in Schedule 11.1(d).

(e) Approvals. Except as set forth in Schedule 11.1(e), no order, consent,
certificate, approval, permit, license, authorization or validation of, or
filing, recording or registration with, or exemption by, any Person (including
any Governmental Authority, shareholder, member, partner or other owner of
Issued Equity, or any Person that is party to a Contractual Obligation of any
Credit Party) is required to authorize, or is required in connection with, the
execution, delivery or performance by any Credit Party of any Credit Document to
which it is a party, or the legality, validity, binding effect or enforceability
with respect to it of any such Credit Document, or the consummation of the
transactions contemplated therein, other than filings and recordings with
respect to the Collateral to be made, or otherwise delivered to the Lender for
filing or recordation, on or prior to the Closing Date.

(f) Security Documents. The Security documents create, and grant to the Lender,
valid and enforceable first priority Liens upon the Collateral, subject only to
the terms of this Agreement and to Permitted Liens, on the terms set out
therein, and the Security documents have been registered or recorded, as
applicable, in all places where registration or recording, as applicable, is
necessary to perfect the charges and security interests created thereby.

(g) Title to Collateral. Each Credit Party has good and marketable title to all
of its Collateral, free and clear of all Liens other than Permitted Liens.

(h) Financial Statements; Financial Condition; Undisclosed Liabilities.

--------------------------------------------------------------------------------

- 57 -

(i) The Financial Statements submitted to the Lender for the Fiscal Year ended
2012 and for the period ended May 31, 2013, present fairly, in all material
respects and all Financial Statements submitted to the Lender during the term of
this Agreement, present or will present fairly (subject, in the case of any
interim Financial Statements prepared by management of the applicable Person in
the Credit Parties, to normal year end adjustments), the financial position, on
a consolidated basis, of the Borrower Group and, on an unconsolidated basis, of
each Credit Party, as applicable, as at the date thereof and the results of
operations and cash flows, on a consolidated or unconsolidated basis, as
applicable, for the periods covered thereby, and all such Financial Statements
have been, or will be, as applicable, prepared in accordance with GAAP. Since
May 31, 2013, there has been no Material Adverse Change.

(ii) Except as fully reflected in the Financial Statements described in Section
11.1(h), there are no liabilities or obligations with respect to any Credit
Party of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in aggregate,
would be material; and no Credit Party is aware of any basis for the assertion
against it of any liability or obligation of any nature whatsoever that is not
fully reflected in the Financial Statements described in Section 11.1(h) that,
either individually or in the aggregate, would be material.

(i) Projections. The financial projections of the Credit Parties for the Fiscal
Year ending December 31, 2013 to and including the Fiscal Year ending December
31, 2013, including monthly projections for each remaining calendar month during
the Fiscal Year ending December 31, 2013 and annual projections thereafter, are
based upon good faith estimates and assumptions made by the management of the
Borrower and, notwithstanding that such projections are not to be viewed as
facts and that actual results during the period covered by such projections may
differ from such projections, as of the Closing Date, the Borrower believes the
assumptions made in such projections are reasonable and that such projections
are attainable.

(j) Litigation. Except as set forth on Schedule 11.1(j), there are no Claims.

(k) Disclosure. No Credit Document furnished to the Lender by or on behalf of
any Credit Party for use in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. There are
no facts known (or which should upon the reasonable exercise of diligence be
known) to any Credit Party (other than matters of a general economic nature)
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect and that have not been disclosed herein, in the
other Credit Documents or otherwise to the Lender for use in connection with the
transactions contemplated hereby.

--------------------------------------------------------------------------------

- 58 -

(l) Taxes. Except as set forth on Schedule 11.1(l) or as otherwise permitted
pursuant to Section 12.1(3), (i) all Tax returns and reports required to be
filed by each Credit Party for its five most recent taxation years or Fiscal
Years have been filed in a timely manner, and all Taxes due and payable on such
Tax returns, and all assessments, fees and other governmental charges levied
against any Credit Party, and upon their respective assets, have been paid when
due; and (ii) no Credit Party has received notice of any proposed tax audits
with respect to any Credit Party, or of any tax assessments against any Credit
Party, that are not being actively contested in good faith by appropriate
proceedings by the applicable Credit Party and in respect of which adequate
reserves or other appropriate provisions, if any, have been made in accordance
with GAAP and the details thereof have been provided to the Lender to its
satisfaction.

(m) Equity Interests. Schedule 11.1(m) sets forth a true and complete list of
all Subsidiaries of the Borrower and of each other Credit Party, each registered
owner of Equity Interests in the Borrower, each Subsidiary of the Borrower and
each other Credit Party (other than in respect of Village Farms International,
Inc. which is a public corporation) and the number and percentage ownership of
such Equity Interests held by each such owner thereof. All outstanding Equity
Interests in each Credit Party have been duly authorized and validly issued and
are fully paid and non-assessable. Except as set forth on Schedule 11.1(m),
there is no existing option, warrant, phantom stock or unit, call, right,
commitment or other agreement to which any Credit Party is a party requiring, or
any other Equity Interest that upon conversion or exchange would require, the
issuance by any Credit Party of any additional Equity Interests.

(n) No Restrictions. There is no encumbrance or restriction on the ability of
any Credit Party to (i) pay dividends or make any other distributions on its
Equity Interests, or to pay any Debt owed by it, (ii) make loans or advances, or
(iii) transfer any of its properties or assets, except, in each case, such
encumbrances or restrictions existing under or by reason of (A) Applicable Law,
(B) this Agreement or the other Credit Documents, (C) customary provisions
restricting subletting or assignment of any lease governing any of its leasehold
interests, (D) customary provisions restricting the assignment of contracts,
permits and/or licenses, or (E) the FCC Credit Documents.

(o) Compliance with Applicable Laws. Each Credit Party (i) has obtained and is
in compliance with all Governmental Approvals that are necessary for the conduct
of its business as presently conducted, and the use of its property and assets
(both real and personal), each of which is in full force and effect, is a good,
valid and subsisting approval that has not been surrendered, forfeited or become
void or voidable, and (ii) is in compliance in all material respects with all
Applicable Laws, including Environmental Laws.

--------------------------------------------------------------------------------

- 59 -

(p) Labour Matters. Except as could not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect (i) there are no
strikes or other labour disputes against any Credit Party that are pending or,
to the knowledge of each Credit Party, threatened, (ii) all payments due from
any Credit Party on account of employee insurance of any kind and vacation pay
have been paid or accrued as a liability on its books and each Credit Party has
withheld and remitted all amounts on behalf of all employees of such Credit
Party required to be withheld or remitted by it, and has made all employer
contributions to be made by it, in each case, in accordance with Applicable
Laws, (iii) there is no obligation of any Credit Party under any collective
agreements or under any consulting or management agreement requiring payments
which cannot be cancelled without material liability, (iv) each Credit Party is
in material compliance with the terms and conditions of all consulting
agreements, management agreements and employment agreements, if any, (v) there
is no organizing activity involving any Credit Party or, to the knowledge of any
Credit Party, threatened by any labour union or group of employees, (vi) no
labour union or group of employees has made a pending demand for recognition,
and (vii) there are no complaints or charges against any Credit Party pending or
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any individual by any Credit Party.

(q) Insurance. Each Credit Party maintains insurance in compliance with Section
12.1(4) and all premiums and other sums of money payable for that purpose have
been paid.

(r) Locations of Collateral. All of the Collateral is located at the Permitted
Collateral Locations or is in transit to or from such locations. Other than
Village Farms DR S.R.L., there are no material account debtors of any Credit
Party resident outside of Canada or the United States of America that are not
insured to at least 90% of their book value.

(s) Intellectual Property. All Intellectual Property owned or used by any Credit
Party is listed on Schedule 11.1(s).

(t) Real Property. All Real Property Interests of each Credit Party and the
nature of its interest (both registered and beneficial) Credit Party therein, is
correctly set forth on Schedule 11.1(t). Each Credit Party has legal and
marketable title to all of its Real Property Interests, free and clear of all
Liens other than Permitted Liens.

(u) Environmental Matters.

(i) No Credit Party, nor any of its premises or operations used in the conduct
of its business, is subject to any outstanding written order, consent decree or
settlement agreement with any Person relating to any Environmental Law, any
Environmental Claim, or any activity relating to any Hazardous Substance. No
Credit Party has received any letter or request for

--------------------------------------------------------------------------------

- 60 -

information under any provincial, federal or state law or law of any other
jurisdiction applicable to it, in respect of any Hazardous Substance or any
activity relating thereto that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Each Credit Party’s
premises and operations is free from the presence of all Hazardous Substances
except for such presence permitted by Environmental Laws or that could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect. No Credit Party has caused or suffered to occur any Release of
any Hazardous Substance on, at, in, under, above, to or from any real property
owned, leased or otherwise used by it or any other real property that could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect. The Borrower has no knowledge of any conditions, occurrences or
activities relating to any Hazardous Substance (other than in accordance with
Environmental Laws) which could reasonably be expected to form the basis of an
Environmental Claim against any Credit Party. No Credit Party nor any
predecessor of any Credit Party has filed any notice under any Environmental Law
indicating past or present treatment of any Hazardous Substance at any real
property owned, leased or otherwise used by it or any other real property, and
no Credit Party’s operations involve the generation, transportation, treatment,
storage or disposal of any Hazardous Substance. Each Credit Party is, and,
except as set forth in Schedule 11.1(u)(i), has been, in compliance with all
Environmental Laws, except for such non- compliance that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Each Credit Party has obtained, and is in compliance with, all Environmental
Permits required by Environmental Laws for the operations of its businesses as
presently conducted or as proposed to be conducted and all such Environmental
Permits are valid, uncontested and in good standing. Compliance by the Credit
Parties with all current requirements pursuant to or under Environmental Laws
could not be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. No event or condition has occurred or is occurring with
respect to any Credit Party relating to any Environmental Law, any Release of
any Hazardous Substances, or any activity relating to any Hazardous Substance
which individually or in the aggregate has had, or could reasonably be expected
to have, a Material Adverse Effect. The Borrower on its own and on behalf of
each other Credit Party, hereby acknowledges and agrees that neither the Lender
nor any of its officers, directors, employees, attorneys and representatives (i)
is now, or has ever been, in control of any Credit Party’s premises or
operations or any Credit Party’s affairs, and (ii) has the capacity or the
authority through the provisions of the Credit Documents or otherwise to direct
or influence any (A) Credit Party’s conduct with respect to the ownership,
operation or management of any Credit Party’s premises or operations or any
Credit Party’s affairs, (B) undertaking, work or task performed by any employee,
Lender or contractor of any Credit Party or the manner in which such
undertaking, work or task may be carried out or performed, or (C) Credit Party’s
compliance with Environmental Laws or Environmental Permits.

--------------------------------------------------------------------------------

- 61 -

(v) No Defaults. No Credit Party is in default in the performance, observance or
fulfillment of any of its obligations, covenants or conditions contained in any
Contractual Obligations, and no condition exists which, with the giving of
notice or the lapse of time or both, could constitute such a default, except
where the consequences, directly or indirectly, of such default or defaults, if
any, could not reasonably be expected to have a Material Adverse Effect.

(w) Material Contract. All Material Contracts are listed on Schedule 11.1(w),
and a true and complete copy of each Material Contract has been provided to the
Lender. All Material Contracts are in full force and effect, and there are no
defaults thereunder.

(x) Debt. All Debt of the Credit Parties, as of the Closing Date, is disclosed
in the Audited Financial Statements of the Credit Parties for the most recently
completed Fiscal Year or on Schedule 11.1(x).

(y) CERCLA. No portion of any Credit Party’s property has been listed,
designated or identified in the National Priorities List or the CERCLA
Information System both as published by the United States Environmental
Protection Agency, or any similar list of sites published by any federal, state
or local authority proposed for requiring clean up or remedial or corrective
action under any requirements of Applicable Laws.

(z) US Benefit Plans. Except as could not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, (i) each US Benefit
Plan has been maintained and is in compliance with Applicable Laws including,
without limitation, all requirements relating to employee participation,
investment of funds, benefits and transactions with the Credit Parties and
Persons related to them, (ii) with respect to US Benefit Plans: (a) no condition
exists and no event or transaction has occurred with respect to any US Benefit
Plan that is reasonably likely to result in any Credit Party, to the best of its
knowledge, incurring any liability (other than ordinary course funding
obligations and claims for benefits), fine or penalty; and (b) no Credit Party
has a material contingent liability with respect to any post-retirement benefit
under a “welfare plan”, as such term is defined in Section 3(1) of ERISA, and
(iii) all contributions (including employee contributions made by authorized
payroll deductions or other withholdings) required to be made have been made in
accordance with all Applicable Laws and the terms of each US Benefit Plan, .
Each of the US Benefit Plans that is intended to be “qualified” within the
meaning of Section 401(a) of the Code either (a) has received a favourable
determination letter from the Internal Revenue Service, (b) is or will be the
subject of an application for a favourable determination letter, and no
circumstances exist that have resulted or could reasonably be expected to result
in the revocation or denial of any such determination letter, or (c) is entitled
to rely on an appropriately updated prototype plan Credit Document that has
received a national office determination letter and has not applied for a
favourable determination letter of its own.

--------------------------------------------------------------------------------

- 62 -

(aa) Canadian Benefit Plans. No Credit Party sponsors, contributes to or
administers any Canadian Pension Plans. Except as could not individually or in
the aggregate reasonably be expected to have a Material Adverse Effect, (i) all
obligations of each Credit Party (including fiduciary, contribution, funding,
investment and administration obligations) required to be performed in
connection with the Canadian Benefit Plans and any funding agreements therefor
under the terms thereof and applicable statutory and regulatory requirements,
have been performed in a timely and proper fashion, and (ii) there have been no
improper withdrawals or applications of the assets of any Credit Party’s
Canadian Benefit Plans. There are no outstanding material disputes concerning
the assets or liabilities of any Credit Party’s Canadian Benefit Plans.

(bb) Not an Investment Company. No Credit Party is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the United
States Investment Company Act of 1940.

(cc) No Margin Stock. No Credit Party is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock. None of the
proceeds of any Advance shall be used to purchase or carry, or to reduce or
retire or refinance any credit incurred to purchase or carry, any margin stock
(within the meaning of Regulations U and X of the Board of Governors of the
Federal Reserve System of the United States) or to extend credit to others for
the purpose of purchasing or carrying any margin stock.

(dd) Solvency. Each Credit Party is Solvent.

(ee) Default. No Default or Event of Default has occurred which is continuing.

(ff) Receivables.

(i) Each Eligible Receivable is valid and subsisting and arises out of a bona
fide sale of Inventory sold and delivered by the applicable Credit Party to, or
in the process of being delivered to, or out of and for services theretofore
actually rendered by it to, the account debtor named therein.

(ii) No Eligible Receivable is evidenced by any instrument or chattel paper
unless such instrument or chattel paper has been endorsed by the owner thereof
and delivered to the Lender (except to the extent the Lender specifically
requests the owner thereof not to do so with respect to any such instrument or
chattel paper).

(iii) No surety bond was required or given in connection with any Eligible
Receivable or the contracts or purchase orders out of which the same arose.

--------------------------------------------------------------------------------

- 63 -

(iv) The amount of each Eligible Receivable represented as owing thereunder is
the correct amount of such Eligible Receivable actually and unconditionally
owing, except for normal cash discounts on normal trade terms in the ordinary
course of business.

(v) The amount of each Eligible Receivable represented as owing is not disputed
and is not subject to any set-off, credits, deductions or counterclaims other
than those arising in the ordinary course of the applicable Credit Party’s
business.

(gg) Inventory.

(i) All Inventory and Equipment is located at a location set forth on Schedule
11.1(t) (each, a “Permitted Collateral Location”).

(ii) No Inventory is or will be consigned to any other Person without the
Lender’s prior written consent except in the ordinary course of business.

(hh) Deposit Accounts. The location, description and beneficiary of each Deposit
Account is accurately set forth on Schedule 11.1(hh).

Section 11.2 Deemed Repetition

The representations and warranties made in Section 11.1 shall be deemed to be
repeated on each Drawdown Date, Interest Payment Date, Rollover Date and
Conversion Date, and as of the last day of each calendar month, as if made on
and as of each such date unless specifically made as of a certain date.

ARTICLE 12

COVENANTS

Section 12.1 Affirmative Covenants

While any obligation of any Credit Party or the Lender is outstanding under any
Credit Document and the Commitment has not been terminated, each of the Credit
Parties agrees as follows:

(1) Maintenance of Business. Except as provided in Section 12.2(4), it shall
preserve and maintain its existence, and preserve and keep in force and effect
all licenses, permits and franchises necessary to the proper conduct of its
business.

(2) Maintenance of Properties. Except with respect to its assets and operations
located in Marfa, Texas, it shall maintain, preserve and keep its property,
plant, Equipment and other assets in good repair, working order and condition
(ordinary wear and tear excepted) and shall from time to time make all needed
and proper repairs, renewals, replacements, additions and improvements thereto
so that at all times the efficiency thereof shall be fully preserved and
maintained except with the prior written consent of the Lender (such consent not
to be unreasonably withheld).

--------------------------------------------------------------------------------

- 64 -

(3) Taxes and Assessments. It shall duly pay and discharge, all Taxes, rates,
assessments, fees and governmental charges upon or against it or its property
and assets or in respect of this Agreement or any other Credit Document, in each
case before the same become delinquent and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves are provided therefor.

(4) Insurance.

(a) It shall maintain in force, with good and responsible insurance companies,
insurance coverage on its property, assets and undertaking that is substantially
similar to the coverage listed in Schedule 12.1(4). The Borrower shall upon
request, furnish to the Lender a certificate setting forth in summary form the
nature and extent of the insurance maintained pursuant to this Section 12.1(4).

(b) All insurance required hereby shall be maintained in amounts and under
policies and with insurers acceptable to the Lender, acting reasonably, and all
such policies shall name the Lender as first loss payee in respect of
Receivables and Inventory (to the extent such insurance is held by such Credit
Party), loss payee and mortgagee in respect of other Collateral as its interests
may appear and additional insured, as applicable, and shall contain a standard
mortgage clause all in form and content acceptable to the Lender acting
reasonably. The Credit Parties shall pay or caused to be paid, when due all
premiums on such insurance. Certificates of insurance evidencing compliance with
the foregoing and, at the Lender’s request, the policies of such insurance shall
be delivered by the Borrower to the Lender. All insurance required hereby shall
provide that no cancellation thereof shall be effective until at least 30 days
after receipt by the applicable Credit Party and the Lender of written notice
thereof, and shall be satisfactory to the Lender in all other respects. In case
of any material loss, damage to or destruction of the Collateral or any part
thereof, the Borrower shall promptly give written notice thereof to the Lender
generally describing the nature and extent of such damage or destruction. In
case of any loss, damage to or destruction of the Collateral or any part
thereof, the Credit Parties, at their cost and expense, shall, except as
required under the FCC Credit Documents, use all proceeds of insurance to
promptly cause to be repaired or replaced the Collateral so lost, damaged or
destroyed. Upon the occurrence and during the continuation of an Event of
Default or in circumstances where there is not a sufficient Borrowing Base to
support the Accommodations Outstanding, if any Credit Party receives any
proceeds of insurance for any loss, damage to or destruction of Collateral, such
proceeds shall, subject to the provisions of the Intercreditor Agreement,
immediately be paid to the Lender as a mandatory prepayment of the Facility (but
in circumstances where there is not sufficient Borrowing Base to support the
Accommodation Outstanding, only to the extent required to reduce the
Accommodations Outstanding to the Borrowing Base). Upon the occurrence and
during the continuation of an Event of Default, each Credit Party hereby
authorizes the Lender, subject to the provisions of the Intercreditor Agreement,
at the Lender’s option, to adjust, compromise and settle any Losses under any
insurance afforded to such Credit Party, and hereby irrevocably constitutes the
Lender, and each of its nominees, officers, agents, attorneys, and any other
Person whom the Lender may designate, as its attorney in fact, with full power
and authority to effect such adjustment, compromise and/or settlement and to
endorse any drafts drawn by an insurer of the Collateral or any part thereof and
to do everything necessary to carry out such purposes. All insurance proceeds
shall, subject to the provisions of the Intercreditor Agreement, be subject to
the Lien of the Lender under the Security Documents and subject to Permitted
Liens. For greater certainty, unless an Event of Default has occurred and is
continuing, the Lender shall pay over and transfer to the Borrowers any
insurance proceeds in respect of the Collateral which are received by the Lender
in excess of any amounts required to reduce the Accommodations Outstanding to
the then available Borrowing Base.

--------------------------------------------------------------------------------

- 65 -

(c) Unless it provides the Lender with evidence of the insurance coverage
required by this Agreement, the Lender may purchase insurance at the Credit
Parties’ expense to protect the Lender’s interests in the Collateral, and the
Lender shall not be required to require such coverage to apply to claims made by
or against any Credit Party. The Borrower may later cancel any such insurance
purchased by the Lender, but only after providing the Lender with evidence that
the Borrower has obtained insurance as required by this Agreement. If the Lender
purchases insurance for the Collateral, the Borrower shall be responsible for
all of the costs of that insurance, including interest thereon and any other out
of pocket costs and expenses that the Lender may suffer or incur in connection
with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance shall be
added to the Obligations. The costs of the insurance may be more than the cost
of insurance the Borrower may be able to obtain on its own.

(5) Financial Reports. It shall maintain a standard system of accounting in
accordance with GAAP and shall promptly furnish to the Lender and its duly
authorized representatives such information respecting its business and
financial condition as the Lender may reasonably request; and without limiting
the foregoing, it shall provide the following information to the Lender:

(a) as soon as available, and in any event not more than three (3) Business Days
after the last Business Day of each calendar week (or not more than three (3)
Business Days after the last Business Day of each month in circumstances where
there are no Obligations owing to the Lender), a Borrowing Base Certificate,
showing the computation of the Borrowing Base in reasonable detail as of the
close of business on the last Business Day of such calendar week (or such
calendar month, as applicable), together with such other information as is
therein required, prepared by the Borrower. For greater certainty, all
calculations of availability in any Borrowing Base Certificate shall originally
be made by the Borrower and certified by an Authorized Representative of the
Borrower, provided that the Lender shall from time to time in its sole
discretion, and at such intervals as the Lender determines, review and adjust
any such calculation (A) to reflect its reasonable estimate of declines in value
of any Collateral, due to collections of Receivables received or otherwise and
(B) to the extent the calculation is not made in accordance with this Agreement
or does not accurately reflect the reserves determined by the Lender;

--------------------------------------------------------------------------------

- 66 -

(b) as soon as available, and in any event within 30 days after the close of
each monthly accounting period of the Borrower (or more frequently if requested
by the Lender):

(i) a copy of the Unaudited Financial Statements as of the last day of such
monthly accounting period;

(ii) a Receivables aging report on an “invoice date” basis, including
reconciliation of cash and accounts receivable;

(iii) an accounts payable aging report;

(iv) a priority claims and statutory deductions report; and

(v) a report reconciling accounts payable and Receivables set out in the reports
provided pursuant to Section 12.1(5)(b)(ii), Section 12.1(5)(b)(iii) and Section
13.1(b)(iv) for the applicable monthly accounting period to the corresponding
figures for such items in the Unaudited Financial Statements for such monthly
accounting period provided pursuant to Section 12.1(5)(b)(i);

in each case (A) accompanied by management commentary on the results reported as
compared to performance in the previous Fiscal Year and as against the budget
prepared for the current Fiscal Year of the Borrower, (B) prepared by the
Borrower in such format and detail as is required by the Lender, and (C)
certified by an Authorized Representative of the Borrower;

(c) as soon as available, and in any event within 90 days after the last day of
each Fiscal Year of the Borrower:

(A) a copy of the Audited Financial Statements for such Fiscal Year in respect
of the Borrower Group, certified by an Authorized Representative of the Borrower
and accompanied by an unqualified opinion of the Auditor, confirming that the
financial statements have been prepared in accordance with GAAP and present
fairly in accordance with GAAP the consolidated financial condition of the
Borrower as of the close of such Fiscal Year and the results of its operations
and cash flows for the fiscal year then ended and that an examination of such
accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances; and

--------------------------------------------------------------------------------

- 67 -

(B) a report reconciling accounts payable and Receivables amounts provided
pursuant to Section 13.1(5)(b)(ii) and (iii) for such Fiscal Year to the
corresponding amounts for such items in the Audited Financial Statements and
Unaudited Financial Statements for such Fiscal Year;

(d) promptly after receipt thereof, any additional written reports, management
letters or other detailed information contained in writing concerning
significant aspects of the operations and financial affairs of any Credit Party
relevant to the preparation of the Financial Statements;

(e) as soon as available, and in any event not less than 30 days after the end
of each Fiscal Year, a copy of the Business Plan for the next Fiscal Year; and

(f) promptly after knowledge thereof shall come to the attention of any officer
or director of any Credit Party, written notice of any threatened or pending
litigation or governmental proceeding or labour controversy against the
Borrower, the Guarantor or any Credit Party that, if adversely determined, would
have a Material Adverse Effect, or of the occurrence of any Default or Event of
Default;

(g) promptly after knowledge thereof shall come to the attention of any officer
or director of any Credit Party, written notice of any Default or Event of
Default.

Each of the financial statements of the Borrower and/or the Borrower Group
furnished to the Lender pursuant to this Section 12.1(5) shall be accompanied by
a Compliance Certificate prepared by the Canadian Borrower on behalf of the
Borrowers (which such certificate shall include for greater certainty the
requisite financial covenant calculations hereunder).

(6) Inspection; Appraisals; Verification.

(a) It shall at reasonable times and on reasonable notice permit (and arrange
for all access required to permit) the Lender and its duly authorized
representatives and agents, to (i) examine and make copies of the corporate
books and books of accounts and other financial records of each Credit Party,
(ii) discuss the affairs, finances and accounts of each Credit Party with, and
to be advised as to the same by, their officers, employees and independent
chartered accountants (and each Credit Party hereby authorizes its accountants
to discuss with the Lender the finances and affairs of such Credit Party), and
(iii) visit and inspect any of the premises of the Credit Parties and to conduct
field examinations, provided that the Lender shall not conduct more than two (2)
field examinations during any particular Fiscal Year; provided that if an Event
of Default has occurred and is continuing, the Lender shall be entitled to
conduct field examinations of the Credit Parties at such times and intervals as
the Lender determines appropriate in its sole discretion. Notwithstanding the
foregoing and the for greater certainty, the number of visits to and
examinations, at reasonable times and on reasonable notice, of the Credit
Parties which do not constitute field examinations shall not be restricted.

--------------------------------------------------------------------------------

- 68 -

(b) It shall, upon request by the Lender at any time and from time to time,
deliver to the Lender such evidence of the existence, identity and location of
the Collateral and of its availability as collateral security pursuant hereto
(including, without limitation, reports stating the book value of Inventory by
major category and location). It agrees that the Lender shall have the right to
verify all or any part of the Collateral in any manner, and through any medium,
that the Lender considers appropriate, and it agrees to furnish all assistance
and information, and perform any acts, that the Lender may require in connection
therewith. It agrees to promptly notify the Lender of any Collateral that such
Credit Party has determined is obsolete, and it shall provide the prior book
value of such Collateral, a description thereof and its location.

(7) Location of Collateral and Offices.

(a) The Collateral is and shall remain in the possession or control of the
applicable Credit Party at the Permitted Collateral Locations.

(b) A Credit Party shall at all times own or lease each Permitted Collateral
Location, except to the extent otherwise permitted by the Lender. If a Permitted
Collateral Location is not owned by a Credit Party, the Borrower shall, if so
requested by the Lender, deliver a Collateral Access Agreement. For greater
certainty, as of the Closing Date, the Lender only requires Collateral Access
Agreements in respect of those leased premises where the Credit Parties maintain
books and records relating to Receivables. Upon the occurrence of a Default or
an Event of Default, the Borrower shall, if so requested by the Lender, make
commercially reasonable best efforts to deliver or cause to be delivered a
Collateral Access Agreement in respect of such other Permitted Collateral
Locations as the Lender may require in the circumstances.

(8) Settlements on Receivables.

(a) If an Event of Default has occurred and is continuing, the proceeds of any
Collateral sold by it shall be set aside at the request of the Lender and held
by it as trustee for the Lender and such shall remain part of the Collateral.

(b) Unless an Event of Default has occurred and is continuing, each Credit Party
may settle and adjust disputes and claims with its customers and account
debtors, handle returns and recoveries and grant discounts, credits and
allowances in the ordinary course of its business as presently conducted for
amounts and on terms which it in good faith considers advisable. If an Event of
Default has occurred and is continuing, unless the Lender requests otherwise,
each Credit Party shall promptly notify the Lender of (i) all returns and
recoveries, and (ii) all disputes and claims and settle or adjust them at no
expense to the Lender, provided that no discount, credit or allowance shall be
granted to any customer or account debtor and no returns of merchandise or other
goods shall be accepted by any Credit Party without the Lender’s consent.
Notwithstanding the foregoing, the Lender may, if an Event of Default has
occurred and is continuing, settle or adjust disputes and claims directly with
customers or account debtors for amounts and upon terms which the Lender
considers advisable.

--------------------------------------------------------------------------------

- 69 -

(9) Collection of Receivables.

(a) Regardless of whether an Event of Default has occurred and is continuing,
and regardless of whether the Lender has exercised any or all of its rights
under other provisions of this Agreement or any other Credit Document, and
without prejudice to any other right or remedy available to the Lender at law or
in equity, if the Lender requests any Credit Party to do so:

(i) all instruments and chattel paper at any time constituting part of the
Receivables or any other Collateral (including any post-dated cheques) shall,
upon receipt by such Credit Party, be immediately endorsed to and deposited with
the Lender; and

(ii) the Credit Party shall instruct all customers and account debtors to remit
all payments in respect of Receivables or any other Collateral to a lockbox or
lockboxes under the sole custody and control of, and in such locations as are
specified by, the Lender or to a blocked account or blocked accounts,
satisfactory to the Lender.

(b) If an Event of Default has occurred and is continuing, and without prejudice
to any other rights or remedies available to the Lender at law or in equity, the
Lender or its designee may notify any Credit Party’s customers and account
debtors at any time that Receivables or any other Collateral have been assigned
to the Lender or of the Lender’s security interest therein, and (subject to the
provisions of the Intercreditor Agreement) either in its own name, or the
applicable Credit Parties’ name, or both, demand, collect (including, without
limitation, through a lockbox or blocked account analogous to that described in
Section 12.1(9)(a)(ii)), receive, bring enforcement proceedings in respect of,
compound and give acquittances for, any or all amounts due or to become due on
Receivables or any other Collateral, and in the Lender’s discretion file any
claim or take any other action or proceeding which the Lender may deem necessary
or appropriate to protect or realize upon the Lien of the Lender in the
Receivables or any other Collateral.

(c) Any proceeds of Receivables or other Collateral transmitted to or otherwise
received by the Lender pursuant to Sections 12.1(9)(a) and 12.1(9)(b) may be
handled and administered by the Lender in and through one or more remittance
accounts at the Lender (such remittance accounts to constitute special
restricted accounts for purposes of and subject to the provisions of this
Agreement), and each Credit Party acknowledges that the maintenance of such
remittance accounts by the Lender is solely for the Lender’s convenience and
that no Credit Party has any right, title or interest in such remittance account
or any amounts at any time standing to the credit thereof.

--------------------------------------------------------------------------------

- 70 -

(d) Upon the occurrence and during the continuation of an Event of Default
and/or in the circumstances where there is not a sufficient Borrowing Base to
support the Accommodations Outstanding, the Lender shall apply proceeds of
Receivables and other Collateral received by it from any source to the payment
of the Obligations (whether or not then due and payable, but in circumstances
where there is not sufficient Borrowing Base to support the Accommodations
Outstanding, only to the extent required to reduce the Accommodations
Outstanding to the Borrowing Base), such applications to be made in accordance
with Section 8.1(3). Except for purposes of computing interest on the
Obligations in accordance with this Agreement, the Lender need not apply or give
credit for any item included in proceeds of Receivables or other Collateral
until the Lender has received final payment therefor at its office in cash or
Cash Equivalents, acceptable to the Lender; provided that, if the Lender does
give credit for any item prior to receiving final payment therefor and the
Lender fails to receive such final payment or an item is charged back to the
Lender for any reason, the Lender shall be entitled to charge the amount of such
item back against any Deposit Account maintained with the Lender, together with
interest thereon at the rate referred to in Section 3.5(2) hereof which applies
to Revolving Loans in the currency of the amount involved. Concurrently with
each transmission of any proceeds of Receivables or other Collateral to the
Deposit Account, the Borrower shall furnish the Lender with a report in such
form as the Lender shall require, identifying the particular Receivable or other
Collateral from which the same arises or relates.

(10) Inventory and Equipment.

(a) It shall at its own cost and expense maintain, keep and preserve its
Inventory in good condition; provided that, notwithstanding the foregoing, it
may, until an Event of Default, (i) use, consume and sell the Inventory in the
ordinary course of business, but a sale in the ordinary course of business shall
not under any circumstance include any transfer or sale in satisfaction, partial
or complete, of a debt owing by any Credit Party; and (ii) sell obsolete, worn
out or unusable Equipment which is concurrently replaced, on a reasonably
expeditious basis, consistent with past practices and having regard to the
particular Equipment, replacing same with similar Equipment at least equal in
quality and condition to that sold and owned by such Credit Party, free of any
Lien other than Permitted Liens, in a manner consistent with the past practices
of such Credit Party.

(b) If an Event of Default has occurred and is continuing, if any of the
Inventory is at any time evidenced by a document of title, such document of
title shall be promptly delivered by such Credit Party to the Lender unless the
Lender expressly agrees otherwise.

--------------------------------------------------------------------------------

- 71 -

(11) Compliance with Laws. It shall comply in all material respects with the
requirements of all Applicable Laws.

(12) Insolvency Applications. It acknowledges that its business and financial
relationships with the Lender are unique, and that the Lender does not have a
common interest with any of its other creditors; and it agrees that if it files
any plan of arrangement under the Companies’ Creditors Arrangement Act or makes
any proposal under the Bankruptcy and Insolvency Act, the Lender will be placed
in its own class for voting and distribution purposes, and the Credit Party will
not permit or acquiesce in, directly or indirectly, the classification of the
Lender with any other creditor for any purpose of such plan or proposal or
otherwise.

(13) US Benefit Plan Matters. It will maintain each US Benefit Plan in
compliance in all material respects with all requirements of Applicable Law. It
will promptly notify the Lender on becoming aware of (a) the institution of any
steps by any Person to terminate any US Pension Plan, (b) the failure of any
Credit Party to make a required contribution to any US Pension Plan if such
failure is sufficient to give rise to an Encumbrance under Section 302(f) of
ERISA, (c) the taking of any action with respect to a US Pension Plan which is
reasonably likely to result in the requirement that any Credit Party furnish a
bond or other security to the US Pension Benefit Guaranty Corporation under
ERISA or such US Pension Plan, or (d) the occurrence of any event with respect
to any US Benefit Plan which is reasonably likely to result in any Credit Party
incurring any material liability (other than ordinary course funding obligations
and claims for benefits), fine or penalty, and in the notice to the Lender
thereof, provide copies of all Credit Documents relating thereto.

Section 12.2 Negative Covenants

While any obligation of any Credit Party to the Lender is outstanding under any
Credit Document and the Commitments have not been terminated, each Borrower
agrees as follows:

(1) Change of Name. It shall not change its name, and it shall ensure that no
other Credit Party changes its name, without first giving the Lender at least
thirty (30) days’ prior written notice of its intent to do so.

(2) Limitation on Liens. It shall not, and it shall ensure that each other
Credit Party does not, directly or indirectly, make, create, incur, assume or
suffer to exist any Lien upon or with respect to any Collateral, whether now
owned or hereafter acquired, other than Permitted Liens.

(3) Disposition of Assets. It shall not, and it shall ensure that each other
Credit Party does not, sell, lease, transfer, assign, convey or otherwise
dispose of any of its properties or assets except in the ordinary course of
business and in accordance with the terms of the Credit Documents.

(4) Consolidations and Mergers. It shall not, and it shall ensure that each
other Credit Party does not, merge, consolidate, amalgamate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favour of any Person, except that any
Credit Party may merge, amalgamate with, or dissolve or liquidate into, any
other Credit Party (so long as it remains an Credit Party), provided that in any
such transaction, other than an amalgamation, the Credit Party shall be the
continuing or surviving corporation.

--------------------------------------------------------------------------------

- 72 -

(5) Formation of New Entities. It shall not, and it shall ensure that each other
Credit Party does not, form or acquire or otherwise permit to exist any
Subsidiary, without the prior written consent of the Lender (such consent not to
be unreasonably withheld).

(6) Maintenance of Equity Interests. It shall not, and it shall ensure that each
other Credit Party does not, assign, sell or transfer, or permit the assignment,
sale or transfer of, any of its Equity Interests or any Equity Interest of any
other Credit Party; and the Borrower shall not permit a Change of Control to
occur.

(7) Limitations on Debt. It shall not, and it shall ensure that each other
Credit Party does not, create, incur, assume, suffer to exist, or otherwise
become or remain directly or indirectly liable with respect to, Debt in an
aggregate amount exceeding $5,000,000, determined on a consolidated basis,
except: (i) the FCC Debt; (ii ) Debt incurred pursuant to this Agreement; (iii)
Debt existing on the Closing Date and described in Section 11.1(x); (iv) Debt
secured by Permitted Liens (subject to the $5,000,000 aggregate limit described
above); (v) Debt for amounts payable to suppliers in the ordinary course of
business; (vi) Capitalized Lease Obligations in an aggregate amount not
exceeding $100,000 at any time, determined in accordance with GAAP on a
consolidated basis for the Borrower and each other Credit Party; (vii) unsecured
Debt owing to another Credit Party; and (viii) Debt incurred for the purpose of
acquiring the use or possession of any property under a lease or similar
arrangement, whether or not the Credit Party has the express or implied right to
acquire title to or purchase such property, if, after giving effect thereto, the
aggregate amount of fixed rentals and other consideration payable by all Credit
Parties under all such leases and similar arrangements would (i) exceed
$11,000,000 or (ii) exceed $2,000,000 during any Fiscal Year.

(8) Transactions with Affiliates or Associates. It shall not, and it shall
ensure that each other Credit Party does not, enter into any contract,
arrangement or transaction with any Affiliate or Associate, except: (i) as
expressly permitted by this Agreement or listed on Schedule 12.2(8) hereto; (ii)
agreements approved by the Lender in respect of Subordinated Debt, (iii)
agreements in the ordinary course of, and pursuant to the reasonable
requirements of, business and at prices and on terms substantially the same as
those that the Credit Party would reasonably expect to receive in a comparable
arm’s length transaction with another Person (excluding any requirement for
security that might otherwise be required from an arm’s length party), or (iv)
as otherwise disclosed in writing to, and approved by, the Lender.

(9) Management Fees and Compensation. It shall not, and it shall ensure that
each other Credit Party does not, pay any management, consulting or similar fees
to any Affiliate or to any officer, director or employee of it or any Affiliate
except (i) payment of reasonable compensation and expense reimbursement to
officers and employees for actual services rendered to, and expenses incurred
for, it in the ordinary course of business, and (ii) payment of directors’ fees
and reimbursement of actual out-of-pocket expenses incurred in connection with
attending board of director meetings not to exceed in the aggregate for the
Credit Parties with respect to all such items $700,000 in any Fiscal Year
provided that no such payment shall be made if an Event of Default has occurred
and is continuing or if the making of such payment will result in an Event of
Default.

--------------------------------------------------------------------------------

- 73 -

(10) Contingent Obligations. It shall not, and it shall ensure that each other
Credit Party does not, create, incur, assume or suffer to exist any Contingent
Obligations, other than in respect of the Obligations, except: (i) endorsements
for collection or deposit in the ordinary course of business; (ii) Contingent
Obligations incurred in the ordinary course of business with respect to surety
and appeal bonds, performance bonds and other similar obligations; and (iii)
Contingent Obligations arising with respect to customary indemnification
obligations in favour of purchasers in connection with dispositions permitted
under Section 12.2(3), and (iv) Contingent Obligations described in clause (b)
of the definition thereof and permitted pursuant to Section 12.2(10); provided
that, in any such case, such Contingent Obligations are not otherwise expressly
restricted or prohibited by this Agreement.

(11) Restricted Payments.

(a) It shall not, and it shall ensure that each other Credit Party does not,
directly or indirectly, (i) declare or make any payment or other distribution of
assets, properties, cash, rights, obligations or Securities on account of any of
Equity Interests (except that any Credit Party may declare and pay dividends to
another Credit Party (so long as it remains an Credit Party)), or (ii) purchase,
redeem or otherwise acquire for value any of its, or any of its Affiliate’s,
shares of capital stock, partnership interests, membership interests or other
equity securities or any warrants, rights or options to acquire such interests
or Securities now or hereafter outstanding, or (iii) make any payment in respect
of Subordinated Debt, or (iv) make any other payment or distribution to any of
its shareholders or Affiliates or any other non-arm’s length party.

(12) Change in Business. It shall not, and it shall ensure that each other
Credit Party does not, engage in any material line of business substantially
different from those lines of business carried on by it on the date hereof and
it shall not change the location from which such line of business is carried on
by it, all as described in Section 11.1(d).

(13) Change in Structure. It shall not, and it shall ensure that each other
Credit Party does not, make any changes in its equity capital structure
(including a change in the terms of its outstanding equity securities), or amend
its constating documents (including any shareholder agreement), except as
necessary to effect transactions permitted under Section 12.2(3).

(14) Accounting Changes. It shall not, and it shall ensure that each other
Credit Party does not, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change its Auditor (unless
it is another independent accounting firm of national standing which is
acceptable to the Lender acting reasonably) or Fiscal Year.

--------------------------------------------------------------------------------

- 74 -

(15) Deposit Accounts. It shall not, and it shall ensure that each other Credit
Party does not, open or maintain any Deposit Account except with the Lender or
as disclosed in Schedule 11.1(hh) provided, however, that (i) Deposit Accounts
indicated as “Permanent Accounts” on Schedule 11.1(hh) maintained other than
with the Lender or its Affiliates shall not at any time have, in the aggregate,
funds deposited therein in excess of US$400,000 or, if the Marfa, Texas facility
is in operation, US$800,000, and (ii) Deposit Accounts indicated as “Temporary
Accounts” on Schedule 11.1(hh) may remain open for a period of up to 60 days
following the Closing Date for purposes of transferring all relevant Deposit
Accounts and other bank accounts to the Lender.

(16) Material Contracts. It shall not and it shall ensure that each other Credit
Party does not,

(i) cancel or terminate any Material Contract; (ii) waive any default or breach
under any Material Contract; (iii) amend or otherwise modify any Material
Contract; or (iv) take any other action in connection with any Material Contract
or Licence, that would, in each case, have a Material Adverse Effect.

(17) Limitation on Sale and Leaseback Transactions. It shall not, and it shall
ensure that each other Credit Party does not, directly or indirectly, enter into
any sale and leaseback transaction with respect to any property or assets
(whether now owned or hereafter acquired).

(18) Loans and Investments. It will not, and it shall ensure that each other
Credit Party does not, on an aggregate basis in excess of $500,000 prior to the
Maturity Date without the prior written approval of the Lender, (i) purchase or
acquire, or make any commitment to purchase or acquire, any capital stock,
equity interest, or any obligations or other Securities of, or any interest in,
any Person, including, without limitation, the establishment or creation of a
Subsidiary, or (ii) make or commit to make any acquisition of all or
substantially all of the assets of another Person, or of any business or
division of any Person, including without limitation, by way of merger,
consolidation, amalgamation or other combination or (iii) make or commit to make
any advance, loan, extension of credit or capital contribution to or any other
investment in or guarantee of, any Person including any Affiliate or make any
payments in respect thereof (the items described in clauses (i), (ii), and (iii)
are referred to as “Investments”), except for: (A) Investments in cash and Cash
Equivalents; (B) extensions of credit by one Credit Party to another Credit
Party (so long as it remains an Credit Party), as the case may be and interest
and other payments made in connection with such extensions of credit; and (C)
extensions of credit which constitute trade receivables in the ordinary course
of business.

(19) Use of Cash. Use any cash on deposit with the Lender which is subject to an
offset agreement in breach of any term or covenant contained in this Agreement
or any other Credit Document.

(20) Location of Assets in Other Jurisdictions. It will not, and it shall ensure
that each other Credit Party does not, except for any Collateral in transit for
delivery to a customer in the ordinary course of business of such Credit Party,
as part of the performance of its obligations or the provision of its services
to such customer under a contract entered into with such customer in the
ordinary course of business of such Credit Party, (i) acquire any Collateral
outside of the jurisdictions identified in Schedule 11.1(t), or (ii) move any
Collateral to a jurisdiction where the Lender would not have, or continue to
have, a first priority Lien over such Collateral under Applicable Law, or (iii)
knowingly suffer or permit in any other manner any of its Collateral to not be
subject to the Lender’s Lien or to be or become located in a jurisdiction as a
result of which the Lender’s Lien over such Collateral is not perfected.

--------------------------------------------------------------------------------

- 75 -

(21) Excluded Subsidiaries. It will not, and it shall ensure that each other
Credit Party does not, without the prior written approval of the Lender, allow
or cause any Excluded Subsidiary to (i) incur any Debt, other than Debt to a
Credit Party or Debt secured by or which could be secured by Permitted Liens or
Debt for amounts payable to suppliers in the ordinary course of business, (ii)
grant, incur or suffer any Lien other than a Permitted Lien, (iii) purchase or
acquire, or make any commitment to purchase or acquire, any capital stock,
equity interest, or any obligations or other Securities of, or any interest in,
any Person, including, without limitation, the establishment or creation of a
Subsidiary, (iv) make or commit to make any acquisition of all or substantially
all of the assets of another Person, or of any business or division of any
Person, including without limitation, by way of merger, consolidation,
amalgamation or other combination or (v) make or commit to make any advance,
loan, extension of credit or capital contribution to or any other investment in,
any Person including any Affiliate or make any payments in respect thereof.

(22) Loans to Excluded Subsidiaries. It will not, and it shall ensure that each
other Credit Party does not, make loans or advance funds or make or increase, as
the case may be, any equity investment in any Excluded Subsidiary.
Notwithstanding the foregoing, the Credit Parties may make loans available to
Village Farms DR. S.R.L. (“VFDR”) provided, however, that the gross amount of
loans owing by VFDR to the Credit Parties shall not at any time exceed
$3,000,000.

(23) Pension Plans. It will not, and it shall ensure that each other Credit
Party does not create or establish a defined benefit pension plan.

Section 12.3 Financial Covenants of the Borrower

While any Obligation of any Credit Party or any Obligation of the Lender is
outstanding under any Credit Document, each Credit Party agrees as follows:

(1) Fixed Charge Coverage Ratio. The Borrower Group shall, at all times on a
cumulative basis during 2013, and at all times during each Twelve Month Period
thereafter, maintain a Fixed Charge Coverage Ratio of not less than 1.1:1.0,
calculated and tested as of the last day of each calendar month and at such
other times as the Lender determines necessary or appropriate.

--------------------------------------------------------------------------------

- 76 -

(2) Capital Expenditures. The Borrowers and the other Credit Parties will not
without the prior written consent of the Lender expend or become obligated for
any Capital Expenditures in an aggregate amount exceeding $3,000,000 during any
Fiscal Year, determined in accordance with GAAP on a consolidated basis for the
Borrower Group.

ARTICLE 13

DEFAULT AND ENFORCEMENT

Section 13.1 Events of Default

The occurrence of any of the following events shall constitute an event of
default (an “Event of Default”) under this Agreement:

(a) Payment Defaults. Failure by any Credit Party to pay to the Lender when due
all amounts owing to the Lender under any Credit Document, including without
limitation, all Accommodations Outstanding, interest and other Obligations.

(b) Non-Payment Defaults under Article 12. Failure of any Credit Party to comply
with any covenant in Article 12 hereof and that failure, if capable of being
remedied, is not remedied within 15 days after either the Credit Party has
become aware of its occurrence or the Lender has notified the Borrower of its
occurrence.

(c) Other Non-Payment Defaults under Credit Documents. Failure of any Credit
Party to comply with any covenant given in favour of the Lender in any Credit
Document (other than a Default pursuant to Section 13.1(a) or Section 13.1(b))
if such failure is capable of being remedied and such failure has not been
remedied within 15 days after the earlier of (A) the date on which an officer of
any Credit Party became aware of its occurrence, and (B) the date on which the
Borrower received notice of its occurrence from the Lender.

(d) Default in Other Agreements. (i) Failure of any Credit Party to pay when due
any principal, interest or other amount payable in respect of any indebtedness
owing by such Credit Party (other than indebtedness owing pursuant to any Credit
Document) in an individual principal amount of $250,000 or more or in an
aggregate principal amount of $250,000 or more, after the expiry of any
applicable grace period provided therefor; or (ii) breach or default by any
Credit Party with respect to any other term of any indebtedness owing by any
Credit Party (other than covenants in respect of indebtedness owing pursuant to
any Credit Document), including any loan agreement, Mortgage, indenture or other
agreement relating thereto, after the expiry of any applicable grace period
provided therefor, in each case, if the effect of such breach or default is to
cause, or to permit such indebtedness to become or be declared due and payable
(or subject to a compulsory repurchase or redemption) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be.

(e) Breach of Representations and Warranties. Any representation, warranty,
certification or statement made or deemed to be made by any Credit Party in any
Credit Document is untrue in any material respect as of the date on which such
representation, warranty, certification or statement was made or deemed to have
been made.


--------------------------------------------------------------------------------

- 77 -

(f) Action by Other Creditors. Any judgment, writ, warrant of attachment,
distress or any similar process in an amount exceeding $250,000 is entered or
filed against one or more of the Credit Parties or against any Collateral (or
which, when combined with other judgments, writs, warrants of attachment,
distress or other similar proceedings entered or filed against one or more
Credit Parties or against any Collateral, exceeds an aggregate amount of
$250,000), and such judgment, writ, warrant of attachment, distress or any
similar process is not diligently appealed in good faith and vacated, bonded,
stayed or satisfied within 30 days thereafter or, within such 30 day period, any
Collateral is possessed or seized by any third party creditor.

(g) Invalidity and Contest. (i) Any Credit Document, or any provision thereof,
shall at any time cease to be a legally binding and enforceable obligation of
any Credit Party that is a party thereto in accordance with its terms or be
declared null and void, (ii) the legality, validity, binding nature or
enforceability of any Credit Document, or any provision thereof, shall be
contested by any Credit Party, or (iii) any Credit Party shall deny that it has
any further liabilities or obligations under any Credit Document to which it is
a party except as permitted under such Credit Document.

(h) Governmental Approvals. Any Governmental Approval required for any Credit
Party to conduct its business substantially in the manner presently conducted or
to perform its obligations under any Credit Document is not obtained or is
withdrawn or ceases to be in full force and effect and same would have a
Material Adverse Effect and (i) in the Lender’s opinion, it is not possible for
such Credit Party to obtain such Governmental Approval within 60 days after the
date on which such Governmental Approval was required or withdrawn, as
applicable, or (ii) in the Lender’s opinion, it is possible for such Credit
Party to obtain such Governmental Approval within 60 days after the date on
which such Governmental Approval was required or withdrawn, as applicable, but
such Governmental Approval is not obtained within such 60 day period.

(i) Voluntary Proceedings. Any Credit Party (i) institutes proceedings for
substantive relief in any bankruptcy, insolvency, debt restructuring,
reorganization, readjustment of debt, dissolution, liquidation, winding-up or
other similar proceedings (including proceedings under the Bankruptcy and
Insolvency Act (Canada), the Winding-up and Restructuring Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the United States Bankruptcy
Code, incorporating statute (or other legislation, document or agreement
creating such Credit Party), including proceedings for the appointment of a
trustee, interim receiver, receiver, receiver and manager, administrative
receiver, custodian, liquidator, provisional liquidator, administrator,
sequestrator or other like official with respect to such Credit Party or all or
any material part of the Collateral, or (ii) makes an assignment for the benefit
of creditors, or (iii) is unable, or admits in writing its inability, to pay its
debts as they become due or otherwise acknowledges its insolvency or commits any
other act of bankruptcy or is insolvent under any applicable legislation, or
(iv) voluntarily suspends the conduct of its business or operations, or (v)
acquiesces in, or takes any action in furtherance of, any of the foregoing.

--------------------------------------------------------------------------------

- 78 -

(j) Involuntary Proceedings. If any third party (i) makes any application under
the Companies’ Creditors Arrangement Act (Canada), the United States Bankruptcy
Code or similar legislation in Canada or the United States of America in respect
of any Credit Party, or (ii) files a proposal or notice of intention to file a
proposal under the Bankruptcy and Insolvency Act (Canada), the United States
Bankruptcy Code or similar legislation in Canada or the United States of America
in respect of any Credit Party, or (iii) institutes any winding-up proceeding
under the Winding-up and Restructuring Act (Canada), the United States
Bankruptcy Code, any relevant incorporating statute or any similar legislation
in Canada or the United States of America in respect of any Credit Party, or
(iv) presents a petition in bankruptcy under the Bankruptcy and Insolvency Act
(Canada) or any similar legislation in Canada or the United States of America in
respect of any Credit Party, or (v) files, institutes or commences any other
petition, proceeding or case under any other bankruptcy, insolvency, debt
restructuring, reorganization, incorporation, readjustment of debt, dissolution,
liquidation, winding-up or similar law now or hereafter in effect, seeking
bankruptcy, liquidation, reorganization, dissolution, winding-up, composition or
readjustment of debt of any Credit Party, the appointment of a trustee, interim
receiver, receiver, receiver and manager, administrative receiver, custodian,
liquidator, provisional liquidator, administrator, sequestrator or other like
official for any Credit Party, or any material part of any Credit Party’s assets
or any similar relief in Canada or the United States of America; unless such
application, filing, proceeding, petition or case, as applicable, is being
contested in good faith by bona fide action on the part of the relevant Credit
Party and is dismissed, stayed or withdrawn within 30 days after the
commencement thereof.

(k) Material Adverse Change. At any time an event or circumstance occurs that,
in the opinion of the Lender, is or will be a Material Adverse Change.

(l) Change of Control. A Change of Control occurs or, in the opinion of the
Lender, will occur, each without the prior written consent of the Lender.

(m) Pension Plans. (i) The institution of any steps by any Credit Party or any
member of its Controlled Group or any applicable regulatory authority to
terminate a Canadian Pension Plan or US Pension Plan (in whole or in part) if,
as a result of such termination, any Credit Party is required to make an
additional contribution to such Canadian Pension Plan or US Pension Plan, or to
incur an additional material liability or obligation to such Canadian Pension
Plan or US Pension Plan, or (ii) a contribution failure occurs with respect to
any US Pension Plan sufficient to give rise to a lien or charge under Section
302(f) of ERISA or under any applicable pension benefits legislation in any
other jurisdiction.

--------------------------------------------------------------------------------

- 79 -

(n) Loss of Collateral, etc. Any loss, theft, damage or destruction occurs with
respect to any Collateral if the amount not covered by insurance exceeds
$250,000 (excluding any related deductible under insurance policies).

(o) Dissolution, etc. The dissolution, liquidation, wind-up or termination of
existence of any Credit Party or if any proceedings are commenced in respect
thereof unless, in the case of proceedings not brought by an Obligor, such
proceedings are being actively and diligently contested in good faith by bona
fide action on the part of the relevant Credit Party and is dismissed, stayed or
withdrawn within 30 days after the commencement thereof.

Section 13.2 Rights upon Default and Event of Default

Upon the occurrence of a Default, which is continuing, the Lender may, on notice
to the Borrowers, declare that the ability of the Borrowers to require any
further Advances under the Facilities shall be suspended. Upon the occurrence of
an Event of Default which is continuing, the Lender may do either or both of the
following:

(a) declare that the Commitment under any or all of the Facility has expired and
that the Lender’s obligation to make Advances has terminated; and

(b) declare the entire principal amount of all Advances outstanding, all unpaid
accrued interest and all fees and other amounts required to be paid by the
Borrowers hereunder to be immediately due and payable without the necessity of
presentment for payment, notice of non-payment and of protest (all of which are
hereby expressly waived) and proceed to exercise any and all rights and remedies
hereunder and under any other Credit Document.

From and after the issuance of any declaration referred to in this Section 13.2,
the Lender shall not be required to honour any cheque or other instrument
presented to it by the Borrower regardless of the date of issue or presentation.
Immediately upon receipt of a declaration under Section 13.2(b), the Borrowers
shall pay to the Lender all amounts outstanding hereunder including, without
limitation, the Deemed Hedge Exposure owing under each Hedging Arrangement.
Without limiting the generality of the foregoing, the applicable Borrower shall
pay to the Lender the face amount of all Bankers’ Acceptances which have not
matured and the maximum amount payable under all outstanding Letters of Credit,
which are unmatured or unexpired, which amounts shall be held by the Lender as
collateral security for the Borrower’s obligations with respect to those
Bankers’ Acceptances and Letters of Credit, as applicable. The Deemed Hedge
Exposure under any Hedging Arrangement shall be determined in accordance with
the applicable Hedge Agreement.

Section 13.3 Waiver of Default

No express or implied waiver by the Lender of any demand, Default or Event of
Default shall in any way be or be construed to be a waiver of any future or
subsequent Default or Event of Default. To the extent permitted by Applicable
Law, the Credit Parties hereby waive any rights now or thereafter conferred by
statute or otherwise which may limit or modify any of the Lender’s rights or
remedies under any Credit Document. Each Credit Party agrees that the exercise
by the Lender of any rights or remedies under any Credit Document without having
declared an acceleration shall not in any way alter, affect or prejudice the
right of the Lender to make a declaration pursuant to Section 13.2 at any time
and, without limiting the foregoing, shall not be construed as or deemed to
constitute a waiver of any rights under Section 13.2.

--------------------------------------------------------------------------------

- 80 -

ARTICLE 14

REMEDIES

Section 14.1 Remedies Cumulative

For greater certainty, the rights and remedies of the Lender under this
Agreement and the other Credit Documents are cumulative and are in addition to
and not in substitution for any rights or remedies provided by law. Any single
or partial exercise by the Lender of any right or remedy upon the occurrence of
a demand, Default or Event of Default shall not be deemed to be a waiver of, or
to alter, affect or prejudice any other right or remedy to which the Lender may
be lawfully entitled as a result of the demand, Default or Event of Default, and
any waiver by the Lender of the strict observance of, performance of or
compliance with any term, covenant, condition or agreement herein contained, and
any indulgence granted thereby, shall be deemed not to be a waiver of any
subsequent demand, Default or Event of Default.

Section 14.2 Remedies Not Limited

The Lender may, to the extent permitted by Applicable Law, bring suit at law, in
equity or otherwise, for any available relief or purpose including, but not
limited to: (a) the specific performance of any covenant or agreement contained
in this Agreement or in any other Credit Document; (b) an injunction against a
violation of any of the terms of this Agreement or any other Credit Document;
(c) in aid of the exercise of any power granted by this Agreement or any other
Credit Document or by law; or (d) the recovery of any judgment for any and all
amounts due in respect of the Obligations.

Section 14.3 Set-Off

Upon the occurrence of demand, Default or Event of Default, the Lender and each
of its branches (including the Chicago Branch) and offices are hereby authorized
by each Credit Party from time to time, without notice to: (a) set-off and apply
any and all amounts owing by the Lender or any of its branches or offices to any
Credit Party (whether payable in Canadian Dollars or any other currency and any
amounts so owing in any other currency may be converted into one or more
currencies in which the Obligations are denominated at such rate or rates as the
party may be able to obtain, acting reasonably, and whether matured or
unmatured, and in the case of deposits, whether general or special, time or
demand and however evidenced) against and on account of the Obligations (whether
or not any declaration under Section 13.2 has been made and whether or not those
Obligations are unmatured or contingent); (b) hold any amounts owing by the
Lender as collateral to secure payment of the Obligations owing to it to the
extent that those amounts may be required to satisfy any contingent or unmatured
Obligations owing to it; and (c) return as unpaid for insufficient funds any and
all cheques and other items drawn against any deposits so held as the Lender in
its sole discretion may elect. For greater certainty, and in addition to the
rights, powers and remedies set out above, the Lender and each of its branches
and offices may exercise at their discretion any and all set-off and other
rights and remedies afforded to each of them pursuant to Applicable Law.

--------------------------------------------------------------------------------

- 81 -

Section 14.4 Lender May Perform Covenants

If any Credit Party fails to perform any of its obligations under any covenant
contained in this Agreement or any other Credit Document, the Lender may (but
has no obligation to), upon notice to the Borrower, perform any covenant on
behalf of such Credit Party and, if the covenant requires the payment or
expenditure of money, the Lender may make Advances to fund such expenditure, and
such Advances shall constitute Prime Rate Loans under the Revolving Facility and
shall be repaid by the Borrower upon demand by the Lender.

ARTICLE 15

GENERAL PROVISIONS

Section 15.1 Assignment

(1) This Agreement shall enure to the benefit of and be binding upon the parties
hereto, their respective successors and any permitted Assignees. The Credit
Parties shall not assign, delegate or transfer all or any part of their rights
or obligations under this Agreement without the prior written consent of the
Lender, which consent may be withheld in the Lender’s sole discretion.

(2) Subject to Section 15.1(3), the Lender may, provided such assignment is at
no additional cost to the Credit Parties, without the prior written consent of
the Borrowers, assign all or any part of its rights and obligations in respect
of the Credit Documents to one or more financial institutions or other entities
(each an “Assignee”), and any such assignment shall become effective upon
receipt by the Borrower of (i) written notice from the Lender that it has
assigned all or any part of its rights under the Credit Documents and (ii) a
written undertaking from the Assignee (addressed to all the parties to this
Agreement) agreeing to be bound by this Agreement and to perform the obligations
assigned to it. Any Assignee shall be treated as a lender for all purposes of
this Agreement, shall be entitled to the full benefit hereof and shall be
subject to the obligations of the Lender to the same extent as if it were an
original party in respect of the rights or obligations assigned to it, and the
Lender shall be released and discharged accordingly and to the same extent, and
the Schedules hereto, as applicable, shall be amended accordingly from time to
time without further notice or other requirement.

(3) Notwithstanding Section 15.1(2), the Lender may not assign all or any part
of its rights to or have any of its obligations assumed by any private equity
fund or hedge fund that in the ordinary course of business invests in debt (a)
considered to be very weak, (b) where the issuer of such debt is in imminent
default to its creditor(s), or (c) where the issuer of such debt is in
insolvency proceedings, unless, in each case, an Event of Default shall have
occurred and be continuing or upon the exercise of any rights pursuant to
Section 13.2.

--------------------------------------------------------------------------------

- 82 -

(4) The Lender may disclose to any prospective Assignee, on a confidential
basis, such information concerning the Credit Parties, their businesses and
properties as it considers appropriate, without liability to any Credit Party.

Section 15.2 Amendments

No amendment or waiver of any provision of this Agreement or consent to any
departure by a party from any provision of this Agreement will be effective
unless it is in writing, and any such amendment, modification, waiver or consent
will be effective only in the specific instance, for the specific purpose and
for the specific length of time for which it is given.

Section 15.3 Notice

Unless otherwise specified, any notice or other communication required or
permitted to be given to a party under this Agreement shall be in writing and
may be delivered personally or sent by prepaid registered mail, e-mail, PDF or
facsimile, to the address, e-mail address or facsimile number of the party set
out beside its name at the foot of this Agreement to the attention of the Person
there indicated or to such other address, e-mail address, facsimile number or
other Person's attention as the party may have specified by notice in writing
given under this Section. Any notice or other communication shall be deemed to
have been given (i) if delivered personally, when received; (ii) if mailed,
subject to Section 15.4, on the fifth Business Day following the date of
mailing; (iii) if sent by facsimile or e-mail, on the Business Day when the
appropriate confirmation of receipt has been received if the confirmation of
receipt has been received before 3:00 p.m. on that Business Day or, if the
confirmation of receipt has been received after 3:00 p.m. on that Business Day,
on the next succeeding Business Day; and (iv) if sent by facsimile or e-mail on
a day which is not a Business Day, on the next succeeding Business Day on which
confirmation of receipt has been received. All communication with any Credit
Party hereunder may be directed through the Canadian Borrower. For greater
certainty, any notice or other document or instrument which is required to be
given or delivered to any Credit Party hereunder shall be deemed (unless notice
to such Credit Party is required by Applicable Law) to have been given to and
received by such Credit Party if given to the Canadian Borrower.

Section 15.4 Disruption of Postal Service

If a notice has been sent by prepaid registered mail and before the fifth
Business Day after the mailing there is a discontinuance or interruption of
regular postal service so that the notice cannot reasonably be expected to be
delivered within five Business Days after the mailing, the notice will be deemed
to have been given when it is actually received (or upon refusal of receipt).

Section 15.5 Environmental Indemnity

Each Credit Party shall, and does hereby, indemnify and hold each Indemnified
Person harmless from and against any and all Claims and Losses incurred or
suffered by, or asserted against, the Indemnified Person, with respect to or as
a direct or indirect result of, (a) the presence on or under, or any Release of
any Hazardous Substance from any of the Collateral, comprising real property or
any other real properties owned or used by any of the Credit Parties or any
Subsidiary or any of their successors and assigns; or (b) the breach of any
Applicable Laws by any mortgagor, owner, lessee or occupant of such properties.
The obligations of each of the Credit Parties under this Section 15.5 shall
survive the repayment of the other Obligations and the termination of the
Facilities.

--------------------------------------------------------------------------------

- 83 -

Section 15.6 Further Assurances

Each Credit Party agrees to comply with all terms and conditions of each of the
Credit Documents and, at any time and from time to time, upon request of the
Lender, to execute and deliver to the Lender, such further Credit Documents or
instruments and shall do or cause to be done such further acts as the Lender may
deem necessary or desirable to ensure such compliance, to give effect to the
intent of the Credit Documents and to secure the Obligations, including, without
limitation, executing and delivering, or causing to be executed and delivered,
such further Credit Documents or instruments as may be necessary or desirable to
(i) give the Lender a first priority Lien in any and all property and assets now
or hereafter acquired by any Credit Party, subject only to Permitted Liens, and
(ii) to assign all or any part of the Lender’s rights and obligations hereunder
to any Assignee.

Section 15.7 Judgment Currency

If for the purpose of obtaining judgment in any court it is necessary to convert
all or any part of the liabilities or any other amount due to the Lender in
respect of any of the Borrowers’ obligations under this Agreement in any
currency (the “Original Currency”) into another currency (the “Other Currency”),
each Credit Party to the fullest extent that it may effectively do so, agrees
that the rate of exchange used shall be that at which, in accordance with normal
banking procedures, the Lender could purchase the Original Currency with the
Other Currency on the Business Day preceding that on which final judgment is
paid or satisfied. The obligations of the applicable Borrower in respect of any
sum due in the Original Currency from it to the Lender shall, notwithstanding
any judgment in any Other Currency, be discharged only to the extent that on the
Business Day following receipt by the Lender of any sum adjudged to be so due in
such Other Currency the Lender may, in accordance with its normal banking
procedures, purchase the Original Currency with such Other Currency. If the
amount of the Original Currency so purchased is less than the sum originally due
to the Lender in the Original Currency, each Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Lender
against such Loss, and if the amount of the Original Currency so purchased
exceeds the sum originally due to the Lender in the Original Currency, the
Lender agrees to remit such excess to the applicable Borrower.

Section 15.8 Waivers

No failure to exercise, and no delay in exercising, on the part of the Lender,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, remedy, power or privilege
shall preclude the exercise of any other right, remedy, power or privilege.

--------------------------------------------------------------------------------

- 84 -

Section 15.9 Reimbursement of Expenses

The Credit Parties jointly and severally agree to: (a) pay or reimburse the
Lender on demand, for all of its reasonable out-of-pocket costs and expenses
(including reasonable legal fees and disbursements) incurred in connection with
the preparation, negotiation and execution of this Agreement and the other
Credit Documents including any subsequent amendments of this Agreement or any
other Credit Document, and the consummation and the administration of the
transactions contemplated hereby including the reasonable fees and disbursements
of counsel to the Lender; and (b) pay or reimburse, on demand, the Lender for
all its costs and expenses (including legal fees) incurred in connection with
the determination, preservation and enforcement of any responsibilities, rights
and remedies under this Agreement and the other Credit Documents, including the
reasonable fees and disbursements of its counsel. The obligations of the Credit
Parties under this Section 15.9 shall survive the repayment of all Advances and
the termination of the Facilities.

Section 15.10 Governing Law

This Agreement and each of the Credit Documents (unless the particular Credit
Document otherwise provides) are governed by, and are to be construed and
interpreted in accordance with, the laws of the Province of British Columbia and
the laws of Canada applicable therein.

Section 15.11 Submission to Jurisdiction

Each Credit Party irrevocably submits to the non-exclusive jurisdiction of the
courts of the Province of British Columbia and hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such court. Each Credit Party hereby irrevocably waives, to the fullest
extent it may effectively do so, the defence of an inconvenient forum to the
maintenance of such action or proceeding. Each Credit Party hereby irrevocably
consents to the service of any and all process in such action or proceeding by
the delivery of such process to such Borrower at its address provided in
accordance with Section 15.3.

Section 15.12 Waiver of Trial by Jury

Each Credit Party hereby knowingly voluntarily and intentionally waive any
rights they may have to a trial by jury in respect of any litigation based on,
or arising out of, under, or in connection with, this Agreement or any other
Credit Document, or any course of conduct, course of dealing, statements
(whether oral or written) or actions of the Lender or of the applicable Borrower
or any other Credit Parties. Each Credit Party acknowledge and agree that they
have received full and sufficient consideration for this provision (and each
other provision of each other Credit Document to which it is a party) and that
this provision is a material inducement for the Lender entering into this
Agreement and each other Credit Document.

Section 15.13 Counterparts

This Agreement and the Credit Documents may be executed and delivered in any
number of counterparts, each of which when executed and delivered is an original
but all of which taken together constitute one and the same instrument. This
Agreement and the Credit Documents may be executed and delivered by facsimile
transmission or PDF and each of the parties hereto may rely on such facsimile
signature of PDF as though that facsimile signature or PDF were an original
hand-written signature.

--------------------------------------------------------------------------------

- 85 -

Section 15.14 Excluded Subsidiaries

The parties hereto acknowledge and agree that each Excluded Subsidiary is not a
Credit Party for purposes of this Agreement or any of the Credit Documents.

Section 15.15 Entire Agreement

This Agreement and all other Credit Documents constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements, negotiations, discussions, undertakings,
representations, warranties and understandings, whether written or oral.

Section 15.16 Acknowledgement

Each Credit Party hereby acknowledges, confirms and agrees that all Credit
Documents (including without limitation Security documents) previously, now or
hereafter delivered by such Credit Party in favour of the Lender remain in full
force and effect in accordance with their respective terms, subject to any
amendments thereof from time to time. For greater certainty, each Credit Party
that has previously executed and delivered a Security Document hereby
acknowledges and confirms that each such Security document secures the
obligations of such Credit Party under and in connection with this Agreement and
all other relevant Credit Documents.

[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------

[g853826exhibit10-3x91x1.jpg]

--------------------------------------------------------------------------------

[g853826exhibit10-3x92x1.jpg]

--------------------------------------------------------------------------------

[g853826exhibit10-3x93x1.jpg]

--------------------------------------------------------------------------------

[g853826exhibit10-3x94x1.jpg]

--------------------------------------------------------------------------------

[g853826exhibit10-3x95x1.jpg]

--------------------------------------------------------------------------------

[g853826exhibit10-3x96x1.jpg]

--------------------------------------------------------------------------------

SCHEDULE 11.1 (d)

BUSINESS AND OPERATIONS

Village Farms International, Inc. is a corporation incorporated under the laws
of Canada and extra-provincially registered in the Province of British Columbia
with its principal place of business at 4700 8th Street, Delta, BC V4K 3N3.

Village Farms Canada GP, Inc. is a corporation incorporated under the laws of
Canada and extra- provincially registered in the Province of British Columbia
with its principal place of business at 4700 8th Street, Delta, BC V4K 3N3 and
is the general partner of Village Farms Canada Limited Partnership.

Village Farms Canada Limited Partnership is a partnership formed under the laws
of the Province of British Columbia with its principal place of business at 4700
8th Street, Delta, BC V4K 3N3.

VF Operations Canada, Inc. is a corporation incorporated under the laws of
Canada and extra- provincially registered in the Province of British Columbia
with its principal place of business at 4700 8th Street, Delta, BC V4K 3N3.

Agro Power Development, Inc. is a corporation incorporated under the laws of
Delaware with its principal place of business at 195 International Parkway,
Suite 100, Heathrow, Florida 32746.

Village Farms of Delaware, L.L.C. is a corporation incorporated under the laws
of Delaware with its principal place of business at 195 International Parkway,
Suite 100, Heathrow, Florida 32746.

VF US Holdings, Inc. is a corporation incorporated under the laws of Delaware
with its principal place of business at 195 International Parkway, Suite 100,
Heathrow, Florida 32746.

Village Farms, L.P. is a partnership formed under the laws of Delaware with its
principal place of business at 195 International Parkway, Suite 100, Heathrow,
Florida 32746.

--------------------------------------------------------------------------------

SCHEDULE 11.1 (e)

APPROVALS

Village Farms Canada Limited Partnership

• GST/HST #837792126RT00001

• Greenhouse Producer Class 1 – Producer No. 2254, License #12439

• B.C. Marketing Commission – Class I Designated Agency Licence – License No.
2013/14 – 3990.

Village Farms L.P.

• PACA License #20020270

--------------------------------------------------------------------------------

SCHEDULE 11.1 (j)

LITIGATION

None.

--------------------------------------------------------------------------------

SCHEDULE 11.1 (l)

TAXES

None.

--------------------------------------------------------------------------------




SCHEDULE 11.1 (m)

EQUITY INTERESTS

Village Farms International, Inc.

 

 

Total

 

 

# of Units/Shares

Units/Shares

 

Issuer

Owned

Outstanding

Certificate No.

Village Farms Canada

36,500,000 Class

36,500,010

◆

Limited Partnership

B Units

 

 

Inc.

 

 

 

Village Farms Canada

10 Common

10

C2

GP, Inc.

Shares

 

 

Village Farms Canada GP, Inc.

 

 

Total

 

 

# of Units

Units

 

Issuer

Owned

Outstanding

Certificate No.

Village Farms Canada

10 Class A Units

36,500,010

A-1

Limited Partnership

 

 

 

Inc.

 

 

 

Village Farms Canada Limited Partnership

 

 

Total

 

 

# of Shares

Shares

 

Issuer

Owned

Outstanding

Certificate No.

VF Operations Canada,

500,010 Common

500,010

C2 (for 10 Common

Inc.

shares

 

shares) and C3 (for

 

 

 

500,000 Common shares)

VP Operations Canada, Inc.

 

 

Total

 

 

 

Common

 

 

# of Shares

Shares

 

Issuer

Owned

Outstanding

Certificate No.

VF U.S. Holdings Inc.

3,000

3,000

 

 

 

 

 


--------------------------------------------------------------------------------




Agro Power Development, Inc.

 

 

Total

 

 

# of Shares/Units

Shares/Units

 

Issuer

Owned

Outstanding

Certificate No.

Village Farms of

N/A

N/A

N/A

Delaware, L.L.C.

 

 

 

Village Farms L.P.

99% LP Interest

 

 

Village Farms of Delaware, L.L.C.

 

 

Total

 

 

 

Units

 

Issuer

Units Owned

Outstanding

Certificate No.

Village Farms L.P.

1% GP Interest

 

 

 

 

 

 

 

 

VF US Holdings, Inc.

 

 

Total

 

 

 

Common

 

 

# of Shares

Shares

 

Issuer

Owned

Outstanding

Certificate No.

Agro Power

.2556 Class B

.2556 Class B shares

16B

Development, Inc.

shares

 

 

Village Farms, L.P.

Nil.

--------------------------------------------------------------------------------

SCHEDULE 11.1 (s)

INTELLECTUAL PROPERTY

Village Farms, L.P.

Mark ↓

Country

App.

App.

Reg.

Reg. Date

Classes

Goods

Next Action Due

 

 

Number

Date

Number

 

 

 

 

BABY BEEFS

USA

75/528439

7/29/1998

2,422,551

1/23/2001

(31)

fresh fruit

REGISTERED

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

vegetables

Renewal Due:

 

 

 

 

 

 

 

 

01/23/2021

DELECTABL

USA

85/388190

8/3/2011

4,227,181

10/16/2012

(31)

Fresh fruit

REGISTERED

E TOV

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

vegetables

Sec. 8&15 Aff. Due:

 

 

 

 

 

 

 

 

10/16/2018

EXQUISITE

USA

85/371657

7/14/2011

 

 

(31)

Fresh fruit

REGISTERED

HEIRLOOM

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

vegetables

Renewal Due:

 

 

 

 

 

 

 

 

04/16/2018

FROM OUR

USA

77/451941

4/18/2008

3,530,916

11/11/2008

(31)

fresh fruits

REGISTERED

HOUSE TO

 

 

 

 

 

 

and

 

YOUR HOME

 

 

 

 

 

 

vegetables

Sec. 8&15 Aff. Due:

 

 

 

 

 

 

 

 

11/11/2014

FROM OUR

USA

75/234479

1/31/1997

2,142,404

3/10/1998

(31)

fresh

REGISTERED

HOUSE TO

 

 

 

 

 

 

greenhouse

 

YOUR HOME

 

 

 

 

 

 

tomatoes

Renewal Due:

 

 

 

 

 

 

 

 

03/10/2018

GOOD FOR

Canada

1551959

11/14/2011

 

 

()

Fresh fruits

PENDING

THE EARTH

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

vegetables

Advertised in the

 

 

 

 

 

 

 

 

Trade-marks Journal on

 

 

 

 

 

 

 

 

12/26/2012

HEAVENLY

USA

85/371713

7/14/2011

4,124,908

4/10/2012

(31)

Fresh fruit

REGISTERED

VILLAGIO

 

 

 

 

 

 

and

 

MARZANO

 

 

 

 

 

 

vegetables

Sec. 8 & 15 Aff. Due:

 

 

 

 

 

 

 

 

4/10/2018

HEAVENLY

Canada

1551958

11/14/2011

 

 

()

Fresh fruit

PENDING

VILLAGIO

 

 

 

 

 

 

and

 

MARZANO

 

 

 

 

 

 

vegetables

Declaration of Intent to

 

 

 

 

 

 

 

 

Use Due: 11/14/2014

HOME

USA

75/528441

7/29/1998

2,601,432

7/30/2002

(31)

fresh fruit

REGISTERED

CHOICE

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

vegetables

Renewal Due:

 

 

 

 

 

 

 

 

7/30/2022

HYDRO

USA

77/563397

9/5/2008

3,687,265

9/22/2009

(31)

fresh

REGISTERED

BITES

 

 

 

 

 

 

vegetables;

 

 

 

 

 

 

 

 

raw

Sec. 8&15 Aff. Due:

 

 

 

 

 

 

 

vegetables;

9/22/2015

 

 

 

 

 

 

 

fresh fruits;

 

 

 

 

 

 

 

 

unprocessed

 

 

 

 

 

 

 

 

fruits

 

HYDROPERF

Canada

1454391

10/6/2009

781,352

11/2/2010

()

fresh

REGISTERED

ECT

 

 

 

 

 

 

vegetables

 

 

 

 

 

 

 

 

and fresh

Renewal Due:

 

 

 

 

 

 

 

fruits

11/2/2025

HYDROPERF

Mexico

1063658

1/28/2010

1,151,189

1/28/2010

(31)

fresh fruits

REGISTERED

ECT

 

 

 

 

 

 

& vegetables

 

 

 

 

 

 

 

 

and

Renewal Due:

 

 

 

 

 

 

 

tomatoes,

01/28/2020


--------------------------------------------------------------------------------




Mark ↓

Country

App.

App.

Reg.

Reg. Date

Classes

Goods

Next Action Due

 

 

Number

Date

Number

 

 

 

 

 

 

 

 

 

 

 

cucumbers

 

 

 

 

 

 

 

 

and peppers

 

HYDROPERF

USA

77/451943

4/18/2008

3,530,917

11/11/2008

(31)

fresh fruits

REGISTERED:

ECT

 

 

 

 

 

 

 

Sec. 8&15 Aff. Due:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/11/2014

HYDROPERF

USA

78/406394

4/22/2004

2,993,371

9/6/2005

(31)

unprocessed

REGISTERED

ECT

 

 

 

 

 

 

vegetables;

 

 

 

 

 

 

 

 

fresh

Renewal Due:

 

 

 

 

 

 

 

vegetables

9/6/2015

HYDROPERF

USA

77/443507

4/9/2008

 

 

(31)

Fresh

PENDING

ECT

 

 

 

 

 

 

tomatoes

 

CAMPARI

 

 

 

 

 

 

 

Application suspended

 

 

 

 

 

 

 

 

as of 8/6/2008

HYDROPERF

Mexico

1151455

1/31/2011

1,215,081

4/29/2011

(31)

fresh fruit &

REGISTERED

ECT

 

 

 

 

 

 

vegetables

 

VILLAGE

 

 

 

 

 

 

and

Renewal Due:

FARMS &

 

 

 

 

 

 

tomatoes,

1/31/2021

DESIGN

 

 

 

 

 

 

cucumbers

 

[g853826exhibit10-3xu003.jpg]

 

 

 

 

 

 

and peppers;
transport;
packaging
and storage
of goods

 

HYDROPERF

Mexico

1063660

1/28/2010

1,182,912

10/7/2010

(39)

transport

REGISTERED

ECT

 

 

 

 

 

 

services;

 

VILLAGE

 

 

 

 

 

 

packing and

Renewal Due:

FARMS

 

 

 

 

 

 

storage of

1/28/2020

GREENHOUS

 

 

 

 

 

 

merchandise

 

E GROWN &

 

 

 

 

 

 

, excluding

 

DESIGN

 

 

 

 

 

 

specifically

 

 

 

 

 

 

 

 

gas

 

[g853826exhibit10-3xu004.jpg]

 

 

 

 

 

 

transportatio
n and
storage l.p.

 

JUICY

USA

85/371632

7/14/2011

4,092,589

1/24/2012

(31)

Fresh fruit

REGISTERED

BEEFSTEAK

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

vegetables

A Sec. 8&15 Aff. Due:

 

 

 

 

 

 

 

 

1/24/2018

LIP-SMACKN'

USA

85/388208

8/3/2011

4,234,981

10/30/2012

(31; 35;

fresh fruits

REGISTERED

GRAPES

 

 

 

 

 

42)

and

 

 

 

 

 

 

 

 

vegetables;

A Sec. 8&15 Aff. Due:

 

 

 

 

 

 

 

business

10/30/2018

 

 

 

 

 

 

 

consulting

 

 

 

 

 

 

 

 

services in

 

 

 

 

 

 

 

 

the field of

 

 

 

 

 

 

 

 

monitoring,

 

 

 

 

 

 

 

 

controlling

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

managing

 

 

 

 

 

 

 

 

greenhouse

 

 

 

 

 

 

 

 

environment

 

 

 

 

 

 

 

 

s of others,

 

 

 

 

 

 

 

 

business

 

 

 

 

 

 

 

 

management

 

 

 

 

 

 

 

 

of

 

 

 

 

 

 

 

 

greenhouses

 

 

 

 

 

 

 

 

for others;

 


--------------------------------------------------------------------------------




Mark ↓

Country

App.

App.

Reg.

Reg. Date

Classes

Goods

Next Action Due

 

 

Number

Date

Number

 

 

 

 

 

 

 

 

 

 

 

research and

 

 

 

 

 

 

 

 

development

 

 

 

 

 

 

 

 

; design and

 

 

 

 

 

 

 

 

development

 

 

 

 

 

 

 

 

of

 

 

 

 

 

 

 

 

greenhouses

 

 

 

 

 

 

 

 

for others

 

MINI

USA

78/479281

9/7/2004

3,160,160

10/17/2006

(31)

fresh

REGISTERED

SENSATIONS

 

 

 

 

 

 

tomatoes

Renewal Due:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10/17/2016

PURE REBEL

USA

85/388204

8/3/2011

 

 

(31)

Fresh fruit

PENDING

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

vegetables

The Notice of Approval

 

 

 

 

 

 

 

 

of the Second Extension

 

 

 

 

 

 

 

 

of Time Request to file

 

 

 

 

 

 

 

 

a Statement of Use was

 

 

 

 

 

 

 

 

sent on 3/19/2013

RED

USA

76/387890

3/26/2002

2,738,773

7/15/2003

(31)

fresh

REGISTERED

SPLENDOR

 

 

 

 

 

 

vegetables,

 

 

 

 

 

 

 

 

namely

Renewal Due:

 

 

 

 

 

 

 

tomatoes

7/15/2013

RED

USA

77/443508

4/9/2008

 

 

(31)

Fresh

PENDING

SPLENDOR

 

 

 

 

 

 

tomatoes

 

CAMPARI

 

 

 

 

 

 

 

Application suspended

 

 

 

 

 

 

 

 

as of 8/6/2008

SAVORY

USA

85/371660

7/14/2011

4,092,590

1/24/2012

(31)

Fresh fruit

REGISTERED

ROMA

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

vegetables

Sec. 8&15 Aff. Due:

 

 

 

 

 

 

 

 

1/24/2018

SCRUMPTIO

USA

85/388197

8/3/2011

4,231,065

10/23/2012

(31)

Fresh

REGISTERED

US MINIS

 

 

 

 

 

 

vegetables

Sec. 8&15 Aff. Due:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10/23/2018

SINFULLY

Canada

1456301

10/21/2009

778,523

9/30/2010

()

Fresh

REGISTERED

SWEET

 

 

 

 

 

 

vegetables

 

 

 

 

 

 

 

 

and fresh

Renewal Due:

 

 

 

 

 

 

 

fruits

9/30/2025

SINFULLY

USA

77/443511

4/9/2008

 

 

(31)

Fresh

PENDING

SWEET

 

 

 

 

 

 

tomatoes

 

CAMPARI

 

 

 

 

 

 

 

Application suspended

 

 

 

 

 

 

 

 

as of 8/6/2008

SWEET

USA

85/371628

7/14/2011

4,148,072

5/22/2012

(31)

Fresh

REGISTERED

BELLS

 

 

 

 

 

 

vegetables

Sec. 8&15 Aff. Due:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/22/2018

TRIANA

USA

77/167599

4/27/2007

3,481,665

8/5/2008

(31)

Fresh

REGISTERED

 

 

 

 

 

 

 

vegetables;

 

 

 

 

 

 

 

 

Raw

Sec. 8&15 Aff. Due

 

 

 

 

 

 

 

vegetables;

8/5/2014

 

 

 

 

 

 

 

Raw fruits;

 

 

 

 

 

 

 

 

Unprocessed

 

 

 

 

 

 

 

 

fruits

 

VILLAGE

Canada

1454390

10/6/2009

786,166

12/30/2010

()

fresh

REGISTERED

FARMS

 

 

 

 

 

 

vegetables

 

 

 

 

 

 

 

 

and fresh

Renewal Due:

 

 

 

 

 

 

 

fruits

12/30/2025


--------------------------------------------------------------------------------




Mark ↓

Country

App.

App.

Reg.

Reg. Date

Classes

Goods

Next Action Due

 

 

Number

Date

Number

 

 

 

 

 

VILLAGE

Turkey

2010/16443

3/12/2010

2010/16443

06/16/2011

(31;

44;

fresh fruit

REGISTERED

FARMS

 

 

 

 

 

45)

 

and

 

 

 

 

 

 

 

 

 

vegetables;

Renewal Due:

 

 

 

 

 

 

 

 

greenhouse

3/12/2020

 

 

 

 

 

 

 

 

services;

 

 

 

 

 

 

 

 

 

licensing

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

consulting in

 

 

 

 

 

 

 

 

 

the fields of

 

 

 

 

 

 

 

 

 

greenhouse

 

 

 

 

 

 

 

 

 

technology

 

 

 

 

 

 

 

 

 

and know-

 

 

 

 

 

 

 

 

 

how

 

VILLAGE

USA

74/140519

2/19/1991

1,704,348

7/28/2002

(31)

 

agricultural

REGISTERED

FARMS

 

 

 

 

 

 

 

products;

 

 

 

 

 

 

 

 

 

namely,

Renewal Due:

 

 

 

 

 

 

 

 

fresh

7/28/2022

 

 

 

 

 

 

 

 

vegetables

 

 

 

 

 

 

 

 

 

and fresh

 

 

 

 

 

 

 

 

 

fruits

 

VILLAGE

USA

85/374049

7/18/2011

4,227,034

10/16/2012

(31;

35;

fresh fruits

REGISTERED

FARMS

 

 

 

 

 

42)

 

and

 

GREENHOUS

 

 

 

 

 

 

 

vegetables;

Sec. 8&15 Aff. Due:

E GROWN &

 

 

 

 

 

 

 

business

10/16/2018

DESIGN

 

 

 

 

 

 

 

consulting

 

 

 

 

 

 

 

 

 

services in

 

[g853826exhibit10-3xu001.jpg]

 

 

 

 

 

 

 

the field of
monitoring,
controlling
and
managing
greenhouse
environment
s of others;
business
management
of
greenhouses
for others;
research and
development
; design and
development
of
greenhouses
for others

 

VILLAGE

Canada

1554840

12/02/2011

 

 

()

 

fresh fruits

PENDING

FARMS

 

 

 

 

 

 

 

and

 

GREENHOUS

 

 

 

 

 

 

 

vegetables

Advertised in the

E GROWN &

 

 

 

 

 

 

 

 

Trade-marks Journal on

DESIGN

 

 

 

 

 

 

 

 

1/23/2013

[g853826exhibit10-3xu002.jpg]

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




Mark ↓

Country

App.

App.

Reg.

Reg. Date

Classes

Goods

Next Action Due

 

 

Number

Date

Number

 

 

 

 

Villagefarms.x

Domain

 

12/1/2011

 

 

 

 

“BLOCK” registration

xx

 

 

 

 

 

 

 

(prevents others from

 

 

 

 

 

 

 

 

registering or using .xxx

 

 

 

 

 

 

 

 

domain)

                 

 

 

 

 

 

 

 

 

Renewal Due:

 

 

 

 

 

 

 

 

12/1/2021

WHERE

USA

78/532675

12/15/2004

3,091,531

5/9/2006

(31)

fresh fruits

REGISTERED

FRESHNESS

 

 

 

 

 

 

and

 

IS ALWAYS

 

 

 

 

 

 

vegetables

Renewal Due: 5/9/2016

IN SEASON

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

SCHEDULE 11.1 (t)

REAL PROPERTY AND LOCATIONS OF COLLATERAL

Village Farms International, Inc.

Owned Real Property

• 4700 80th Street, Delta, British Columbia

• 4431 80th Street, Delta, British Columbia

• 4526 80th Street, Delta, British Columbia

Leased Real Property

None.

Village Farms Canada GP, Inc.

Owned Real Property

None.

Leased Real Property

None.

Village Farms Canada Limited Partnership

Owned Real Property

None.

Leased Real Property

5355 152nd Street, Surrey, British Columbia

VP Operations Canada, Inc.

Owned Real Property

None.

--------------------------------------------------------------------------------

Leased Real Property

None.

Agro Power Development, Inc.

Owned Real Property

None.

Leased Real Property

None.

Village Farms of Delaware, L.L.C.

Owned Real Property

None.

Leased Real Property

None.

VF US Holdings, Inc.

Owned Real Property

None.

Leased Real Property

None.

--------------------------------------------------------------------------------

Village Farms L.P.

Owned Real Property

• State Highway 17 North, Marfa, Presidio, Texas.

• State Highway 17 North, Fort Davis, Jeff Davis, Texas.

• 713 North Loop 464, Monahans, Ward, Texas

Leased Real Property

• 2901 Northern Cross Blvd. Suite 121, Fort Worth, Tarrant, Texas.

• 3985 70th Ave. E, Suite C, Fife, Pierce, Washington.

• 200 Center Point Blvd., New Castle, New Castle, Delaware.

• 195 International Parkway, Suite 100, Seminole, Florida.

• 99 Corbett Way, Eatontown, Monmouth, New Jersey.

--------------------------------------------------------------------------------

SCHEDULE 11.1 (u)(i)

ENVIRONMENTAL MATTERS

None.

--------------------------------------------------------------------------------

SCHEDULE 11.1 (w)

MATERIAL CONTRACTS AND LICENCES

Village Farms Canada Limited Partnership

• GST/HST #837792126RT00001

• Greenhouse Producer Class 1 – Producer No. 2254, License #12439

• B.C. Marketing Commission – Class I Designated Agency Licence – License No.
2013/14 – 3990.

Village Farms L.P.

• PACA License #20020270

--------------------------------------------------------------------------------

SCHEDULE 11.1 (x)

EXISTING DEBT

Existing intercompany debt between the Credit Parties entered into in the
ordinary course of business, including intercompany debt owing by Village Farms
DR SRL to Village Farms L.P. in the amount of $1,857,322 as of July 31, 2013.

Indebtedness to Farm Credit Canada in the maximum principal amount of
US$58,000,000 pursuant to the credit agreement dated March 28, 2013.

--------------------------------------------------------------------------------




SCHEDULE 11.1 (hh)

DEPOSIT ACCOUNTS

Temporary Accounts (to be Closed once BMO accounts are fully operational and all
outstanding checks clear) 

Account Name

Financial Institution

Account Number

 

 

 

Village Farms L.P. Operating Account

Wells Fargo

2030000517529

 

 

 

Village Farms L.P. Payroll Account

Wells Fargo

4125502898

 

 

 

Village Farms L.P. Lockbox

Wells Fargo

N/A

 

 

 

Village Farms Canada Limited Partnership Operating - CAD

HSBC

10270016089683001

 

 

 

Village Farms Canada Limited Partnership Operating - USD

HSBC

10270016089683070

 

 

 

Village Farms Canada Limited Partnership Operating - EUR

HSBC

10270016089683270

 

 

 

Village Farms Canada Limited Partnership Payroll - CAD

HSBC

10270016089683003

 

 

 

Permanent Accounts (accounts to remain open till BMO opens banking operations in
local area)

Account Name

Financial Institution

Account Number

 

 

 

Village Farms L.P. – Presidio Operating Account

Marfa National Bank

1362687

 

 

 

Village Farms L.P. – Presidio Payroll Account

Marfa National Bank

1362695

 

 

 

Village Farms L.P. – Fort Davis Operating Account

Fort Davis State Bank

519693

 

 

 

Village Farms L.P. – Fort Davis Payroll Account

Fort Davis State Bank

519693

 

 

 

Village Farms L.P. – Monahans Operating Account

West Texas State Bank

1850334

 

 

 

Village Farms L.P. – Monahans Payroll Account

West Texas State Bank

1850337

 

 

 


--------------------------------------------------------------------------------

SCHEDULE 12.1 (4)

INSURANCE

See Attached

--------------------------------------------------------------------------------

SCHEDULE 12.2(8)

TRANSACTIONS WITH AFFILIATES

Non arms-length sales of inventory for cash and/or debt entered into between the
Credit Parties from time to time.

--------------------------------------------------------------------------------

EXHIBIT “A”

FORM OF BORROWING BASE CERTIFICATE

See Attached

--------------------------------------------------------------------------------

EXHIBIT “B”

COMPLIANCE CERTIFICATE

This Compliance Certificate is furnished on behalf of the Canadian Borrower and
the US Borrower to Bank of Montreal, as Lender, pursuant to, as applicable,
Sections 11.1(a) and/or 13.1(5) of the credit agreement dated as of August 29,
2013, entered into among, inter alia, Village Farms Canada Limited Partnership
and Village Farms, L.P., as Borrowers, and Bank of Montreal, as Lender, (as such
agreement may be amended, restated, amended and restated, renewed or replaced at
any time and from time to time, the “Credit Agreement”). Unless otherwise
defined herein, the terms used in this Compliance Certificate have the meanings
ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF THE BORROWERS THAT:

1. I am the duly elected ______________________________ of Village Farms Canada
GP Inc. (in its capacity as general partner of the Borrower).

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of each of the Canadian Borrower and the US Borrower during the
accounting period covered by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth below.

4. The financial statements required by Section 13.1(5) of the Credit Agreement
and being furnished to you concurrently with this certificate are, to the best
of my knowledge, true, correct and complete, as of the dates and for the periods
covered thereby.

5. The attachment hereto sets forth financial data and computations evidencing
compliance with the covenants in Section 13.3 of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct, and have been made in accordance with the relevant Sections of the
Credit Agreement.

6. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, is taking, or proposes to
take with respect to each such condition or event:

[insert details]

7. None of the issued and outstanding shares of the capital stock of the
Borrower is subject to a Lien other than Permitted Liens.

8. The Borrower and each other Credit Party is Solvent.

--------------------------------------------------------------------------------




2

9. All property of the Borrower and each other Credit Party is free and clear of
all Liens other than Permitted Liens.

The foregoing certifications, together with the computations set forth in the
attachment hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of
___________________, _____.

VILLAGE FARMS CANADA LIMITED

PARTNERSHIP, by its general partner, VILLAGE

FARMS CANADA GP INC.

Per: _____________________________________________

Name:

Title:

--------------------------------------------------------------------------------




EXHIBIT “C”

DRAWDOWN NOTICE

Date: ________________________

To: Bank of Montreal, as Lender

Ladies and Gentlemen:

The undersigned [Village Farms Canada Limited Partnership/Village Farms, L.P.]
(the “Borrower”) refers to the credit agreement dated as of August 29¸ 2013 (as
the same may be amended, varied, supplemented, restated, amended and restated,
renewed or replaced at any time and from time to time, the “Credit Agreement”)
entered into among, inter alia, the Borrower, as Borrower, and Bank of Montreal,
as Lender. Capitalized terms used but not defined herein have the meaning
assigned to such terms in the Credit Agreement. The Borrower hereby notifies
you, pursuant to Section 2.5 of the Credit Agreement, of its request for the
following Advance:

1) Credit Facility:       2) Amount and Currency:       3) Drawdown Date:      

4) Prime Rate Loan, Base Rate Loan, LIBOR Loan, US Prime Rate Loan, Bankers’
Acceptances Letters of Credit or Hedging Arrangements:

     

5) Contract Period for LIBOR Loan, Bankers’ Acceptances, Letters of Credit or
Hedging Arrangements:

     

6) Beneficiary:

[for Letters of Credit only]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Drawdown Date, immediately after the
Advance and the application of the proceeds therefrom:

(a) immediately after such Advance, (i) the sum in Canadian Dollars of the
aggregate outstanding principal amount of all Advances outstanding from the
Lender under that Facility shall not exceed the maximum aggregate principal
amount available under that Facility or the Borrowing Base, (ii) no Advance
under any Facility shall have a Contract Period that extends beyond, if
applicable, the Maturity Date of that Facility, and (iii) the aggregate amount
of Letters of Credit outstanding will not exceed Cdn.$3,500,000 in respect of
the Revolving Facility;

(b) no Default or Event of Default shall have occurred and be continuing; and

--------------------------------------------------------------------------------




2

(c) the representations and warranties of the Borrower and each other Credit
Party contained in the Credit Agreement are and will be accurate.

VILLAGE FARMS CANADA LIMITED

PARTNERSHIP, by its general partner, VILLAGE

FARMS CANADA GP INC.

Per: __________________________________________

Name:

Title:

VILLAGE FARMS, L.P. by its general partner,

VILLAGE FARMS OF DELAWARE, LLC

Per: __________________________________________

Name:

Title:

--------------------------------------------------------------------------------




EXHIBIT “D”

NOTICE OF ROLLOVER/CONVERSION

Date: ________________________

To: Bank of Montreal, as Lender

Ladies and Gentlemen:

The undersigned [Village Farms Canada Limited Partnership/Village Farms, L.P.]
(the “Borrower”) refers to the credit agreement dated as of August 29, 2013 (as
the same may be amended, restated, amended and restated, renewed or replaced
from time to time, the “Credit Agreement”) entered into among, inter alia, the
Borrower, as Borrower, and Bank of Montreal, as Lender. Capitalized terms used
but not defined herein have the meaning assigned to such terms in the Credit
Agreement. The Borrower hereby notifies you, pursuant to Section 2.9 of the
Credit Agreement, of the following:

1. Accommodation (or portions thereof) to which notice applies       2. Date of
Rollover/Conversion       3. New Type of Advance [if Advance are to be
converted] or repayment      

4. Next succeeding Contract Period [if Advances are converted rolled over to
Libor Loans, Letters of Credit, Letters of Guarantee or Bankers’ Acceptances]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Rollover Date, as applicable, immediately
after the Rollover, as applicable, and the application of the proceeds
therefrom:

(a) immediately after such Rollover or Conversion (i) the sum in Canadian
Dollars of the aggregate outstanding principal amount of all Advances
outstanding from the Lender under the relevant Facility shall not exceed the
maximum aggregate principal amount available under that Facility or, in the case
of the Revolving Facility, the Borrowing Base, (ii) no Advance under any
Facility shall have a Contract Period that extends beyond, if applicable, the
Maturity Date of that Facility, and (iii) the aggregate amount of Letters of
Credit will not exceed Cdn$3,500,000 in respect of the Revolving Facility;

(b) no Default or Event of Default shall have occurred and be continuing; and

--------------------------------------------------------------------------------




2

(c) the representations and warranties of the Borrower and each other Credit
Party contained in the Credit Agreement are true and correct on the date hereof
and will be true and correct on the date of such Rollover Date.

VILLAGE FARMS CANADA LIMITED

PARTNERSHIP, by its general partner, VILLAGE

FARMS CANADA GP INC.

Per: ____________________________________________

Name:

Title:

VILLAGE FARMS, L.P. by its general partner,

VILLAGE FARMS OF DELAWARE, LLC

Per: ____________________________________________

Name:

Title:

--------------------------------------------------------------------------------




EXHIBIT “E”

PERMITTED LIENS

British Columbia - PPSA

 

Secured Party(ies)

File/Registration No.

Debtor(s)

Collateral Description

 

 

 

 

 

1.

Royal Bank of Canada

827809C

Village Farms Canada Ltd.

All goods and equipment leased pursuant to Master Lease Agreement #000013600
dated February 6, 2006

2.

ARPAC Storage Systems Corporation

337867H

Village Farms Canada

All equipment purchased by debtor from secured party

3.

ARPAC Storage Systems Corporation

346327H

Village Farms Canada

All equipment purchased by debtor from secured party

4.

Farm Credit Canada

252171H

Village Farms Canada Limited Partnership, Village Farms Canada GP Inc., Village
Farms International, Inc., VF Operations Canada Inc.

All personal property

Delaware - UCC

 

Secured Party(ies)

File/Registration No.

Debtor(s)

Collateral Description

 

 

 

 

 

1.

Raymond Leasing Corporation

20102359838

Village Farms LP

Specific equipment

2.

Raymond Leasing Corporation

20122381806

Village Farms LP

Specific equipment

3.

Farm Credit Canada

20131137315

Village Farms LP, Village Farms of Delaware LLC, VF US Holdings Inc., Agro Power
Development Inc.

All assets of debtor


--------------------------------------------------------------------------------